--------------------------------------------------------------------------------

Exhibit 10.1
 
Dated 19 June 2014
 
EURONEXT N.V.
 
and
 
INTERCONTINENTAL EXCHANGE, INC.
 
and
 
ICE EUROPE PARENT LTD
 
and
 
ABN AMRO BANK N.V.
 
and
 
J.P. MORGAN SECURITIES PLC
 
and
 
SOCIÉTÉ GÉNÉRALE
 
and
 
GOLDMAN SACHS INTERNATIONAL
 
and
 
ING BANK N.V.
 
and
 
MORGAN STANLEY & CO. INTERNATIONAL PLC
 
and
 
THE LEAD MANAGERS NAMED HEREIN
 
UNDERWRITING AGREEMENT
 
relating to an offer of ordinary shares with a nominal value of €1.60 each
in the capital of Euronext N.V.
 
 
Linklaters      
Linklaters LLP
25 rue de Marignan
75008 Paris
 
 
Telephone (+33) 1 56 43 56 43
 
Facsimile (+33) 1 43 59 41 96
 
   
Ref L-219349
 

 

 

 

 

 
Contents

       
Clause
Heading
 
Page
       
1
Interpretation and definitions
 
3
       
2
Application for Admission and Global Offer
 
10
       
3
Principal obligations
 
11
       
4
Pre-closing arrangements
 
14
       
5
Closing
 
16
       
6
Conditions
 
18
       
7
Undertakings
 
20
       
8
Commissions
 
25
       
9
Costs and expenses
 
25
       
10
Taxes
 
26
       
11
Representations and Warranties
 
28
       
12
Indemnities and exclusions of liability
 
29
       
13
Contribution
 
32
       
14
Termination
 
34
       
15
Default
 
35
       
16
Notices
 
36
       
17
General
 
39
       
18
Process Agent
 
41
       
19
Governing law and jurisdiction
 
42
       
Schedule 1 Parties
 
47
     
Schedule 2 Representations and Warranties
 
49
     
Schedule 3 Delivery of documents
 
68
     
Schedule 4 Certificate from the Company
 
71

 
A17927651

 

ii

 

 

 

     
Schedule 5 Selling Restrictions
 
75
     
Schedule 6 Option Exercise Notice
 
77
     
Schedule 7 Managers’ Information
 
78
     
Schedule 8 Selling Shareholder’ Information
 
 
81

 
A17927651

 

iii

 

 


This agreement (the “Agreement”) is made on 19 June 2014 between:
 
(1)
EURONEXT N.V., a public company with limited liability (naamloze venootschap),
incorporated under the laws of the Netherlands with its statutory seat
(statutaire zetel) in Amsterdam, The Netherlands, and having its registered
office at Beursplein 5, 1012 JW Amsterdam, The Netherlands (the “Company”);

 
(2)
INTERCONTINENTAL EXCHANGE, INC., a company incorporated under the laws of the
State of Delaware whose principal offices are located at 2100 RiverEdge Parkway,
Suite 500, Atlanta, Georgia  30328, United States of America (“ICE”);

 
(3)
ICE EUROPE PARENT LTD, a company with limited liability incorporated under the
laws of England and Wales whose statutory seat is at 5th floor Milton Gate, 60
Chiswell Street, London EC1Y 4SA, United Kingdom and a wholly owned subsidiary
of ICE (“ICE Europe” and together with ICE, acting severally and jointly, the
“Selling Shareholder”);

 
(4)
ABN AMRO BANK N.V., a public company with limited liability incorporated under
the laws of the Netherlands, with its statutory seat in Amsterdam, The
Netherlands and having its registered office at Gustav Mahlerlaan 10, 1082 PP
Amsterdam, The Netherlands, which for the purpose of this Agreement also
includes ABN AMRO Securities (USA) LLC (“ABN AMRO”);

 
(5)
J.P. MORGAN SECURITIES PLC, a company incorporated under the laws of England and
Wales whose registered office is at 25 Bank Street, Canary Wharf, London, E14
5JP, United Kingdom (“J.P. Morgan”);

 
(6)
SOCIÉTÉ GÉNÉRALE, a company with limited liability (société anonyme)
incorporated under the laws of France whose statutory seat is at 29 boulevard
Haussmann, 75009 Paris, France (“Société Générale”, and together with ABN AMRO
and J.P. Morgan, the “Joint Global Coordinators”);

 
(7)
GOLDMAN SACHS INTERNATIONAL, a company incorporated under the laws of England
and Wales whose statutory seat is at Peterborough Court, 133 Fleet Street,
London EC4A 2BB, United Kingdom (“Goldman Sachs International”);

 
(8)
ING BANK N.V., a public company with limited liability incorporated under the
laws of the Netherlands with its registered office in Amsterdam, The
Netherlands, and having its registered office at Bijlmerplein 888, 1102 MG
Amsterdam, The Netherlands (“ING”);

 
(9)
MORGAN STANLEY & CO. INTERNATIONAL PLC, a company incorporated under the laws of
England and Wales whose statutory seat is at 25 Cabot Street, Canary Wharf,
London E14 4QA, United Kingdom (“Morgan Stanley”, and together with Goldman
Sachs International and ING, the “Joint Bookrunners”);

 
(10)
BANCO BILBAO VIZCAYA ARGENTARIA, S.A., a company incorporated under the laws of
Spain whose statutory seat is at Plaza de San Nicolás, 4, 48005 Bilbao
(Vizcaya), Spain (“BBVA”);

 
(11)
BANCO PORTUGUÊS DE INVESTIMENTO, S.A., a company incorporated under the laws of
Portugal whose statutory seat is at Rua Tenente Valadim 284, 4100-476 Porto,
Portugal (“BPI”);

 
(12)
BMO CAPITAL MARKETS LIMITED, a company incorporated under the laws of England
and Wales whose statutory seat is at 95 Queen Victoria Street, London EC4V 4HG,
United Kingdom (“BMO”);

 
(13)
CM-CIC Securities, a company incorporated under the laws of France whose
statutory seat is at 6, Avenue de Provence, 75441 Paris, Cedex 09, France
(“CM-CIC Securities”);

 
A17927651

1

 

 

 
(14)
EXECUTION NOBLE & CO LIMITED, a company incorporated under the laws of England
and Wales whose statutory seat is at 5 Melville Crescent, Edinburgh EH3 7JA,
United Kingdom (“Espirito Santo Investment Bank”);

 
(15)
KBC SECURITIES NV, a Belgian naamloze vennootschap, whose registered office is
at Havenlaan 12, 1080 Brussels, Belgium, and registered with the Register for
Legal Entities of Brussels under number 437.060.521 (“KBCS”); and

 
(16)
MITSUBISHI UFJ SECURITIES INTERNATIONAL PLC, a company incorporated under the
laws of England and Wales whose statutory seat is at Ropemaker Place, 25
Ropemaker Street, London EC2Y 9AJ, United Kingdom (“Mitsubishi UFJ Securities”,
and together with BBVA, BMO, BPI, CM-CIC Securities, Espirito Santo Investment
Bank and KBCS, the “Lead Managers”).

 
The Joint Global Coordinators, the Joint Bookrunners and the Lead Managers are
hereinafter referred to as the “Managers”.
 
Whereas:
(A)
The Company was incorporated on 15 March 2014 under the laws of the Netherlands
as a public company with limited liability and is registered with the Dutch
trade register under number 60234520.

 
(B)
The Company has applied for the admission of the Company’s ordinary shares with
a nominal value of €1.60 each (the “Ordinary Shares”), issued and to be issued
under the arrangements referred to in this Agreement, to listing and trading on
the regulated markets of Euronext in Paris (“Euronext Paris”), in Amsterdam
(“Euronext Amsterdam”) and in Brussels (“Euronext Brussels”). In connection
therewith, the Company has appointed ABN AMRO as its Listing Agent.

 
(C)
The Selling Shareholder proposes to offer and sell 42,248,881 existing Ordinary
Shares (the “Firm Shares”) at the Offer Price by way of a Global Offer (as
defined below).

 
(D)
The “Global Offer” is to be made (i) in Belgium, France, the Netherlands and
Portugal by way of a public offering and in private placements elsewhere outside
the United States in accordance with Regulation S (“Regulation S”) under the US
Securities Act of 1933, as amended (the “Securities Act”); and (ii) within the
United States only to qualified institutional buyers (“QIBs”) within the meaning
of and pursuant to Rule 144A under the Securities Act (“Rule 144A”) or another
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act.

 
(E)
Concurrently with the Global Offer, the Company is offering up to 188,296
existing Ordinary Shares (the “Employee Shares”) to all of its eligible
employees and eligible employees of its majority-owned direct and indirect
subsidiaries in France, the Netherlands, Belgium, Portugal and the United
Kingdom (the “Employee Offering”). The maximum number of Employee Shares
represents a value of €5,000,000 calculated based on the Offer Price. Employee
Shares are offered with a discount of 20% to the Offer Price.  The Employee
Offering is not the subject of this Agreement.

 
(F)
Details of the Offer Price, the Offer Size and related matters to be announced
are to be set out in the Pricing Statement, to be published in accordance with
the terms of this Agreement.

 
(G)
On the terms and subject to the conditions referred to in this Agreement, the
Selling Shareholder (as to the number of Firm Shares set out in column (2) of
Part A of Schedule 1) agrees to sell the Firm Shares at the Offer Price to
purchasers procured by the Managers and, failing which, to the Managers, and the
Managers agree (each as to the number of Firm Shares (as defined below) set out
opposite its name in column (2) of Part B of Schedule 1) to use reasonable
endeavours to procure purchasers for, and, failing which, to purchase
themselves, the Firm Shares at the Offer Price.

 
A17927651

2

 

 

 
(H)
On the terms and subject to the conditions referred to in this Agreement, the
Selling Shareholder (up to the number of Option Shares set out in column (3) of
Part A of Schedule 1) grants to the Joint Global Coordinators (on behalf of the
Managers) an option (the “Overallotment Option”) to call for the Selling
Shareholder to sell at the Offer Price additional Ordinary Shares held by it,
comprising up to 10 per cent. of the Firm Shares sold in the Global Offer (such
Ordinary Shares in respect of which the Overallotment Option is exercised being
herein referred to as the “Option Shares”, and the Option Shares, together with
the Firm Shares, are referred to in this Agreement as the “Offer Shares”).

 
(I)
On 27 May 2014, IntercontinentalExchange Group, Inc. (subsequently renamed
Intercontinental Exchange, Inc.), and the Selling Shareholder entered into a
Sale and Purchase Agreement of Ordinary Shares in the Company (the “Share
Purchase Agreement”) with a group of institutional investors (collectively, the
“Reference Shareholders”, and each a “Reference Shareholder”), comprised of
Avistar SGPS, S.A., an affiliate of Banco Espírito Santo, S.A., BNP Paribas
S.A., BNP Paribas Fortis SA/NV, ABN AMRO Bank through its subsidiary ABN AMRO
Participaties Fund I B.V., ASR Levensverzekering N.V. (a company of the ASR
Nederland group), Caisse des Dépôts et Consignations, Bpifrance Participations,
Euroclear SA/NV, Société Fédérale de Participations et d’Investissement/Federale
Participatie- en Investeringsmaatschappij, Société Générale and BancoBPI Pension
Fund represented by BPI Vida e Pensões - Companhia de Seguros, S.A.  Pursuant to
the Share Purchase Agreement, the Reference Shareholders have purchased an
aggregate of 33.36% of the issued and outstanding Ordinary Shares from ICE
Europe at a 4% discount to the Offer Price, up to a maximum price of €26.00 per
Ordinary Share.  The Ordinary Shares acquired by the Reference Shareholders
pursuant to the Share Purchase Agreement do not form part of the Global Offer.
On 3 June 2014, the Reference Shareholders have separately entered into a
reference shareholders agreement (the “Reference Shareholders Agreement”)
governing the relationship among the Reference Shareholders.

 
(J)
On or about 6 June 2014, ICE and the Company entered into share purchase
commitment letter agreements (the “Cornerstone Commitment Letters”) with
GENFINA, an affiliate of GDF SUEZ, and KBC Bank NV (the “Cornerstone
Investors”), pursuant to which each of the Cornerstone Investors, severally and
not jointly, has irrevocably committed to purchase in the Global Offer, and the
Selling Shareholder has agreed to sell and allot to the Cornerstone Investors,
Ordinary Shares at the Offer Price. The aggregate commitments of all the
Cornerstone Investors pursuant to the Cornerstone Commitment Letters amount to
approximately 2% of the issued and outstanding Ordinary Shares.

 
It is agreed as follows:
 
1
Interpretation and definitions

 
1.1
Definitions

 
In this Agreement (including the Recitals and Schedules to it), in addition to
the words and expressions defined elsewhere in this Agreement, the following
expressions shall have the respective meanings set out below, unless the context
otherwise requires:
 
“Accountants’ Reports” means the opinions prepared by the Reporting Accountants
on the Financial Statements in the form in which such opinions appears in the
Prospectus;
 
“Admission” means admission to listing and trading of the Ordinary Shares on the
Exchanges;
 
A17927651

3

 

 

 
“Affiliate” has the meaning given in Rule 501(b) of Regulation D or Rule 405
under the Securities Act, as applicable;
 
“AFM” means the Dutch Authority for the Financial Markets (Stichting Autoriteit
Financiële Markten);
 
“AMF” means the French Authority for the Financial Markets (Autorité des marchés
financiers);
 
“Announcements” means the announcement of intention to float dated 27 May 2014
issued by the Company in relation to the Global Offer, the Launch Press
Announcement, the Pricing Statement and any other press announcement relating to
the Global Offer prior to the Closing Date, the issue of which is authorised by
the Company or the Selling Shareholder;
 
“Anti-Corruption Laws” means:
 
 
 (i)
the OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions, 1997;

 
 
 (ii)
the Foreign Corrupt Practices Act of 1977 of the United States of America, as
amended by the Foreign Corrupt Practices Act Amendments of 1988 and 1998, and as
may be further amended and supplemented from time to time;

 
 
 (iii)
the UK Bribery Act 2010; and

 
 
 (iv)
the applicable anti-corruption laws of Belgium, France, Portugal and The
Netherlands.

 
“Articles of Association” means the articles of association (statuten) of the
Company as in force on the date hereof or as they will read following the filing
of the certificate referred to and in the manner as described in article 30
thereof;
 
“Associated Person” means, as the case may be, in relation to a Group Company or
in relation to the Selling Shareholder and its consolidated subsidiaries (but
excluding the Group Companies), a person (including any employee, agent or
subsidiary) who performs (or has performed) services for or on behalf of that
Group Company or for on on behalf of the Selling Shareholder or any of its
consolidated subsidiaries (but excluding the Group Companies), as applicable;
 
“Business Day” means any day which is not a Saturday, a Sunday or a bank or
public holiday in England, Belgium, France, the Netherlands or Portugal;
 
“Buy-back and Stabilisation Regulation” means Commission Regulation (EC)
No. 2273/2003 implementing Directive 2003/6/EC as regards exemptions for
buy-back programmes and the stabilisation of financial instruments;
 
“Claim” means any claim (whether or not successful, compromised or settled),
action, proceeding, investigation, demand, judgment or award, which may be
instituted, made, asserted, threatened or alleged, in any jurisdiction, against
or otherwise involving any Indemnified Person, except in respect of any Excluded
Losses;
 
“Closing Date” means the First Closing Date and the Option Closing Date;
 
“CMVM” means the Portuguese Securities Market Commission (Comissão do Mercado de
Valores Mobiliários);
 
“College of Regulators” means the AFM, the AMF, the CMVM, the FCA and the FSMA;
 
“Completion Date” has the meaning given in Clause 2.2.5;
 
“Cornerstone Commitment Letters” has the meaning given in the Recitals;
 
A17927651

4

 

 

 
“Cornerstone Investors” has the meaning given in the Recitals;
 
“Defaulted Shares” has the meaning given in Clause 15.1;
 
“Directors” means the members of the Managing Board and of the Supervisory Board
of the Company;
 
“Directors Lock-up Agreement” means the lock-up agreement in respect of the
Ordinary Shares entered into on the date hereof between each of the Directors
and the Managers;
 
“Disclosure and Transparency Rules” means Directive 2004/109/EC of the European
Parliament and of the Council of 15 December 2004 on the harmonisation of
transparency requirements in relation to information about issuers whose
securities are admitted to trading on a regulated market and amending Directive
2001/34/EC, as implemented in the relevant Member State of the European Union;
 
“Disclosure Package” means the Prospectus, the Translated Summaries, any
supplement to the Prospectus (if any) and the Pricing Statement;
 
“Dutch Financial Supervision Act” means the Dutch Financial Supervision Act (Wet
op het financieel toezicht) and the rules and regulations promulgated
thereunder;
 
“Engagement Letters” means the engagement letters entered into between ICE and
each of the Managers;
 
“Euroclear” means Euroclear France;
 
“Euronext Amsterdam”, “Euronext Brussels” and “Euronext Paris” have the meaning
given in the Recitals;
 
“Exchanges” means Euronext Paris, Euronext Amsterdam and Euronext Brussels;
 
“FCA” mans the UK Financial Conduct Authority;
 
“Financial Statements” means (i) the audited combined financial statements for
the financial years ended 31 December 2013, 2012 and 2011; and (ii) the
unaudited condensed consolidated financial statements for the three-month period
ended 31 March 2014, including unaudited condensed combined financial
information for the three-month period ended 31 March 2013,  which are all
included under “Financial Information” in the Prospectus;
 
“Financial Statements Date” means 31 March 2014;
 
“Firm Shares” has the meaning given in the Recitals;
 
“First Closing Date” means 24 June 2014, subject to acceleration or extension of
the timetable for the Global Offer, or such later date which the Company, the
Selling Shareholder and the Joint Global Coordinators (on behalf of the
Managers) may agree in writing (including as a result of any postponement
pursuant to Clause 15.3), being no later than 1 July 2014;
 
“First Trading Date” means 20 June 2014, subject to acceleration or extension of
the timetable for the Global Offer;
 
“FSMA” means the Belgian Financial Services and Markets Authority (Autorité des
services et marchés financiers/Autoriteit voor Financiële Diensten en Markten);
 
“Joint Global Coordinators” has the meaning given in the Recitals;
 
“Global Offer” has the meaning given in the Recitals;
 
A17927651

5

 

 

 
“Group” means the Company and its subsidiary undertakings comprising, among
other subsidiaries, Euronext Paris S.A., Euronext Amsterdam N.V., Euronext
Brussels SA/NV, Euronext Lisbon S.A. and Euronext UK Markets Ltd.
 
“Group Company” means any one of the Company and its consolidated direct and
indirect subsidiaries;
 
“IFRS” means the International Financial Reporting Standards within the meaning
of EC Regulation No 1606/2002 of the European Parliament and of the council of
19 July 2002 as adopted from time to time by the European Commission in
accordance with that Regulation;
 
“Indemnified Person” has the meaning given in Clause 12.1;
 
“Indemnifying Parties” means the parties to this Agreement from whom
indemnification may be sought pursuant to Clause 12.1 and the term “Indemnifying
Party” shall mean any one of them as relevant;
 
“Intellectual Property” means trade marks, trade names, domain names, get-up,
logos, patents, design rights, copyrights (including copyrights in software),
database rights, Know-how and all other similar rights in any part of the world,
including any registration of such rights and applications and rights to apply
for such registrations;
 
“Know-how” means confidential and proprietary industrial and commercial
information, including business information and technical information, recorded
or stored in any form (including paper, electronically stored data, magnetic
media, film or microfilm);
 
“H1 2014 Results Date” means the date on which the Company publicly announces
its results for the first six months of its fiscal year 2014;
 
“Launch Date” means 10 June 2014;
 
“Launch Press Announcement” means the public announcement released by the
Company setting out the details of the Global Offer and the availability of the
Prospectus;
 
“Listing Agent” means ABN AMRO;
 
“Losses” means all losses, liabilities, damages, costs, charges and/or expenses,
including (without limitation) legal expenses and Taxation (other than any Stamp
Taxes for which provision is made by Clause 10.1 or in respect of which
provision would be made but for an exclusion therein or recoverable VAT or
Taxation incurred by a Manager on its actual net income, profits or gains, any
such Tax being an “Excluded Loss”), which may be suffered or incurred by any
Indemnified Person;
 
“Managing Board” means the managing board (bestuur) of the Company;
 
“Managers” has the meaning given in the parties list and references to Managers
or a Manager herein shall be to the Managers or that particular Manager (however
referred to) in whatever capacity they or it may be acting;
 
“Manager’s Group” means in relation to each of the Managers, that Manager and
any person controlling, controlled by or under common control with such Manager
or any other person including their respective directors, officers and
employees;
 
“Material Adverse Change” means any material adverse change in or affecting the
prospects of the Group taken as a whole, or any material adverse change in or
affecting or any development reasonably likely to involve a material adverse
change in or affecting, the condition (financial, operational, legal or
otherwise), earnings, management, business affairs, solvency or credit rating of
the  Group taken as a whole, whether or not arising in the ordinary course of
business;
 
A17927651

6

 

 

 
“OFAC” means the Office of Foreign Assets Control of the US Treasury Department;
 
“Offer Documents” means the Disclosure Package, the Announcements, the
Presentation Materials, and any amendments and supplements to any of the
foregoing and any other document published or issued after the date hereof by or
on behalf of the Company or the Selling Shareholder in connection with the
Global Offer;
 
“Offer Period” means the offer period for the Offering which is expected to
commence on or about 10 June 2014 at 9 a.m. and is expected to end on or about
18 June 2014 at 5 p.m. for the retail offering and on or about 19 June 2012 at
12.00 for the institutional offering.
 
“Offer Price” has the meaning given in Clause 3.9;
 
“Offer Shares” has the meaning given in the Recitals;
 
“Offer Size” means the aggregate of (i) the number of Firm Shares; and (ii) the
maximum number of Option Shares to be sold following pricing and allocation and
execution of this Agreement as contemplated by this Agreement;
 
“Option Closing Date” has the meaning given Clause 3.3.2;
 
“Option Conditions” has the meaning given in Clause 6.4;
 
“Option Exercise Notice” has the meaning given in Clause 3.3;
 
“Option Shares” has the meaning given to it in Recital (H);
 
“Ordinary Shares” has the meaning given in the Recitals;
 
“Overallotment Option” has the meaning given in the Recitals;
 
“Presentation Materials” means the reference shareholders’ presentations,
cornerstone investors presentation, early-look presentations, analyst
presentation and roadshow presentation and any other presentation materials used
by the Company and/or the Selling Shareholder in meetings with, or otherwise
made available with the Company’s and/or the Selling Shareholder’s prior consent
to, institutional investors and research analysts in connection with the Global
Offer;
 
“Pricing Date” means the date on which the Offer Price and the number of Offer
Shares will be determined after the Offer Period for the Global Offer has ended.
The Pricing Date is 19 June 2014;
 
“Pricing Statement” means the public statement giving details of the results of
the Global Offer including the Offer Price and the Offer Size and which
statement is to be deposited with the AFM and to be published on the Pricing
Date following execution of this Agreement in a press release on the Company’s
website and on the website of the Exchanges;
 
“Prospectus” means the prospectus prepared by the Company in connection with the
Global Offer and Admission and approved by the AFM on 6 June 2014;
 
“Prospectus Directive” means the European Union (EU) Directive 2003/71/EC and
any amendments thereto, including Directive 2010/73/EU, to the extent
implemented in the relevant Member State of the European Union;
 
“Prospectus Regulation” means the European Commission Regulation (EC) No
809/2004 of 29 April 2004, as amended;
 
A17927651

7

 

 

 
“Prospectus Rules” means the Prospectus Directive, as implemented in the
relevant Member State of the European Union;
 
“QIBs” has the meaning given in the Recitals;
 
“Reference Shareholders” has the meaning given in the Recitals;
 
“Reference Shareholders Agreement” has the meaning given in the Recitals;
 
“Registrar” means the Company’s registrar, being BNP Paribas Securities
Services;
 
“Regulation D” means Regulation D under the Securities Act;
 
“Regulation S” has the meaning given in the Recitals;
 
“Regulators” means the AFM, the AMF, the CMVM, the FCA and the FSMA;
 
“Relevant Cost” has the meaning given in Clause 10.2.1;
 
“Reporting Accountants” means PricewaterhouseCoopers Audit S.A.;
 
“Rule 144A” has the meaning given in the Recitals;
 
“Sanctions” means sanctions administered or enforced by OFAC, the United Nations
Security Council, the European Union, Her Majesty’s Treasury, Belgium, France,
Portugal and The Netherlands;
 
“Sanctions Lists” means the “Specially Designated Nationals and Blocked Persons
List” maintained by OFAC, the List of Foreign Financial Institutions Subject to
Part 561 maintained by OFAC, or any similar sanctions list maintained by, or
public announcement of Sanctions designation made by, any US government agency,
the United Nations, the European Union, Her Majesty’s Treasury, Belgium, France,
Portugal or The Netherlands;
 
“SEC” means the US Securities and Exchange Commission;
 
“Securities Act” has the meaning given in the Recitals;
 
“Selling Shareholder” has the meaning given in the Recitals;
 
“Selling Shareholder Information” means the information concerning ICE and/or
ICE Europe provided by ICE and/or ICE Europe for use in any of the Offer
Documents, limited to the information set out in Schedule 8 hereto;
 
“Selling Shareholder Lock-up Agreement” means the lock-up undertaking of the
Selling Shareholder as set out in Clause 7.9 hereof;
 
“Settlement Agent” means Société Générale Securities Services;
 
“Share Purchase Agreement” has the meaning given in the Recitals;
 
“Significant Subsidiary” means each of Euronext Paris S.A., Euronext Amsterdam
N.V., Euronext Brussels SA/NV, Euronext Lisbon S.A. and Euronext UK Markets Ltd;
 
“Stabilisation Period End Date” means the date which is 30 days after the First
Trading Date;
 
“Stabilisation Transactions” has the meaning given in Clause 3.11;
 
“Stabilisation Manager” means Société Générale;
 
“Stamp Taxes” means any documentary tax, stamp duty, stamp duty reserve tax or
other transfer, transaction, issue or similar tax or duty;
 
A17927651

8

 

 

 
“Statutory Auditors” means PricewaterhouseCoopers Accountants N.V.
 
“Stock Lending Agreement” means the securities lending agreement in the agreed
form between the Selling Shareholder and the Stabilising Manager to be dated the
date hereof;
 
“Supervisory Board” means the supervisory board (raad van commissarissen) of the
Company;
 
“Taxation” means all forms of taxation (other than deferred tax) and statutory,
governmental, state, provincial, local governmental or municipal impositions,
duties, contributions and levies, in each case in the nature of tax, whether
levied by reference to income, profits, gains, net wealth, asset values,
turnover, added value or otherwise and shall further include payments to a tax
authority on account of tax, in each case whether of the Netherlands or
elsewhere in the world whenever imposed and whether chargeable directly or
primarily against or attributable directly or primarily to a Group Company or
any other person and all penalties and interest relating thereto;
 
“Transaction” means the internal reorganisation completed by ICE on 14 March2014
and further described under the caption “History of the Business and
Establishment as an Independent Company – Establishment as an Independent
Company” in the Prospectus.
 
“Transaction Agreements” means the agreements entered into in connection with
the Transaction;
 
“Translated Summaries” means the translations of the summary of the Prospectus
in French, Dutch and Portuguese prepared by the Company for the purpose of the
retail offers in Belgium, France, the Netherlands and Portugal;
 
“United States” means the United States of America, its territories and
possessions, any State of the United States of America and the District of
Columbia;
 
“VAT” means, within the European Union, such Taxation as may be levied in
accordance with (but subject to derogations from) the Directive 2006/112/EEC
and, outside the European Union, any Taxation of a similar nature;
 
“Warrantor” means, in relation to any Warranty, the party expressed in this
Agreement to be giving a Warranty in the terms of that Warranty;
 
“Warranty” means a representation or warranty given pursuant to Clause 11; and
 
“Working Capital Report” means the working capital report on the Group prepared
by the Statutory Auditors in the agreed form dated the date of the Prospectus.
 
1.2
Subordinate legislation, modification etc.: References to any statute or a
statutory provision include that provision as from time to time amended,
modified or re-enacted so far as such amendment, modification or re-enactment
applies or is capable of applying to any transactions entered into in accordance
with this Agreement and includes any order, instrument, regulation or
subordinate legislation made from time to time under that statute or provision.

 
1.3
Recitals, Clauses etc.: References in this Agreement to Recitals, Clauses and
Schedules are to the Recitals and Clauses of, and Schedules to, this Agreement
and the Recitals and Schedules are to have effect as part of this Agreement.

 
1.4
Several and not joint liability of the Joint Global Coordinators, the Joint
Bookrunners, the Lead Managers and the Managers: Any provision of this Agreement
which is expressed to bind the Joint Global Coordinators, the Joint Bookrunners,
the Lead Managers or the Managers shall bind them severally and not jointly,
unless it is expressly provided otherwise. Breach of this Agreement by one of
the Joint Global Coordinators, the Joint Bookrunners, the Lead Managers or the
Managers shall not constitute a breach of this Agreement by another party.

 
A17927651

9

 

 

 
1.5
Several and joint liability of ICE and ICE Europe: Any provision of this
Agreement which is expressed to bind the Selling Shareholder shall bind ICE and
ICE Europe severally and jointly, unless it is expressly provided otherwise.
Breach of this Agreement by any of ICE or ICE Europe shall constitute a breach
of this Agreement by ICE and ICE Europe.

 
1.6
Qualification of scope: Subject to the definition of “Material Adverse Change”
in Clause 1.1, where the scope of any warranty or representation given in this
Agreement is otherwise qualified by expressions such as “material”, “in any
material respect” or any similar or analogous expression, such expression shall
be construed to mean material to the Company and the other Group Companies taken
as a whole, material for disclosure to investors, material to the underwriting
of the Global Offer or otherwise material in the context of the Global Offer
and/or Admission.

 
1.7
Knowledge qualifiers: Where any person or entity gives any warranty or
representation in this Agreement “to the best of his/her/its knowledge and
belief” or “so far as such person/entity is aware” or any similar or analogous
expression, except where indicated expressly to the contrary, the information
within the knowledge of such person shall be deemed to include: (i) all
information such person/entity should have obtained after making due and careful
enquiries; and (ii) where referring to the Company, the knowledge (in each case
on the same basis as (i) above) of any of the Directors.

 
1.8
Headings: Headings shall be ignored in construing this Agreement.

 
1.9
Dates and times: References to dates and times are to Paris, France dates and
times.

 
 
2
Application for Admission and Global Offer

 
2.1
Application for Admission and Global Offer

 
The Company confirms (i) that the Prospectus has been approved by the AFM and
has been notified by the AFM to the AMF, the CMVM and the FSMA, for passporting,
together with the Translated Summaries, in accordance with Article 18 of the
Prospectus Directive, (ii) that it has applied to the Exchanges for Admission
and (iii) the Prospectus has been published as required by the Listing Rules and
the Prospectus Rules and otherwise as required by law. The Selling Shareholder
and the Company authorise the Managers, subject as provided in this Agreement,
to distribute copies of the Prospectus in connection with the Global Offer and
the Admission. The Company and the Selling Shareholder undertake to execute or
cause to be executed all such documents, provide or cause to be provided all
such information, and do or cause to be done all such things as may be required
by or necessary to comply with the requirements of the Regulators, the
Exchanges, and all other applicable legislation and regulation, in each case in
connection with such applications, the Global Offer and the Admission. The
Company shall use all reasonable endeavours in order to secure Admission by no
later than 8.00 a.m. on the First Trading Date.
 
2.2
Appointment of the Joint Global Coordinators, the Joint Bookrunners and the Lead
Managers

 
 
 2.2.1
The Company and the Selling Shareholder authorise and instruct the Managers to
use reasonable endeavours to procure purchasers for the Offer Shares and for
such purpose they confirm the appointment of (i) ABN AMRO Bank N.V., J.P. Morgan
Securities plc and Société Générale as Joint Global Coordinators; (ii) Goldman
Sachs International, ING Bank N.V. and Morgan Stanley & Co. International plc as
Joint Bookrunners; and (iii) Execution Noble & Co Limited, Banco Bilbao Vizcaya
Argentaria, S.A., BMO Capital Markets Limited, Banco Português de Investimento,
S.A., CM-CIC Securities, KBC Securities NV and Mitsubishi UFJ Securities
International plc as Lead Managers to the Global Offer and confirm that such
appointments confer on the Joint Global Coordinators, the Joint Bookrunners and
the Lead Managers all powers, authorities and discretions on their behalf which
are necessary for or incidental to the performance of their respective functions
as Joint Global Coordinators, Joint Bookrunners and Lead Managers (including the
power to appoint sub-agents or to delegate the exercise of any of their powers,
authorities or discretions to such persons as the Joint Global Coordinators, the
Joint Bookrunners or the Lead Managers may think fit), and agree to ratify all
actions which any of the Joint Global Coordinators, the Joint Bookrunners and
the Lead Managers shall lawfully and properly take (whether before or after the
date of this Agreement) in the exercise of such appointments, powers,
authorities and discretions.

 
A17927651

10

 

 

 
 
2.2.2
Each of the Company and the Selling Shareholder confirms that it has appointed
the Listing Agent in connection with the Admission.

 
 
2.2.3
The Company shall give, to the extent permitted by applicable laws, all such
assistance and provide all such information as any of the Managers and the
Listing Agent may require for the making and implementation of the Global Offer,
the Admission or to enable any of the Managers to discharge its obligations
under this Agreement or pursuant to or in connection with the Global Offer; or
as may be required by, or necessary to comply with the requirements of, the
Regulators, the Exchanges, or any other applicable law or regulation for the
purposes of, or in connection with, the Global Offer.

 
 
2.2.4
The Selling Shareholder shall give, to the extent permitted by applicable laws,
all such assistance and provide all such information as any of the Managers and
the Listing Agent may require for the making and implementation of the Global
Offer or to enable any of the Managers to discharge its obligations under this
Agreement or pursuant to or in connection with the Global Offer; or as may be
required by, or necessary to comply with the requirements of, the Regulators,
the Exchanges, or any other applicable law or regulation for the purposes of, or
in connection with, the Global Offer.

 
 
2.2.5
The Company and the Selling Shareholder undertake not to revoke the appointments
or authorities contained in this Clause 2 before the date on which there are no
further obligations outstanding of any party to this Agreement for the sale or
delivery of the Offer Shares by the Selling Shareholder under this Agreement,
including pursuant to the Overallotment Option (the “Completion Date”). The
Completion Date shall not be earlier than the latest possible Closing Date.

 
3
Principal obligations

 
3.1
Firm Shares

 
Subject to and in accordance with the provisions of this Agreement, the Selling
Shareholder (as to the number of Firm Shares set out in column (2) of Part A of
Schedule 1) agrees to sell the Firm Shares at the Offer Price to purchasers
procured by the Managers, and, failing which, to the Managers, and the Managers
agree severally and not jointly (each as to the number of Firm Shares set out
opposite its name in column (2) of Part B of Schedule 1) on the basis of the
representations, Warranties and undertakings in this Agreement to use reasonable
endeavours to procure purchasers for, and, failing which, to purchase
themselves, the Firm Shares at the Offer Price.
 
3.2
Overallotment Option

 
On the terms and subject to the conditions referred to in this Agreement, the
Selling Shareholder in respect of the Option Shares (up to the number of Option
Shares set in column (3) of Part A of Schedule 1) on the basis of the
representations, Warranties and undertakings in this Agreement grants to the
Joint Global Coordinators (on behalf of the Managers) the Overallotment Option
to call for the Selling Shareholder to sell up to the maximum number of Option
Shares for the purpose of covering short positions resulting from overallotments
or from sales of Ordinary Shares on or before the Stabilisation Period End Date.
The Overallotment Option shall be exercisable once, in whole or in part, by
notice in writing to the Selling Shareholder at any time on or before the
Stabilisation Period End Date and, to the extent not exercised, may be
terminated by the Joint Global Coordinators (on behalf of the Managers) at any
time.
 
A17927651

11

 

 

 
3.3
Exercise of Overallotment Option

 
The Overallotment Option shall be exercisable by notice in writing in the form
set out in Schedule 6 (the “Option Exercise Notice”) by the Joint Global
Coordinators (on behalf of the Managers) to the Selling Shareholder setting out:
 
 
 3.3.1
the aggregate number of Option Shares to be sold by the Selling Shareholder; and

 
 
 3.3.2
the time and date for closing and settlement of the purchase of the Option
Shares the subject of the Option Exercise Notice (the “Option Closing Date”).
The Option Closing Date will be determined by the Joint Global Coordinators in
their absolute discretion but will not be (i) before the First Closing Date or
(ii) later than seven Business Days after the date of the relevant Option
Exercise Notice or earlier than two Business Days after such date.

 
Following the exercise of the Overallotment Option and subject to the
satisfaction or waiver of the Option Conditions, the Selling Shareholder (as to
the number of Option Shares set in column (3) of Part A of Schedule 1) agrees to
sell the Option Shares in respect of which the Overallotment Option has been
exercised at the Offer Price to the Joint Global Coordinators (on behalf of the
Managers), and the Joint Global Coordinators (on behalf of the Mangers) agree on
the basis of the representations, Warranties and undertakings in this Agreement
to purchase the Option Shares at the Offer Price on the Option Closing Date.
 
3.4
Terms of sale

 
 
 3.4.1
The Selling Shareholder undertakes to each of the Managers that it will sell and
transfer the Firm Shares with full title guarantee, free from all liens, charges
and encumbrances and with all rights attaching thereto on the First Closing
Date.

 
 
 3.4.2
The Selling Shareholder undertakes to each of the Managers that following the
exercise of the Overallotment Option it will sell and transfer the Option Shares
with full title guarantee, free from all liens, charges and encumbrances and
with all rights attaching thereto on the Option Closing Date.

 
3.5
Managers acting as principal

 
Each Manager, acting as an investor for its own account, may purchase Offer
Shares in the Global Offer and in that capacity may retain, purchase or sell for
its own account such securities and any securities of the Company or related
investments and may offer or sell such securities or other investments otherwise
than in connection with the Global Offer. References in this Agreement to
purchasers being procured for the Offer Shares by the Managers shall include any
offering or placement or sale of securities to the Managers acting in such
capacity.
 
A17927651

12

 

 

 
3.6
Non-binding indications of interest

 
Except with respect to the Reference Shareholders and the Cornerstone Investors,
the Company and the Selling Shareholder acknowledge that any information each of
them receives or has received regarding the identity of persons expressing an
interest in purchasing Offer Shares in the Global Offer and the prices at which
they may be willing to do so, is based on non-binding indications of interest
from such persons, and there can be no assurance or obligation that such persons
will subsequently agree to acquire any Offer Shares or to acquire the number of
Offer Shares indicated or at the prices indicated. The Company and the Selling
Shareholder agree that any such information obtained or received by any of them
will be, save as required by law or regulation or any governmental or regulatory
body, held in confidence and recognises that such information may constitute
inside information in relation to the Company and/or its securities for the
purposes of the market abuse rules and each of them agrees to conduct themselves
and, where relevant, direct its officers and employees to conduct itself, so as
to avoid a breach of the market abuse rules by reference to such information.
 
3.7
Other benefits

 
Notwithstanding that the Managers may for certain purposes be acting (as agents
or otherwise) for the Company or the Selling Shareholder in connection with the
Global Offer, each of them may retain any commissions, fees or other amounts
payable to them and any other benefits whatsoever for their own account and any
Ordinary Shares which they become obliged to purchase may be retained or dealt
with by them for their own account in their absolute discretion (subject to any
separate arrangements which may be agreed among the Managers).
 
3.8
Arm’s length transactions

 
The Company and the Selling Shareholder acknowledge and agree that each of the
Managers is acting solely pursuant to a contractual relationship with the
Company and the Selling Shareholder on an at arm’s length basis with respect to
the Global Offer (including in connection with determining the terms of the
Global Offer) and on the terms, and with the obligations and duties, expressly
stated in this Agreement, and not as a fiduciary to the Company or the Selling
Shareholder or any other person. The Company and the Selling Shareholder
acknowledge that none of the Managers is advising the Company or the Selling
Shareholder or any other person as to any legal, tax, investment or accounting
matters in any jurisdiction. No Manager shall have any liability for any claims
brought against any person (and the Company and the Selling Shareholder each
confirms it will not make any claim against any of the Managers) in respect of
the timing, terms and structure of the Global Offer, or that the Offer Price was
set at a level that is too high or too low, or with respect to any sales of
Offer Shares by investors following allocation to them by the Managers of such
Offer Shares. Nothing in this Clause 3.8 purports to exclude the obligations and
duties imposed on the Managers or as set out in this Agreement.
 
3.9
Pricing

 
The price per Offer Share (the “Offer Price”) to be paid in accordance with the
terms of this Agreement for the Offer Shares and the Offer Size shall be €20.
 
3.10
Allocation

 
The allocation criteria and the allocation of the Firm Shares to investors shall
be determined by the Selling Shareholder and the Joint Global Coordinators  in
consultation with the Company.
 
 
A17927651

13

 

 

 
3.11
Stabilisation

 
On or before the Stabilisation Period End Date and to the extent permitted by
applicable laws and regulations, the Stabilisation Manager or its agents or
delegates shall be authorised (but shall not be obliged) to engage in
stabilisation activities (“Stabilisation Transactions”), provided that any
overallotment shall not exceed 10 per cent. of the sum of the number of Firm
Shares sold in the Global Offer. Such transactions, if commenced, may be
discontinued at any time without notice. In carrying out Stabilisation
Transactions, the Stabilisation Manager shall, save to the extent contemplated
in Clauses 3.2, 3.3, 4.7 and 5.2 or in the following sentence of this Clause
3.11 act as principal and neither the Stabilisation Manager nor its employees or
agents shall act as the agents of the Company or the Selling Shareholder. Each
of the Company, the Selling Shareholder and the Joint Global Coordinators agree
that, insofar as Option Shares are transferred pursuant to the Overallotment
Option to or for the benefit of a person or persons other than the Joint Global
Coordinators, any actions of the Joint Global Coordinators (or, where relevant,
any other Manager) in connection with the allocation of Ordinary Shares which
resulted in such transfer shall be regarded as having been effected by the Joint
Global Coordinators or the relevant other Manager on behalf of and as agent for
the Selling Shareholder, and not as principal. Subject to the provisions of this
Agreement, the exercise of the powers of the Stabilisation Manager and of the
Joint Global Coordinators pursuant to this Clause 3.11 (including, without
limitation, the decision whether or not to exercise such powers) shall be at the
absolute discretion of the Stabilisation Manager and the Joint Global
Coordinators and their agents or delegates and none of the Stabilisation Manager
and the Joint Global Coordinators nor any of their employees or agents shall be
responsible or liable to, or owe any duties to, the Company, the Selling
Shareholder or any other person in respect thereof (including, without
limitation, in relation to the timing of any Stabilisation Transaction or the
amount of any stabilisation loss).
 
4
Pre-closing arrangements

 
4.1
Delivery of documents

 
The Company and the Selling Shareholder so far as each has the power to do so,
shall procure that there are delivered to the Joint Global Coordinators (on
behalf of the Managers) the documents set out in:
 
 
 4.1.1
Part A of Schedule 3 on the date of this Agreement; and

 
 
 4.1.2
Part B of Schedule 3 on the First Closing Date.

 
The documents required to be delivered to the Joint Global Coordinators pursuant
to this Clause 4 shall be delivered to Linklaters LLP (at 25 rue de Marignan,
75008 Paris, France, attention Bertrand Sénéchal or at World Trade Centre
Amsterdam, Tower H, 22nd floor, Zuidplein 180, 1077 XV Amsterdam, The
Netherlands, attention Alexander Harmse) on behalf of the Joint Global
Coordinators and the other Managers.
 
4.2
Filing, publication of Prospectus, press releases etc.

 
The Company confirms that:
 
 
 4.2.1
the Prospectus has been made available to the public in accordance with the
Prospectus Rules;

 
 
 4.2.2
the Prospectus, together with the relevant Translated Summaries, have been
passported in Belgium, France and Portugal and made available to the public in
those jurisdictions in accordance with the Prospectus Rules;

 
 
 4.2.3
each of the documents described in the Prospectus as being available for
inspection has been made and is available as described;

 
A17927651

14

 

 

 
 
 4.2.4
the Launch Press Announcement has been published in time for release not later
than 7.30 a.m. on the date of publication of the Prospectus;

 
The Company will procure that:
 
 
 4.2.5
the Pricing Statement is delivered for release in accordance with the Prospectus
Rules on the date hereof.

 
4.3
Offer

 
Subject to compliance by the Company and the Selling Shareholder with their
respective obligations under this Agreement, the Managers shall use reasonable
endeavours to procure purchasers for the Firm Shares at the Offer Price on the
terms and subject to the conditions set out or referred to in this Agreement and
the Prospectus.
 
4.4
Euroclear

 
The Company or the Selling Shareholder, as applicable, undertakes to use all
reasonable endeavours to procure that the Ordinary Shares are admitted to
Euroclear as participating securities and no later than 8.00 a.m. on the First
Closing Date.
 
4.5
Resolutions and filings

 
 
 4.5.1
The Company undertakes to procure that on or before the First Closing Date all
necessary resolutions are passed by the Company, conditional only on occurrence
of the First Closing Date, and all necessary arrangements are made for the
Registrar to act as the Company’s registrar and to enable the Ordinary Shares to
be held and transferred through Euroclear.

 
 
 4.5.2
The Selling Shareholder undertakes to procure that on or before the First
Closing Date all necessary resolutions are passed by the Selling Shareholder to
sell and transfer the Offer Shares and to perform its obligations pursuant to
the Stock Lending Agreement.

 
4.6
Firm Shares

 
 
 4.6.1
The Selling Shareholder undertakes to the Managers that all Firm Shares to be
sold and transferred by it will be held through the book-entry systems of
Euroclear forthwith after the execution of this Agreement (and in any event no
later than two Business Days prior to the First Closing Date) together with such
number of Euroclear transfer forms as the Joint Global Coordinators may request,
duly executed by or on behalf of the Selling Shareholder, in favour of the
Settlement Agent (acting as nominee of the Selling Shareholder pending the First
Closing Date and against the undertaking to pay pursuant to Clause 5.1.3, as
nominee for the purchasers therefor) representing in aggregate the number of
Firm Shares to be sold by the Selling Shareholder.

 
 
 4.6.2
On or prior to the First Closing Date, the Selling Shareholder and the Company
will use all reasonable endeavours to procure that Euroclear is registered in
the Company shareholders register as the holder of the Firm Shares to be sold
and transferred by the Selling Shareholder and the Selling Shareholder and the
Company will execute such documents (including any transfer deeds) as are needed
in connection therewith.

 
4.7
Option Shares

 
 
 4.7.1
The Selling Shareholder undertakes to the Joint Global Coordinators that the
Option Shares to be sold and transferred by it will be held through the
book-entry systems of Euroclear forthwith after the exercise of the
Overallotment Option (and in any event no later than two Business Days prior to
the Option Closing Date) together with such number of Euroclear transfer forms
as the Joint Global Coordinators may request, duly executed by or on behalf of
the Selling Shareholder, in favour of the Settlement Agent (acting as nominee of
the Selling Shareholder until the Option Closing Date and thereafter and against
the undertaking to pay pursuant to Clause 5.2.2 as nominee for the purchasers
therefor) representing in aggregate the number of Option Shares to be sold by
the Selling Shareholder.

 
A17927651

15

 

 

 
 
 4.7.2
On or prior to the Option Closing Date, the Selling Shareholder and the Company
will use all reasonable endeavours to procure that Euroclear is registered in
the Company’s shareholders register as the holder of the Option Shares to be
sold and transferred by the Selling Shareholder and the Selling Shareholder and
the Company will execute such documents (including any transfer deeds) as are
needed in connection therewith.

 
4.8
Transaction

 
Each of the Company and the Selling Shareholder shall, in each case insofar as
each of them is able to, procure that the Transaction Agreements have been
entered into and are enforceable in accordance with their terms and that the
Transaction has completed or that it will complete in accordance with the
Transaction Agreements on or prior to Admission.
 
5
Closing

 
5.1
Subject to the satisfaction or waiver of the conditions set out in Clause 6 and
this Agreement not having been terminated in accordance with its terms, at or
prior to 8.00 a.m. on the First Closing Date:

 
 
5.1.1
 Notification to Euroclear

 
the Company or the Selling Shareholder, as applicable, will submit, or procure
submission of, the letter of enablement in the agreed form to Euroclear;
 
 
5.1.2
 Transfer of Firm Shares

 
the Selling Shareholder shall procure that the Settlement Agent shall hold the
Firm Shares transferred by it as contemplated by Clause 4.6 as nominee for the
purchasers of the Firm Shares, and
 
 
5.1.3
 Payment

 
also subject to compliance by the Company and the Selling Shareholder with their
respective obligations under Clause 4 and this Clause 5.1 (to the extent such
obligations are required to be performed prior to the First Closing Date), the
Joint Global Coordinators (on behalf of the Managers) agree to make payment (on
their own behalf and on behalf of each of the other Managers in accordance with
their obligations under this Agreement) to the Settlement Agent, for further
transfer to and as nominee for the Selling Shareholder, of an amount equal to
the Offer Price multiplied by the number of Firm Shares shown in column (2) of
Part A of Schedule 1,
 
less any Stamp Taxes or other taxes payable pursuant to Clause 10 (in each case
including, where applicable, VAT payable under Clause 10.2). Without prejudice
to each of the Managers’ several obligations under this Agreement, the Joint
Global Coordinators shall be obliged to make payments under this Clause 5.1 on
behalf of another Manager only to the extent payment is received by the Joint
Global Coordinators from that Manager.
 
A17927651

16

 

 

 
5.2
Subject to the satisfaction or waiver of the Option Conditions and this
Agreement not having been terminated in accordance with its terms, at or prior
to 8.00 a.m. on the Option Closing Date:

 
 
 5.2.1
Transfer of Option Shares

 
the Selling Shareholder shall procure that the Settlement Agent shall hold the
Option Shares transferred by it as contemplated by Clause 4.7 as nominee for the
Joint Global Coordinators (on behalf of the Managers), and
 
 
 5.2.2
Payment

 
also subject to compliance by the Company and the Selling Shareholder with their
respective obligations under Clause 4 and this Clause 5.2 (to the extent such
obligations are required to be performed prior to the Option Closing Date), the
Joint Global Coordinators (on behalf of the Managers) agree to make payment to
the Settlement Agent, for further transfer to and as nominee for the Selling
Shareholder, of an amount equal to the Offer Price multiplied by the number of
Option Shares,
 
less any Stamp Taxes or other taxes payable pursuant to Clause 10 (in each case
including, where applicable, VAT payable under Clause 10.2). Without prejudice
to each of the Managers’ several obligations under this Agreement, the Joint
Global Coordinators shall be obliged to make payments under this Clause 5.2 on
behalf of another Manager only to the extent payment is received by the Global
Coordinator from that Manager.
 
5.3
Any payment of monies required to be made under Clause 5.1 or 5.2 shall be made
by 5.00 p.m. on the relevant Closing Date in euros in immediately available
funds to the Settlement Agent, as nominee for the Selling Shareholder and for
further transfer to the following account:

 
Intermediary Bank:
Deutsche Bank AG Frankfurt AM Main Intermediary
Bank SWIFT BIC:
DEUTDEFF
Beneficiary’s Bank:
Wells Fargo Bank, N.A.
Beneficiary’s Bank SWIFT BIC:
(SWIFT Field 57a)
WFBIUS6WFFX
Beneficiary’s Account Number:
7775017440
Beneficiary’s Name:
NYSE Holdings LLC
Beneficiary’s Address:
(SWIFT Field 59)
2100 Riveredge Parkway, Suite 500, Atlanta, GA 30328, United States

 
5.4
Subject to any agreement among the Managers relating to reallocation (which
shall not operate in any way to bind the Selling Shareholder), nothing in this
Clause 5 shall oblige any Manager to pay any amount in excess of the Offer Price
multiplied by the number of Offer Shares for which it is obliged to procure
purchasers for, or to purchase itself pursuant to Clause 3.

 
5.5
For the avoidance of doubt, no payment will be required on the First Closing
Date in respect of any Ordinary Shares in respect of which overallotments have
been made except to the extent of any Option Shares to be sold on such date
pursuant to an exercise of the Overallotment Option.

 
A17927651

17

 

 

 
6
Conditions

 
6.1
The obligations of the Managers under Clauses 3.1 and 5.1 of this Agreement are
subject to the following conditions:

 
 
 6.1.1
Warranties: the Warranties on the part of the Company and the Selling
Shareholder contained in this Agreement being true and accurate in every respect
and not misleading on and as of the Launch Date, the date of any supplementary
prospectus, the Pricing Date and the First Closing Date, as though they had been
given and made on such date by reference to the facts and circumstances then
subsisting;

 
 
 6.1.2
Compliance: the Company and the Selling Shareholder having complied with their
respective obligations under this Agreement or under the terms or conditions of
the Global Offer which fall to be performed on or prior to the First Closing
Date;

 
 
 6.1.3
Approval of Prospectus: the approval of the Prospectus by the AFM pursuant to
the Prospectus Rules being in full force and effect;

 
 
 6.1.4
Amendments and supplements: any supplementary prospectus which may be required
pursuant to the Prospectus Rules having been prepared, approved by the AFM,
passported into Belgium, France and Portugal and made available to the public in
accordance with the Prospectus Rules and the terms of this Agreement prior to
Admission;

 
 
 6.1.5
Pricing Statement: the Pricing Statement having been published in accordance
with the Prospectus Rules;

 
 
 6.1.6
Receipt of documents: delivery of the documents referred to in Clause 4.1 as
being deliverable on or prior to the First Closing Date in accordance with the
terms set out in Clause 4.1;

 
 
 6.1.7
Material Adverse Change: in the good faith opinion of the Joint Global
Coordinators, following consultation where practicable with the Company and the
Selling Shareholder, immediately prior to the First Closing Date there not
having been a Material Adverse Change since the date of this Agreement (whether
or not foreseeable at the date of this Agreement);

 
 
 6.1.8
Transaction Agreements: the Transaction Agreements having been entered into and
becoming and continuing to be enforceable against each of the parties thereto in
accordance with their terms and not having been varied, supplemented, rescinded
or terminated (in whole or in part) and there being no outstanding conditions to
the completion of the Transaction other than conditions that will be satisfied
on or prior to Admission;

 
 
 6.1.9
Other Agreements: the Stock Lending Agreement and the Directors Lock-up
Agreement having been entered into and becoming and continuing to be enforceable
against each of the parties thereto in accordance with their terms and not
having been varied, supplemented, rescinded or terminated (in whole or in part)
prior to Admission;

 
 
 6.1.10
Admission: Admission to trading on an “as-if-and-when-delivered” basis occurring
not later than 8.00 a.m. on the First Trading Date; and

 
 
 6.1.11
Reference Shareholders: each of the Reference Shareholders having complied with
all its obligations under the Share Purchase Agreement and, to the extent
applicable, the Reference Shareholders’ Agreement.

 

A17927651

18

 

 

 
6.2
Waiver of Conditions

 
The Joint Global Coordinators (for themselves and on behalf of the other
Managers) may in their discretion waive compliance with the whole or any part of
any of the conditions in Clause 6.1 (other than Clauses 6.1.3 and 6.1.10 by
notice in writing to the Company and the Selling Shareholder.
 
6.3
Non-Satisfaction or Waiver

 
If, by the time specified in this Agreement (or such later time and/or date as
the Joint Global Coordinators (on behalf of the Managers) may agree) any of the
conditions set out in Clause 6.1 have not been fulfilled or waived in writing by
the Joint Global Coordinators (on behalf of the Managers), this Agreement and
all obligations of each of the parties hereunder shall immediately cease to have
any effect, save that:
 
 
 6.3.1
the preceding provisions of this Clause 6.3 shall be without prejudice to any
accrued rights or obligations of any party under this Agreement;

 
 
 6.3.2
the Selling Shareholder shall pay the costs and expenses specified in Clause 9;

 
 
 6.3.3
the provisions of Clauses 1, 8, 9, 10, 12, 13, 16, 17, 18 and 19 shall remain in
full force and effect.

 
6.4
The obligations of the Joint Global Coordinators and the other Managers under
Clauses 3.3 and 5.2 in respect of Option Shares to be sold and delivered on the
Option Closing Date are subject to the satisfaction or waiver of the following
conditions (the “Option Conditions”) by 8.00 a.m. on the Option Closing Date (or
such later time as the Joint Global Coordinators (on behalf of the Managers) may
agree):

 
 
 6.4.1
Conditions to First Closing Date: each of the conditions set out in Clause
6.1 having been satisfied or waived and this Agreement not having been
terminated in accordance with its terms on or before the Option Closing Date;

 
 
 6.4.2
Warranties: the Warranties on the part of each of the Company and the Selling
Shareholder contained in this Agreement being true and accurate in every respect
and not misleading on and as of the Option Closing Date, as though they had been
given and made on such date by reference to the facts and circumstances then
subsisting;

 
 
 6.4.3
Compliance: the Company and the Selling Shareholder having complied with their
respective obligations under this Agreement or under the terms or conditions of
the Global Offer which fall to be performed on or prior to the Option Closing
Date; and

 
 
 6.4.4
No Cancellation of listing: Admission and dealings in the Ordinary Shares not
having been terminated or suspended.

 
6.5
If, by the time specified in this Agreement (or such later time and/or date as
the Joint Global Coordinators (on behalf of the Managers) may agree) any of the
Option Conditions have not been fulfilled or waived in writing by the Joint
Global Coordinators, the obligations of each of the parties in respect of the
sale, delivery and payment for the Option Shares under Clauses 3.3, 4.7, and
5.2 shall cease to have any effect and the other provisions of this Agreement
shall continue to be in full force and effect.

 

A17927651

19

 

 

 
7
Undertakings

 
7.1
Delivery of Prospectus

 
The Company will promptly deliver to the Joint Global Coordinators for
distribution to each of the other Managers, from time to time as requested, as
many copies (free of charge) of the Prospectus and any supplements or amendments
thereto together with any other documentation relating to the Global Offer, as
they may reasonably request.
 
7.2
Amendments and supplements to Offer Documents

 
The Company and the Selling Shareholder will comply with all applicable laws and
regulations, including but not limited to the AFM rules and regulations, the
Prospectus Rules, the Listing Rules, the Dutch Financial Supervision Act and the
Securities Act, so as to permit the completion of the distribution of the Offer
Shares as contemplated in this Agreement and in the Offer Documents. If at any
time prior to Admission: (i) any event occurs or condition exists as a result of
which it is necessary, in the opinion of the Joint Global Coordinators, the
Company or their respective legal advisers, to amend or supplement any Offer
Document in order that such Offer Document will not include any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein not misleading in the light of the circumstances under
which they were made; or (ii) there arises or is noted any matter referred to in
Section 5:23 of the Dutch Financial Supervision Act of which the Company is, or
becomes, aware and which requires the Company to deal with such change or matter
in accordance with Section 5:23 of the Dutch Financial Supervision Act, the
Prospectus Rules and/or the Listing Rules; or (iii) it is necessary to amend or
supplement any Offer Document in order to comply with the requirements of the
Regulators, the Prospectus Rules, the Disclosure and Transparency Rules, the
Dutch Financial Supervision Act and/or the Listing Rules, or other appropriate
law or regulation, as the case may be, the Company and the Selling Shareholder
will, at their own expense:
 
 
 7.2.1
promptly bring such event or condition to the notice of the Joint Global
Coordinators;

 
 
 7.2.2
prepare an amendment or supplement as may be necessary in order to correct such
statement or omission or to make such Offer Document comply with such
requirements;

 
 
 7.2.3
consult with the Joint Global Coordinators as to the contents of such amendment
or supplement and comply with all reasonable requirements of the Joint Global
Coordinators in relation thereto;

 
 
 7.2.4
file with the AFM or other applicable authority any supplementary prospectus or
other document required to be so filed, passport it into Belgium, France and
Portugal, and publish such prospectus or other document as may be required by
the Prospectus Rules or by other applicable law;

 
 
 7.2.5
make such announcements or despatch such communications, and/or take such other
steps as the Joint Global Coordinators reasonably consider necessary or
desirable; and

 
 
 7.2.6
promptly furnish to the Joint Global Coordinators such number of copies of such
amendment or supplement and any such communications or announcements as they may
reasonably request.

 

A17927651

20

 

 

 
7.3
Company announcements

 
 
 7.3.1
The Company undertakes not to make or despatch (and will not authorise any other
person to make or despatch) any public announcement, statement, notice or
communication (written or oral) concerning the Company or a Group Company or the
Global Offer or otherwise relating to the assets, liabilities, profits, losses,
financial or trading conditions or the earnings, business affairs or business
prospects of the Company or the Group which is or may be material in the context
of the business or affairs of the Company or the Group or in relation to the
Global Offer or the issue, offer or sale of the Offer Shares (for the avoidance
of doubt, excluding announcements, statements, notices and communications made
in the ordinary course of the Company’s activities as a stock exchange company)
between the date hereof and the H1 2014 Results Date (inclusive) (i) unless such
announcement, statement, notice or communication is accurate, not misleading and
consistent with the information in the Prospectus and (ii) without having first
furnished to the Joint Global Coordinators a copy of each such proposed
announcement, statement, notice or communication as far in advance of the
announcement as reasonably practicable to enable them to comment thereon (it
being understood that the Company has no obligation to take into account any
such comments) and, only with respect to announcements, statements, notices and
communications made or despatched between the date hereof and the earlier of (A)
the date on which the Joint Global Coordinators exercise the Overallotment
Option, and (B) the Stabilisation Period End Date, having had the Joint Global
Coordinators’ consent (not to be unreasonably withheld) as to its contents and
the timing and manner of its release.

 
 
 7.3.2
The Company undertakes not to make or despatch (and will not authorise any other
person to make or despatch) any public announcement or communication containing
a reference to any of the Managers in its role as underwriter and Joint Global
Coordinator, Joint Bookrunner or Lead Manager in connection with the Global
Offer without having received the prior consent of the Managers.

 
 
 7.3.3
This Clause 7.3 shall not apply to any such public announcement or communication
if and to the extent that it is required by law or by the AFM or by the
Exchanges, provided that prior to the making or despatch thereof the Company
shall (where practicable) consult with the Joint Global Coordinators (on behalf
of the Managers) as to the content, timing and manner of making or despatch
thereof and the Company shall take into account all reasonable requirements on
the Joint Global Coordinators’ part in relation thereto.

 
7.4
Selling Shareholder announcements

 
 
 7.4.1
Between the date hereof and the H1 2014 Results Date (inclusive), the Selling
Shareholder undertakes that it will and will cause all other parties acting on
its behalf to obtain the written approval of the Joint Global Coordinators (on
behalf of the Managers) prior to issuing any public announcement or
participating in any press or other financial conference which relates to the
Global Offer.

 
 
 7.4.2
The Selling Shareholder undertakes not to make or despatch (and will not
authorise any other person to make or despatch) any public announcement,
statement, notice or communication (written or oral) containing a reference to
any of the Managers in its role as underwriter and Joint Global Coordinator,
Joint Bookrunner or Lead Manager in connection with the Global Offer (i) unless
such announcement, statement, notice or communication is accurate, not
misleading and consistent with the information in the Prospectus and (ii)
without having received the prior consent of the Managers.

 
 
 7.4.3
Clause 7.4.1 shall not apply to any such public announcement or communication if
and to the extent that it is required by law or by the AFM, by the Exchanges or
by the SEC, provided that prior to the making or despatch thereof the Selling
Shareholder shall (where practicable) consult with the Joint Global Coordinators
(on behalf of the Managers) as to the content, timing and manner of making or
despatch thereof, and the Selling Shareholder shall take into account all
reasonable requirements on the Joint Global Coordinators’ part in relation
thereto.

 

A17927651

21

 

 

 
7.5
Commitments and arrangements

 
The Company undertakes to each of the Managers that it will not, and shall
procure that each Group Company will not, between the date hereof and the H1
2014 Results Date (inclusive), enter into any agreement, commitment or
arrangement which is or may be material in the context of the business or
affairs of the Group or in relation to the Global Offer or the issue, offer or
sale of the Offer Shares (for the avoidance of doubt, excluding agreements,
commitments and arrangements entered into in the ordinary course of the
Company’s activities as a stock exchange company) without first having notified
(as far in advance as reasonably practicable) the Joint Global Coordinators (on
behalf of the Managers) of any intention to do so and, if practicable, having
consulted with the Joint Global Coordinators in relation to the same.
 
7.6
Further information

 
The Company undertakes to notify and (where practicable and not in breach of its
legal or regulatory obligations) consult with the Joint Global Coordinators if,
in the period from the date of this Agreement until the H1 2014 Results Date, it
comes to the Company’s attention that there may be any incorrect public
statement or a “misunderstanding or confusion or lack of clarity regarding a
subject that is material for an investment decision” (“een onjuist beeld dan wel
verwarring of onduidelijkheid heerst omtrent een onderwerp dat voor de
beleggingsbeslissing van belang is”), within the meaning of the World Online
ruling of the Dutch Supreme Court of 27 November 2009 (NJ 2014/201), in
connection with the Company or the Global Offer.
 
7.7
No distribution

 
Except with the prior written consent of each of the Joint Global Coordinators
(on behalf of the Managers), the Company will not, prior to the Completion Date,
declare, make or pay any dividend or other distribution on any of its share
capital or increase, reduce or modify any part of its share capital.
 
7.8
Company lock-up

 
The Company will not, except as set forth below, from the date hereof until 180
days from the First Closing Date, without the prior written consent of a
majority of the Joint Global Coordinators (acting on behalf of the Managers):
(A) directly or indirectly, issue, offer, pledge, sell, contract to sell, sell
or grant any option, right, warrant or contract to purchase, exercise any option
to sell, purchase any option or contract to sell, or lend or otherwise transfer
or dispose of any Ordinary Shares or other shares of the Company or any
securities convertible into or exercisable or exchangeable for Ordinary Shares
or other shares of the Company or file any registration statement under the
Securities Act or any similar document with any other securities regulator,
stock exchange or listing authority with respect to any of the foregoing; (B)
enter into any swap or any other agreement or any transaction that transfers, in
whole or in part, directly or indirectly, the economic consequence of ownership
of any Ordinary Shares or other shares of the Company, whether any such
transaction is to be settled by delivery of Ordinary Shares or such other
securities, in cash or otherwise; (C) publicly announce such an intention to
effect any such transaction; or (D) submit to its shareholders or any other body
of the Company a proposal to effect any of the foregoing. The foregoing shall
not apply to: (i) the sale of the Employee Shares in the Employee Offering; (ii)
any Ordinary Shares issued or options to purchase or subscribe for Ordinary
Shares granted pursuant to employee or directors’ long-term incentive and stock
option plans and liquidity reinvestment plans. For the avoidance of doubt, the
foregoing limitation shall not restrict the Company’s ability to acquire its own
Ordinary Shares.
 

A17927651

22

 

 

 
7.9
Selling Shareholder lock-up

 
The Selling Shareholder will not, except as set forth below, for a period from
the date hereof until 180 days from the First Closing Date, without the prior
written consent of a majority of the Joint Global Coordinators (acting on behalf
of the Managers): (A) directly or indirectly, offer, pledge, sell, contract to
sell, sell or grant any option, right, warrant or contract to purchase, exercise
any option to sell, purchase any option or contract to sell, or lend or
otherwise transfer or dispose of any Ordinary Shares or other shares of the
Company or any securities convertible into or exercisable or exchangeable for
Ordinary Shares or other shares of the Company or request or demand that the
Company file any registration statement under the Securities Act or any similar
document with any other securities regulator, stock exchange or listing
authority with respect to any of the foregoing; (B) enter into any swap or any
other agreement or any transaction that transfers, in whole or in part, directly
or indirectly, the economic consequence of ownership of any Ordinary Shares or
other shares of the Company, whether any such transaction is to be settled by
delivery of Ordinary Shares or such other securities, in cash or otherwise; (C)
publicly announce such an intention to effect any such transaction; or (D)
submit to the Company’s shareholders or any other body of the Company a proposal
to effect any of the foregoing. The foregoing shall not apply to: (i) the sale
of the Firm Shares and the Option Shares in the Offering; (ii) the lending of
Ordinary Shares to the Joint Global Coordinators (acting on behalf of the
Managers) pursuant to the Stock Lending Agreement; (iii) any transfer of
Ordinary Shares to any legal successors following a merger, liquidation,
demerger or similar transaction, provided that such transferee shall continue to
be bound by the foregoing restrictions for the remained of the lock-up period;
(iv) any transfer of Ordinary Shares following the acceptance of a public
takeover bid in respect of the Ordinary Shares; or (v) any transfer of Ordinary
Shares by ICE Europe to its corporate Affiliates, provided that each such
transferee shall continue to be bound by the foregoing restrictions for the
remainder of the lock-up period.
 
7.10
Directors Lock-up

 
The Company undertakes to procure that each of the Directors shall be bound and
comply with the provisions of the Directors Lock-up Agreement.
 
7.11
Use of proceeds

 
The Selling Shareholder shall not, directly or indirectly, use the net proceeds
received by it from the sale of the Offer Shares, or lend, contribute or
otherwise make available such proceeds to any Affiliate, subsidiary, joint
venture partner or other person or entity, for the purpose of funding or
facilitating, directly or indirectly, any business activities whatsoever with,
or for the benefit of, a government, national, resident or legal entity that at
the time of such funding or facilitation is subject to any Sanctions (including
persons listed on Sanctions Lists); nor will it use the proceeds in any other
manner that would result in a violation of Sanctions by any person (including
any person participating in the Global Offer whether as underwriter, investor or
otherwise).
 
7.12
Company compliance with US and other laws

 
The Company undertakes as follows:
 
 
 7.12.1
Directed selling efforts: Neither the Company nor any of its Affiliates, nor any
person acting on its or their behalf (which, for the avoidance of doubt, shall
not include the Managers and the Selling Shareholder and their respective
officers and directors in respect of whom no undertaking is made), will engage
in any “directed selling efforts” (as defined in Regulation S) with respect to
the Ordinary Shares.

 

A17927651

23

 

 

 
 
 7.12.2
No registration: Neither the Company nor any of its Affiliates, nor any person
acting on its or their behalf (which, for the avoidance of doubt, shall not
include the Managers and the Selling Shareholder and their respective officers
and directors in respect of whom no undertaking is made), will, directly or
indirectly, make offers or sales of any security, or solicit offers to buy, or
otherwise negotiate in respect of, any security, under circumstances that would
require the registration of the Ordinary Shares under the Securities Act.

 
 
 7.12.3
Rule 144A information: The Company agrees that for so long as any of the Offer
Shares remain outstanding and are “restricted securities” (within the meaning of
Rule 144(a)(3) under the Securities Act) during any period in which it is
neither subject to Section 13 or 15(d) of the Exchange Act, nor exempt from
reporting pursuant to Rule 12g3-2(b) thereunder, it will provide to any holder
or beneficial owner of such restricted securities or to any prospective
purchaser of such restricted securities designated by such holder or beneficial
owner, upon the request of such holder, beneficial owner or prospective
purchaser, the information required to be provided by Rule 144A(d)(4) under the
Securities Act.

 
 
 7.12.4
Restriction on resales: For so long as any Offer Shares are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act, the
Company will not, and will procure that its Affiliates do not, resell in the
United States any Offer Shares that have been reacquired by any of them.

 
 
 7.12.5
Qualification for sale: The Company will arrange for the qualification of the
Offer Shares for offer and sale by the Managers through their Affiliates or
agents under the laws of such states of the United States or other jurisdictions
as the Joint Global Coordinators may agree with the Company and the Selling
Shareholder  and shall maintain such qualifications in effect for so long as
required for the offering and resale of the Offer Shares, provided, however,
that, in connection therewith, the Company shall not be obliged to file any
general consent to service of process or to qualify as a foreign corporation in
any jurisdiction in which it is not qualified. The Company will immediately
advise the Joint Global Coordinators of the receipt by the Company of any
notification with respect to the suspension of the qualification of the Offer
Shares, for sale in any jurisdiction or the initiation or threatening of any
proceedings for such purposes.

 
 
 7.12.6
Rule 144A eligible securities: For so long as the Offer Shares are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act, the
Company will not become an “open-end company”, “unit investment trust” or
“face-amount certificate company”, as such terms are defined in, and that it is
not registered or required to be registered under Section 8 of, the US
Investment Company Act of 1940, as amended.

 
 
 7.12.7
PFIC: The Company will not become a “passive foreign investment company” within
the meaning of Section 1297 of the US Internal Revenue Code of 1986.

 
 
 7.12.8
Stabilisation: Neither the Company nor any of its Affiliates, (which, for the
avoidance of doubt, shall not include the Managers and the Selling Shareholder
and their respective officers and directors in respect of whom no undertaking is
made), nor any person acting on its or their behalf, will take, directly or
indirectly, any action designed to cause or to result in, or that has
constituted or which might reasonably be expected to cause or result in, the
stabilisation, in violation of applicable laws or manipulation of the price of
any security of the Company to facilitate the sale or resale of the Offer
Shares.

 

A17927651

24

 

 

 
7.13
Selling Shareholder compliance with US and other laws

 
The Selling Shareholder undertakes as follows:
 
 
 7.13.1
Directed selling efforts: Neither it nor any of its Affiliates, nor any person
acting on its or their behalf, will engage in any “directed selling efforts” (as
defined in Regulation S) with respect to the Ordinary Shares.

 
 
 7.13.2
Restriction on resales: For so long as any Offer Shares are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act, it
will not, and will procure that its Affiliates do not, resell in the United
States any Offer Shares reacquired by any of them.

 
 
 7.13.3
Stabilisation: It has not taken, and will not take, directly or indirectly, any
action designed to cause or to result in, or that has constituted or which might
reasonably be expected to cause or result in, the stabilisation, in violation of
applicable laws or manipulation, of the price of any security of the Company to
facilitate the sale or resale of the Offer Shares.

 
7.14
Each of the Managers severally and not jointly, agree to the selling
restrictions as set out in Schedule 5.

 
8
Commissions

 
8.1
Subject to the conditions in Clause 6 having been satisfied or waived and this
Agreement not having been terminated in accordance with its terms prior to the
First Closing Date, the Selling Shareholder undertakes to pay each of the
Managers, on the First Closing Date the amounts of commissions and fees provided
for in the relevant Engagement Letter.

 
8.2
Following any exercise of the Overallotment Option and subject to the Option
Conditions having been satisfied or waived and this Agreement not having been
terminated in accordance with its terms prior to the Option Closing Date, the
Selling Shareholder undertakes to pay to each of the Managers, on the Option
Closing Date, the amounts of commissions and fees provided for in the relevant
Engagement Letter.

 
8.3
The commissions and fees to be paid pursuant to clauses 8.1 and 8.2 above shall
be paid to each of the Managers separately within 20 days upon receipt by the
Selling Shareholder of each Manager’s invoice.

 
9
Costs and expenses

 
9.1
Selling Shareholder costs and expenses

 
In addition to the commissions referred to in Clause 8, the Selling Shareholder
will pay, or cause to be paid (whether or not the Managers’ obligations under
this Agreement become unconditional or are terminated) in accordance with the
Engagement Letters, all costs, charges, fees and expenses in connection with or
incidental to the Global Offer, Admission and the arrangements contemplated by
this Agreement (without limitation), which may include:
 
 
 9.1.1
all fees and expenses payable or incurred in connection with Admission
(including listing fees);

 
 
 9.1.2
all costs and expenses payable in connection with the preparation, printing,
distribution and, where applicable, filing of each of the Offer Documents (or
any supplement or amendments thereto), this Agreement and any other document
relating to the Global Offer;

 

A17927651

25

 

 

 
 
 9.1.3
all filing fees and other related expenses in connection with the qualification
of the Offer Shares for offering and sale in any jurisdiction pursuant to the
Global Offer (including, without limitation, all fees and expenses in relation
to advice received from any overseas lawyers in relation to the Global Offer);

 
 
 9.1.4
the cost of preparing and despatching any certificates in respect of the Offer
Shares;

 
 
 9.1.5
all fees and expenses payable to Euroclear, any transfer agent, registrar or
depository;

 
 
 9.1.6
all legal and other professional fees, disbursements and expenses incurred by
the Selling Shareholder;

 
 
 9.1.7
all legal, accounting, valuation, actuarial, insurance, environmental and other
professional fees, disbursements and expenses, including the legal expenses of
each of the Managers;

 
 
 9.1.8
all costs and expenses relating to any roadshows, printing, public relations,
marketing and advertising expenses, courier, postage and telecommunications
expenses;

 
 
 9.1.9
all travel and other out-of-pocket expenses incurred by each of the Managers
(including (i) DealAxis/Bookbuilder costs and (ii) such expenses incurred by
their legal advisers) in connection with the Global Offer, Admission and the
arrangements referred to in, or contemplated by, this Agreement and any
agreement among the Managers;

 
 
 9.1.10
all VAT payable by the Company pursuant to Clause 10;

 
 
 9.1.11
all Stamp Taxes (together with interest and penalties payable thereon) and VAT
payable by the Selling Shareholder pursuant to Clause 10; and

 
 
 9.1.12
all other costs and expenses incurred by the Company or the Selling Shareholder
arising out of or incidental to the Global Offer and the arrangements referred
to in, or contemplated by, this Agreement.

 
The Selling Shareholder undertakes to reimburse all such costs and expenses
incurred by the Managers within 20 days upon receipt of duly documented evidence
of such cost or expense.
 
10
Taxes

 
10.1
Selling Shareholder undertakings on Stamp Taxes

 
 
 10.1.1
The Selling Shareholder (or failing which the Company) undertakes to pay to the
Joint Global Coordinators (on behalf of the Managers) not later than five (5)
days before the same becomes due to any relevant Taxation authority an amount
equal to any Stamp Taxes, together with any interest and penalties arising in
connection with:

 
 
(i)
the execution and delivery of this Agreement or the Stock Lending Agreement; and

 
 
(ii)
the transactions contemplated by this Agreement or the Stock Lending Agreement

 
 
 10.1.2
The undertaking in Clause 10.1.1, shall not apply to United Kingdom stamp duty
unless:

 
 
(i)
stamp duty reserve tax would be chargeable in connection with the relevant
transaction if such stamp duty were not paid; or

 
 
(ii)
such stamp duty is paid in order to produce the stamped instrument before any
court, arbitrator, referee or public authority and such instrument could not be
given in evidence or relied on before such court, arbitrator, referee or public
authority without the payment of such duty.

 

A17927651

26

 

 

 
10.2
Value Added Tax

 
 
 10.2.1
Where under the terms of this Agreement the Company or, as the case may be, the
Selling Shareholder is liable to indemnify or reimburse or otherwise compensate
the Joint Global Coordinators or the other Managers (or any of them) in respect
of any costs, charges, expenses, losses or other amounts (a “Relevant Cost”),
the payment shall  include  an  amount equal to any VAT thereon not otherwise
recoverable by the recipient or the representative member of any VAT group of
which it forms part, subject to that person or representative member using all
reasonable endeavours to recover such amount of VAT as may be practicable. If
the Relevant Cost relates to a supply made to the Joint Global Coordinators or
the Managers (or any of them) in their capacity as agents of the Company or, as
the case may be, the Selling Shareholder, which is treated for VAT purposes as a
supply made direct to the Company or, as the case may be, the Selling
Shareholder, the Joint Global Coordinators or the other Managers (or any of
them) shall use reasonable endeavours to procure that the supplier issues to the
Company or, as the case may be, the Selling Shareholder a valid VAT invoice in
respect of the Relevant Cost.

 
 
 10.2.2
If any payment from the Company or, as the case may be, the Selling Shareholder
under this Agreement constitutes the consideration for a taxable supply for VAT
purposes, then in addition to that payment the payer shall pay any VAT due,
unless the reverse charge procedure applies, subject to provision of a valid VAT
invoice.

 
10.3
Deductions and withholding taxes

 
All sums payable and/or contributions to be made by the Company and the Selling
Shareholder under this Agreement shall be paid free and clear of all deductions,
withholdings, whatsoever for on account of Taxation save only as may be required
by law. If any such deductions or withholdings are required by law the Company
or the Selling Shareholder, respectively, shall be obliged to pay or contribute
to the recipient such sum as will after such deduction or withholding has been
made leave that recipient with the same amount as it would have been entitled to
receive in the absence of any such requirement to make a deduction or
withholding.
 
The recipient or expected recipient of a payment or contribution under this
Agreement shall claim from the appropriate Taxation authority any exemption,
rate reduction, refund, credit or similar benefit (including pursuant to any
relevant double tax treaty) to which it is entitled in respect of any deduction
or withholding in respect of which a payment has been or would otherwise be
required to be made pursuant to this Clause 10.3 and, for such purposes, shall,
within any applicable time limits, submit any claims, notices, returns or
applications and send a copy thereof to the payer.
 
If the recipient of a payment made under this Agreement receives a credit for or
refund of any Taxation payable by it or similar benefit by reason of any
deduction or withholding for or on account of Taxation then it shall reimburse
to the payer such part of such additional amounts paid to it pursuant to this
Clause 10.3 as the recipient of the payment certifies in good faith to the payer
will leave it (after such reimbursement) in no better and no worse position than
it would have been if the payer had not been required to make such deduction or
withholding.
 
Nothing in this Clause 10.3 shall oblige a recipient to disclose any information
it reasonably considers confidential.
 
10.4
Gross up

 
Where any payment or contribution is made by the Company or the Selling
Shareholder under this Agreement (other than any Commissions payable under
Clause 8) and that sum is subject to a charge to Taxation (other than any
Taxation in respect of the recipient’s actual net income or profits) in the
hands of the recipient (or would be in the absence of any reliefs) then the sum
payable shall be increased to such sum as will ensure that
 

A17927651

27

 

 

 
 
 10.4.1
after payment of such Taxation (including any Taxation which would have been
charged in the absence of any reliefs); and

 
 
 10.4.2
after giving credit for any relief available to the recipient in respect of the
matter giving rise to the payment

 
the recipient shall be left in no better or worse position in relation to
Taxation than it would have been in had the matter giving rise to the relevant
payment or contribution not occurred..
 
This Clause shall not apply to the extent that the amount of the payment or
contribution has already been increased to take account of the Taxation that
will or would be charged on receipt.
 
For the purposes of this Clause, the amount of relief shall be calculated having
regard to the time and the extent to which the relevant relief is expected to be
or would otherwise have been reasonably expected to be utilised.
 
Nothing in this Clause 10.4 shall oblige a recipient to disclose any information
it reasonably considers confidential.
 
11
Representations and Warranties

 
11.1
Company Warranties

 
The Company represents, warrants and undertakes to each of the Managers in terms
of the Warranties set out in Part A of Schedule 2 being true, accurate and not
misleading.
 
11.2
Selling Shareholder Warranties

 
The Selling Shareholder represents, warrants and undertakes to each of the
Managers in terms of the Warranties set out in Part B of Schedule 2 being true,
accurate and not misleading.
 
11.3
Manager Warranties

 
Each of the Managers severally and not jointly, represents, warrants and
undertakes to each of the Company and the Selling Shareholder in terms of the
selling restrictions set out in Schedule 5.
 
11.4
Repetition of Warranties

 
The representations, warranties and undertakings given pursuant to Clauses
11.1 to 11.2 are given as at the date of this Agreement and shall be deemed to
be repeated and given as at each of the date of the Prospectus, the Launch Date,
the date of any supplementary prospectus, the First Closing Date and the Option
Closing Date by reference to the facts and circumstances prevailing at such time
and references to any of the Offer Documents shall be construed to mean such
document as if dated as at such date and as amended by any amendment or
supplement prepared, issued and published in compliance with applicable law and
the terms of this Agreement prior to such date.
 
11.5
Effect of certificates

 
Each of the certificates to be delivered pursuant to paragraphs Error! Reference
source not found. and 14 of Part A of Schedule 3 and paragraphs 1 and 3 of Part
B of Schedule 3 will have effect as a representation and warranty, as of its
date, by the Company and the Selling Shareholder, to each of the Managers as to
the matters contained therein.
 

A17927651

28

 

 

 
11.6
Warrantor undertakings

 
Each Warrantor undertakes to each of the Managers to promptly give notice to the
Joint Global Coordinators (on behalf of the Managers) if it becomes aware of a
fact or circumstance which constitutes a breach of the Warranties given by it or
has caused or would or might cause any Warranty given by it to become untrue,
inaccurate or misleading at any time (by reference to the facts and
circumstances existing at that time) on or before the Completion Date or if it
becomes aware, on or before the Completion Date, of a fact or circumstances
which would or might give rise to a Claim under any of the indemnities as
contained in, or given pursuant to Clause 12 or any other provision of this
Agreement.
 
11.7
If at any time prior to the Completion Date, any of the Managers (i) receives
notice of the type referred to in Clause 11.6 or (ii) becomes aware that any of
the representations, Warranties or undertakings set out in this Clause 11 or
Schedule 2 was, is, has become or is reasonably likely to become untrue,
inaccurate, misleading or breached in any respect which, in its sole opinion, is
material, the Joint Global Coordinators (on behalf of the Managers) may (without
prejudice to their right to terminate this Agreement pursuant to Clauses 14 and
16 and without prejudice to the conditions set out in Clause 6) require the
Company and the Selling Shareholder at their own expense to amend, update or
supplement the Prospectus (after having consulted with the Joint Global
Coordinators as to the contents of such amendment or supplement and complied
with all reasonable requirements of the Joint Global Coordinators in relation
thereto) and/or require the Company at its own expense to make such
Announcements or despatch such communications, and/or take such other steps as
it reasonably considers necessary or desirable in connection with the untruth,
inaccuracy or misleading nature of the representation, warranty or undertaking
concerned.

 
12
Indemnities and exclusions of liability

 
12.1
The Company hereby undertakes with each of the Managers and their respective
Affiliates, including their respective directors, officers, employees and
agents, in each case whether present or future (each an “Indemnified Person” and
in relation to each Manager, its “Indemnified Persons”) to indemnify and hold
each Indemnified Person harmless from and against all and any Claims and Losses
which any Indemnified Person may incur in investigating, preparing, disputing or
defending, or providing evidence in connection with, any Claim (whether or not
such Indemnified Person is an actual or potential party to such Claim), or in
establishing any Claim or mitigating any Loss on its part or in seeking advice
regarding any Claim or in any other way in connection with or related to the
indemnity contained in this Clause 12.1 which shall be additional and without
prejudice to any rights which such Indemnified Person may have at common law or
otherwise and which arise, directly or indirectly, in connection with or out of:

 
 
 12.1.1
there being any untrue statement or alleged untrue statement of a material fact
in the Offer Documents (or any of them) or an omission or alleged omission to
state in any of the Offer Documents a material fact necessary to make the
statements therein in the light of the circumstances under which they were made
not misleading except insofar as such Losses or Claims are caused by any such
untrue statement or omission contained in the information supplied by the
Managers and listed in Schedule 7 hereto;

 
 
 12.1.2
the Offer Documents (or any of them) not containing or fairly presenting, or
being alleged not to contain or to fairly present, all the information required
by, or in a manner required by, law or regulation to be stated therein;

 
 
 12.1.3
any actual or alleged breach by the Company of any of its obligations under this
Agreement (including, for the avoidance of doubt, any actual or alleged breach
by the Company of any of the Warranties or undertakings contained or referred to
in this Agreement, and any circumstances constituting such a breach), or under
the arrangements contemplated by the Offer Documents, or any of them, or under
any other agreement to be entered into by the Company in connection with the
Global Offer or Admission;

 

A17927651

29

 

 

 
 
 12.1.4
any actual or alleged failure by the Company or any of its Directors, agents,
employees or advisers to comply with the rules and regulations of the Exchanges
or any other applicable requirement or statute, law or regulation in any
jurisdiction in relation to the offering of the Offer Shares;

 
 
 12.1.5
the distribution, issue or approval of the Offer Documents or any of them, or
any other documents or materials in connection with the Global Offer and/or
Admission, including any statement contained in any document issued by or on
behalf of the Company, information provided or publicly generated (in writing or
orally), not being, or being alleged not to be, complete, true, accurate, fair
and reasonable or being, or being alleged to be, misleading; or

 
 
 12.1.6
the offering of the Firm Shares to retail investors in the Netherlands, Belgium,
France or Portugal, provided, however, that no Indemnified Person shall be
entitled to be indemnified by any Indemnifying Party in respect of any Claims or
Losses under this Clause 12.1.6 to the extent that they are judicially
determined in a final adjudication by a court of competent jurisdiction to
result primarily from the wilful default or gross negligence of such Indemnified
Person, in which case such Indemnified Party shall repay to the relevant
Indemnifying Party any amount received from such Indemnifying Party in respect
of such Claims or Losses pursuant to this Clause 12.1.6.

 
12.2
The Selling Shareholder shall indemnify each Indemnified Person against all
Claims which may be instituted, made, threatened or alleged against or otherwise
involve, any Indemnified Person and all Losses suffered by such Indemnified
Person including (without limitation) all Losses which any Indemnified Person
may incur in investigating, preparing, disputing or defending, or providing
evidence in connection with, any Claim (whether or not such Indemnified Person
is an actual or potential party to such Claim), or in establishing any Claim or
mitigating any Loss on its part or in seeking advice regarding any Claim or in
any other way in connection with or related to the indemnity contained in this
Clause 12.2 which shall be additional and without prejudice to any rights which
such Indemnified Person may have at common law or otherwise and which arise,
directly or indirectly, in connection with or out of:

 
 
 12.2.1
the actual or alleged breach by the Selling Shareholder of any of the
representations, Warranties or undertakings given under this Agreement or of any
other obligation of the Selling Shareholder pursuant to this Agreement; or

 
 
 12.2.2
the Selling Shareholder Information containing any untrue statement or alleged
untrue statement of a material fact, or any omission or alleged omission to
state therein a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

 
12.3
Each of the Company, with respect to the indemnity set out in Clause 12.1, and
the Selling Shareholder, with respect to the indemnity set out in Clause 12.2,
is herein referred to as an “Indemnifying Party”.

 
12.4
Exclusion of liability

 
Each party to this Agreement agrees that, without prejudice to any claim which
it may have against any of the Managers, no claims may be threatened, brought or
established against any director, officer or employee of any Indemnified Person
in respect of the subject matter of this Agreement or the Global Offer.
 

A17927651

30

 

 

 
12.5
Conduct of Claims

 
 
 12.5.1
Each Indemnified Person shall notify the relevant Indemnifying Party as soon as
reasonably practicable of any Claim being made, taken or threatened, against any
Indemnified Person which is reasonably likely to give rise to a Claim under
Clause 12 and shall keep the relevant Indemnifying Party reasonably informed of
progress in respect of any such Claim, including steps proposed to be taken to
defend any related proceedings, and shall, to the extent reasonably practicable,
consult with the relevant Indemnifying Party as to any such Claim, proceedings
or steps and provide information and copies of such documents relating to the
Claim as the Indemnifying Party may request, provided that such Indemnified
Person shall not be under any obligation to provide the Indemnifying Party with
a copy of any document which is or may be legally privileged. Any failure to
notify the relevant Indemnifying Party, to keep the relevant Indemnifying Party
informed or to consult with the relevant Indemnifying Party as aforesaid shall
not relieve the relevant Indemnifying Party of any obligations under this
Agreement except to the extent that the relevant Indemnifying Party is
materially prejudiced by such omission and shall not relieve the relevant
Indemnifying Party of any other obligation or liability that the relevant
Indemnifying Party may have to any Indemnified Person otherwise than under this
Agreement.

 
 
 12.5.2
Each Indemnified Person shall not admit liability in relation to or settle any
such Claim without the prior written consent of the relevant Indemnifying Party
(such consent not to be unreasonably withheld or delayed).

 
Each Indemnifying Party agrees that it shall not, without the prior written
consent of the Joint Global Coordinators (on behalf of the Managers) settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened Claim or action in respect of which indemnification may be sought
under this Clause 12 (whether or not any of the Managers is an actual or
potential party to such Claim), unless such settlement, compromise or consent:
 
 
(a)
includes an unconditional release of the Managers from all liability arising out
of such Claim; and

 
 
(b)
does not include a statement as to or an admission of fault, culpability or
failure to act by or on behalf of any of the Managers

 
 
 12.5.3
If the relevant Indemnifying Party so elects, subject to:

 
 
 (i)
the relevant Indemnified Person’s insurers confirming that rights under its
policies of insurance will not be prejudiced; and

 
 
 (ii)
the relevant Indemnified Person being indemnified to its reasonable satisfaction
against any cost, claim or expense which it might suffer or incur,

 
the Indemnifying Party may assume the defence of the action with legal advisers
chosen by it and approved by the relevant Indemnified Person. Notwithstanding
such election such Indemnified Person may employ separate legal advisers, and
the Indemnifying Party shall bear the reasonable and documented fees and
expenses of such separate legal advisers if:
 
 
 (i)
the use of the legal advisers chosen by the Indemnifying Party to represent such
Indemnified Person would present such legal advisers with a conflict of interest
(based upon advice of counsel to such Indemnified Person);

 

A17927651

31

 

 

 
 
 (ii)
the actual or potential defendants in, or targets of, any such action include
both the relevant Indemnified Person and the Indemnifying Party and such
Indemnified Person concludes that there may be legal defences available to it
which are different from or additional to those available to the Indemnifying
Party (based upon advice of counsel to the relevant Indemnified Person);

 
 
 (iii)
the Indemnifying Party shall not have employed legal advisers satisfactory to
the relevant Indemnified Person to represent the Indemnifying Party within
reasonable time after notice of the institution of such action; or

 
 
 (iv)
the Indemnifying Party authorises the relevant Indemnified Person to employ
separate legal advisers at the expense of the Indemnifying Party.

 
12.6
If the Indemnifying Party assumes the defence of the action, the Indemnifying
Party shall not be liable for any fees and expenses of legal advisers of the
relevant Indemnified Person incurred thereafter in connection with the action,
except as stated above.Each Indemnifying Party shall promptly notify the Joint
Global Coordinators (on behalf of the Managers) of any limitation, restriction
or exclusion (whenever arising and whether relating to the time period during
which a Claim can be made, the quantum of a Claim or otherwise) on the extent to
which the Indemnifying Party and/or any of its Affiliates may claim against any
third party or parties and/or of any waiver or release of any right of the
Indemnifying Party or any Group Company or any of their respective Affiliates to
so claim (each a “Limitation”) in respect of anything which may arise, directly
or indirectly, out of or is based upon or is in connection with the Global
Offer, Admission or the subject matter of the obligations or services to be
performed under this Agreement or in connection with the Global Offer or
Admission by any of the Managers on their behalf.

 
12.7
If any Indemnifying Party enters into any Limitation, that Indemnifying Party
shall:

 
 
 12.7.1
not be entitled to recover any amount from any Indemnified Person which, in the
absence of such Limitation, the relevant Manager would have been entitled to
recover pursuant to the Civil Liability (Contribution) Act 1978;

 
 
 12.7.2
indemnify each Indemnified Person in respect of any increased liability to any
third party which would not have arisen in the absence of such Limitation; and

 
 
 12.7.3
take such other action as any of the Managers may require to ensure that the
Indemnified Person is not prejudiced as a consequence of such agreement or
arrangement.

 
13
Contribution

 
13.1
If the indemnification provided for in Clause 12 is for any reason (including
because such indemnification would be contrary to public policy) unavailable or
insufficient to hold harmless an Indemnified Person in respect of any Losses
referred to therein, save where such insufficiency arises from any limitation to
or exclusion of liability for indemnification pursuant to Clause 12.4, then the
relevant Indemnifying Party shall, subject always to Clause 13.6, contribute to
the aggregate amount of such Losses incurred by such Indemnified Person, in each
case as incurred:

 
 
 13.1.1
in such proportion as is appropriate to reflect the relative benefits received
by the Indemnifying Party on the one hand and each of the Managers on the other
hand from the Global Offer; or

 
 
 13.1.2
if the allocation provided by Clause 13.1.1 is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in Clause 13.1.1 but also the relative fault of the Indemnifying
Party on the one hand and each of the Managers on the other hand, in connection
with the matters which resulted in such Losses, as well as any other relevant
equitable considerations.

 

A17927651

32

 

 

 
13.2
The benefits received by the Indemnifying Party on the one hand and each of the
Managers on the other hand, in connection with the Global Offer shall be deemed
to be in the same respective proportions as, with respect to the Indemnifying
Party, the total net proceeds from the Global Offer (before deducting expenses)
received by the Selling Shareholder and, with respect to each of the Managers,
the total fees and commissions received by each of the Managers, bear to the
total gross proceeds from the Global Offer.

 
13.3
The relative fault of the Indemnifying Party on the one hand and each of the
Managers on the other hand will be determined by reference to, among other
things, whether any untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by the Indemnifying Party or by any of the Managers and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

 
13.4
Each Indemnifying Party and each of the Managers agrees that it would not be
just and equitable if a contribution pursuant to this Clause 13 were determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to above in this Clause 13.

 
13.5
Notwithstanding any other provision of Clauses 12 and 13.1 to 13.4:

 
 
 13.5.1
no Indemnified Person shall be entitled to recover from any individual party
more by way of a contribution under Clauses 12 and 13.1 to 13.4 than it would
have been able to recover from such party had the indemnities in Clause 12 been
available to such Indemnified Person; and

 
 
 13.5.2
no Indemnifying Party shall be liable to pay any amount pursuant to Clauses
12 and 13.1 to 13.8 in excess of the amount it would have been liable to pay had
the indemnities in Clause 12 been available to such Indemnified Person.

 
13.6
Notwithstanding the provisions of Clauses 12 and 13.1 to 13.4, none of the
Managers shall be required to contribute any amount in excess of the amount by
which the total gross proceeds from the Global Offer underwritten by them under
this Agreement exceed the amount of any damages which the relevant Manager has
otherwise been required to pay and has actually paid by reason of any untrue or
alleged untrue statement or omission or alleged omission.

 
13.7
No person guilty of fraud or fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to any contribution from
any person who was not guilty of such fraud or fraudulent misrepresentation.

 
13.8
For the purposes of Clauses 12 and 13.1 to 13.4, each Indemnified Person shall
have the same rights to contribution as the Manager to which it is affiliated.
The respective obligations of the Managers to contribute pursuant to Clauses
12 and 13.1 to 13.4 are several in proportion to the number of Firm Shares
underwritten by each of them hereunder, and not joint nor joint and several.

 
13.9
Each of the Managers agrees on its behalf and on behalf of each of their
Indemnified Persons that, in the event that more than one of them has a Claim
arising out of the same facts under this Clause 13, it will consult with the
other Managers as to whether it is appropriate to conduct such Claims jointly.

 

A17927651

33

 

 

 
13.10
No Double Recovery

 
No Indemnified Person shall be entitled to recover the same item more than once
under Clauses 9, 10, 11, 12 and 13.
 
14
Termination

 
14.1
If, in the case of the Firm Shares, at any time before the First Closing Date
(or, in the case of any Option Shares, the Option Closing Date):

 
 
14.1.1
any statement contained in any Offer Document, when taken together with the
information contained in the Disclosure Package, is or has become or has been
discovered to be untrue, incorrect or misleading in any material respect, or any
matter has arisen which would, if the Offer Documents, when taken together with
the information contained in the Disclosure Package, were to be issued at that
time, constitute a material inaccuracy or omission therefrom;

 
 
14.1.2
any matter has arisen which would require the publication of a supplementary
prospectus pursuant to the Prospectus Rules;

 
 
14.1.3
there has been a breach by the Company or the Selling Shareholder of any of the
Warranties or undertakings contained in this Agreement or any other provisions
of this Agreement;

 
 
14.1.4
in the opinion of the Joint Global Coordinators acting in good faith and
following consultation where practicable with the Company and Selling
Shareholder, there shall have been a Material Adverse Change (whether or not
foreseeable at the date of this Agreement);

 
 
14.1.5
there shall have occurred or, in the opinion of the Joint Global Coordinators
following consultation where practicable with the Company and the Selling
Shareholder, it is reasonably likely that there will occur:

 
 
(i)
any material adverse change in the financial markets in France, the Netherlands,
Belgium, Portugal, the United Kingdom or the United States, or the international
financial markets, any outbreak or escalation of hostilities, war, act of
terrorism, declaration of emergency or martial law or other calamity or crisis
or event or any change or development in national or international political,
financial, economic, monetary or market conditions or currency exchange rates or
controls; or

 
 
(ii)
suspension of, or occurrence of material limitations to, trading in any
securities of the Company by the Exchanges or any exchange, or of trading
generally on the Exchanges, the London Stock Exchange or the New York Stock
Exchange, or minimum or maximum prices for trading having been fixed, or maximum
ranges for prices of securities having been required, by any of said exchanges
or by order of any governmental authority, or a material disruption in
commercial banking or securities settlement or clearance services in France, the
Netherlands, Belgium, the United Kingdom, Portugal or the United States; or

 
 
(iii)
any exchange controls having been imposed by France, the Netherlands, Belgium,
Portugal, the United Kingdom or the United States; or

 
 
(iv)
declaration of a banking moratorium by France, the Netherlands, Belgium,
Portugal, the United Kingdom or the United States;

 
and such event or circumstances makes it, in the judgment of the Joint Global
Coordinators following consultation where practicable with the Company and the
Selling Shareholder, impracticable or inadvisable to proceed with the Global
Offer or the delivery of the Ordinary Shares pursuant to this Agreement or as
contemplated by the Prospectus; or
 

A17927651

34

 

 

 
 
 14.1.6
the application for Admission is refused by any of the Exchanges or, in the
judgement of the Company and/or the Selling Shareholder, will not be granted,

 
the Joint Global Coordinators (on behalf of the Managers) may in their absolute
discretion following consultation if practicable with the Company and the
Selling Shareholder:
 
 
 14.1.7
allow the Global Offer to proceed on the basis of the Prospectus, subject, if
the Joint Global Coordinators so request, to the publication by the Company of a
supplementary prospectus, provided that the Company shall not publish or cause
to be published any such supplementary prospectus without the prior written
consent of the Joint Global Coordinators; or

 
 
 14.1.8
give notice to the Company and the Selling Shareholder to terminate this
Agreement (in the case of a notice given on or before the First Closing Date) or
terminate the obligations of the Managers in relation to the Option Shares (in
the case of a notice given after the First Closing Date).

 
14.2
In the event of the publication of a supplementary prospectus, the Joint Global
Coordinators shall have the right by notice in writing to the Company and the
Selling Shareholder (in addition to any right under Clauses 14.1 and 15.1.2 or
otherwise to terminate this Agreement) to postpone the First Closing Date for
such period, not exceeding five Business Days, as the Joint Global Coordinators
shall determine in agreement with the Company and the Selling Shareholder.

 
14.3
If any notice is given by the Joint Global Coordinators to the Company and the
Selling Shareholder pursuant to this Clause 14 prior to the First Closing Date,
the Company and the Selling Shareholder shall, withdraw any application to the
AFM for approval of the Prospectus and to the Exchanges for admission of the
Ordinary Shares to listing and trading on their regulated markets.

 
14.4
If this Agreement is terminated pursuant to the provisions of this Clause 14,
the obligations of each of the parties hereunder shall immediately cease to have
any effect, provided that:

 
 
 14.4.1
any accrued rights or obligations of any party under this Agreement and any of
the other provisions of this Agreement shall continue to be in full force and
effect;

 
 
 14.4.2
the Selling Shareholder and the Company shall pay the costs and expenses
specified in Clause 9; and

 
 
 14.4.3
the provisions of Clauses 1, 8, 9, 10, 12, 13, 16, 17, 18 and 19 shall remain in
full force and effect.

 
15
Default

 
15.1
If one or more of the Managers defaults in the performance of its obligations on
a Closing Date to purchase Firm Shares under this Agreement (the “Defaulted
Shares”), the Joint Global Coordinators shall have the right, but not the
obligation, within 24 hours thereafter, to make arrangements for one or more of
the other Managers (each a “Non-Defaulting Manager”) to procure purchasers for
or, failing which, to purchase all, but not less than all, of the Defaulted
Shares in such amounts as the Joint Global Coordinators may determine, upon and
subject to the terms set out in this Agreement. If the Joint Global Coordinators
have not completed such arrangements within such 24-hour (or other agreed)
period, then:

 
 
 15.1.1
if the number of Defaulted Shares does not exceed 10 per cent. of the aggregate
number of Firm Shares to be purchased on such date, each of the Non-Defaulting
Managers shall be obliged, severally and not jointly, to purchase the full
amount thereof in the proportions that their respective underwriting obligations
hereunder bear to the underwriting obligations of all Non-Defaulting Managers,
provided that in no event shall the number of Firm Shares (or, as the case may
be, Option Shares) that any Non-Defaulting Manager has agreed to purchase on
such Closing Date be increased pursuant to this Clause 15 by an amount in excess
of one-ninth of such number of Firm Shares (or, as the case may be, Option
Shares) without the written consent of such Non-Defaulting Manager; or

 

A17927651

35

 

 

 
 
 15.1.2
if the number of Defaulted Shares exceeds 10 per cent. of the aggregate number
of Firm Shares to be purchased on such date, unless notice to the contrary in
writing is given to the Company and the Selling Shareholder prior to the expiry
of such 24-hour period, this Agreement shall terminate (in the case of default
in respect of Option Shares being by way of a termination of the Managers’
obligations in respect of such Option Shares pursuant to Clause 3.3) without
liability on the part of any Non-Defaulting Manager.

 
15.2
Neither termination nor any other action taken pursuant to this Clause 15 shall
relieve any defaulting Manager from liability in respect of its default.

 
15.3
In the event of any such default which does not result in the termination of
this Agreement, the Joint Global Coordinators, the Company and the Selling
Shareholder shall have the right (without obligation) to postpone the Closing
Date for a period not exceeding seven Business Days in order to effect any
required changes in the Prospectus or in any other documents or arrangements.

 
16
Notices

 
16.1
Except as otherwise provided in this Agreement, any notice, demand or other
communication to be given under, or in connection with, this Agreement shall be
in writing and be signed by or on behalf of the party giving it. Any notice
shall be served by leaving it at, or by sending it by fax, pre-paid recorded
delivery, special delivery to, the address (marked for the attention of the
relevant party) set out in Clause 16.4 (or as otherwise notified from time to
time under this Agreement). If sent by fax, the notice shall be sent to the fax
number, where provided, of the relevant party set out in Clause 16.4.

 
16.2
Any notice served, in accordance with Clause 16.1, shall be deemed to have been
duly received:

 
 
 16.2.1
in the case of delivery by hand, when delivered;

 
 
 16.2.2
in the case of a facsimile transmission, at the time of transmission; and

 
 
 16.2.3
in the case of pre-paid recorded delivery, special delivery or registered post,
at 8.00 a.m. on the second Business Day following the date of posting,

 
provided that if delivery by hand or fax occurs on a day which is not a Business
Day or after 6.00 p.m. on a Business Day, service shall be deemed to occur at
8.00 a.m. on the following Business Day.
 
16.3
In proving service in accordance with Clause 16.2, it will be sufficient to
prove:

 
 
 16.3.1
in the case of a letter, that such letter was left at or delivered to the
correct address of the party to be served as provided in this Agreement or
properly stamped, addressed to the address of the party to be served in this
Clause 16 and placed in the post; and

 
 
 16.3.2
in the case of a facsimile transmission, that such facsimile was duly
transmitted to the number of the party to be served given in this Clause 16 and
an electronic acknowledgement was received.

 

A17927651

36

 

 

 
16.4
All notices, demands or other communications given under this Agreement shall be
given to the following addresses and numbers:

 

  If to the Company to:           Address: Beursplein 5, 1012 JW Amsterdam, The
Netherlands         Fax Number: +  31 20 5504899         For the attention of:
General Counsel        
If to ICE or
          ICE Europe to:          
Address:
2100 RiverEdge Parkway, Suite 500, Atlanta, Georgia  30328, United States of
America
        Fax Number: +1 770 937 0020         For the attention of: Scott Hill    
    With a copy to: Legal         If to ABN AMRO to:           Address: Gustav
Mahlerlaan 10, 1082 PP Amsterdam, The Netherlands         Fax Number: +31 20
3831661         For the attention of: Rijnhard Snouckaert         If to J.P.
Morgan to:           Address: 25 Bank Street, Canary Wharf, London, E14 5JP,
United Kingdom         Fax Number: +44 20 3493 1453         For the attention
of: Equity Syndicate Desk         If to Société Générale to:           Address:
75886 Paris, Cedex 18, France         Fax Number: +33 (0)1 42 13 75 51        
For the attention of: CORI/COR/SYN Attn: Equity Syndicate         If to Goldman
Sachs International to:        
Address:
Peterborough Court, 133 Fleet Street, London EC4A 2BB, United Kingdom
        Fax Number: +44 (0) 20 7774 4477         For the attention of: Antoine
de Guillenchmidt         If to ING to:          
Address:
Bijlmerplein 888, 1102 MG Amsterdam, the Netherlands
        Fax Number: +31 20 563 8502         For the attention of: Kim Balt

 

A17927651

37

 

 

 

  If to Morgan Stanley to:           Address: 25 Cabot Street, Canary Wharf,
London E14 4QA, United Kingdom         Fax Number: +44 20 7425 8990         For
the attention of: Head of Equity Capital Markets         If to Espirito Santo
Investment Bank to:         Address: 10 Paternoster Square, London EC4M 7AL,
United Kingdom         Fax Number: +44 20 7456 9189         For the attention
of: Erik R F Anderson         If to BBVA to:          
Address:
Ciudad BBVA-(Edificio Oceanía), Calle Sauceda 28, 2ª Planta,  28050 Madrid
        Fax Number: +34 34 91 5379796         For the attention of: Miguel Ángel
Prieto Martín         If to BMO to:           Address: 95 Queen Victoria Street,
London EC4V 4HG, United Kingdom         Fax Number: +44(0) 20 7248 5691        
For the attention of: Neil Haycock         If to BPI to:           Address: Rua
Tenente Valadim 284, 4100-476 Porto, Portugal         Fax Number: +351 22
6000856         For the attention of: Legal Department         If to CM-CIC
Securities to:         Address: 6, Avenue de Provence, 75441 Paris, Cedex 09,
France         Fax Number: +33 1 45 96 77 88         For the attention of: Eric
Le Boulch         If to KBCS to:           Address: Havenlaan 12, 1080 Brussels,
Belgium         Fax Number: +32 2 429 17 64         For the attention of: Erik
De Clippel         If to Mitsubishi UFJ Securities to:        
Address:
Ropemaker Place, 25 Ropemaker Street, London EC2Y 9AJ, United Kingdom
        Fax Number: +44 20 7577 2872         For the attention of: Legal –
Capital Markets

 

A17927651

38

 

 

 
17
General

 
17.1
Assignment

 
None of the rights or obligations under this Agreement may be assigned or
transferred without the written consent of the other parties.
 
17.2
Successors

 
This Agreement will operate for the benefit of and be binding upon (as
appropriate) the parties hereto and the Indemnified Persons under Clause 12 and
their respective successors or legal personal representatives. No purchaser of
any of the Offer Shares from any Manager shall be deemed a successor or assignor
by reason merely of such purchase.
 
17.3
Release, compromise etc.

 
Any liability to any of the Managers under this Agreement may in whole or in
part be released, compounded or compromised and time or indulgence may be given
by such Manager in its absolute discretion as regards any person under such
liability without in any way prejudicing or affecting (i) such Manager’s rights
against any other person under the same or a similar liability, whether joint
and several or otherwise or (ii) any other Manager’s rights against such person
or any other person under the same or a similar liability, whether joint and
several or otherwise.
 
17.4
No waiver

 
No neglect, delay or indulgence by any of the parties to this Agreement or any
Indemnified Person in enforcing the representations, warranties, undertakings or
indemnities set out or referred to in this Agreement or in enforcing any other
term or condition of this Agreement shall be construed as a waiver thereof.
 
17.5
Joint Global Coordinators and the Managers acting solely for certain persons

 
Each of the Company and the Selling Shareholder acknowledges and agrees that the
Managers are and have been acting for the Company and the Selling Shareholder
and no-one else in connection with the Global Offer and will not regard, and
have not regarded, any other person as their client and have not been and will
not be responsible to anyone other than the Company and the Selling Shareholder
for providing the protections afforded to clients of the Managers, nor for
providing advice in relation to the Global Offer.
 
17.6
Time of the essence

 
Time shall be of the essence of this Agreement, both as regards any dates, times
or periods mentioned and as regards any dates, times or periods which may, by
agreement in writing between the parties, be substituted for them.
 
17.7
Counterparts

 
This Agreement may be executed by each party on a separate counterpart and by
any one or more of the parties in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument. Delivery of a counterpart of this
Agreement by email or telefax shall be an effective mode of delivery.
 
17.8
Entire agreement

 
This Agreement contains the entire agreement between the parties relating to the
subject matter of this Agreement at the date hereof to the exclusion of any
terms implied by law which may be excluded by contract and each party hereto
acknowledges that it has not been induced to enter into this Agreement by any
representation, warranty or undertaking not expressly incorporated into it. So
far as permitted by law and except in the case of fraud, each of the parties
agrees and acknowledges that its only rights and remedies in relation to any
representation, warranty or undertaking made or given in connection with this
Agreement shall be for breach of the terms of this Agreement to the exclusion of
all other rights and remedies (including those in tort or arising under
statute). In this Clause 17.8, the expression this “Agreement” includes the
provisions of the Engagement Letters relating to the underwriting fees and
commissions, the Stock Lending Agreement and all documents entered into pursuant
to this Agreement. In the case of any discrepancy between a provision in this
Agreement and a provision in the Engagement Letters or in the Stock Lending
Agreement, the provisions of this Agreement shall prevail.
 

A17927651

 

39

 

 

 
17.9
Severability

 
If any provision in this Agreement should be illegal, invalid or unenforceable,
the legality, validity and enforceability of the remaining provisions shall not
be affected thereby. No variation of this Agreement shall be effective unless in
writing and signed by or on behalf of each of the parties to this Agreement. No
third party shall be required to agree to any such variation. No party may
assign any of its rights under this Agreement without the consent of the party
against whom the right operates.
 
17.10
Further assurance

 
At any time after the date of this Agreement, each party shall, and shall use
all reasonable endeavours to procure that any necessary third party shall, at
the cost of that party, execute such documents and do such acts and things as
the other party may reasonably require for the purpose of giving full effect to
all the provisions of this Agreement by which it is bound.
 
17.11
Survival of representations, warranties and obligations

 
Each of the representations, warranties, agreements, undertakings and
indemnities given or deemed to be given in this Agreement or any document
delivered under it shall remain in full force and effect irrespective of any
investigation made by or on behalf of any Manager and notwithstanding the sale,
transfer or delivery of and payment for the Offer Shares, the completion of the
Global Offer and all other matters and arrangements referred to or contemplated
by this Agreement.
 
17.12
Third party rights

 
               17.12.1
A person who is not a party to this Agreement has no rights under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Agreement except
as set out in this Clause 17.12 but this does not affect any right or remedy of
a third party which exists or is available apart from that Act.

 
               17.12.2
Each Indemnified Person shall have the right under the Contracts (Rights of
Third Parties) Act 1999 to enforce its rights under Clauses 12 and 13 provided
that, save to the extent notified in writing to the relevant Indemnified Person,
each Manager (without obligation) will have the sole conduct of any action to
enforce such rights on behalf of its Indemnified Persons. Save as provided in
this Clause 17.12.2, Indemnified Persons other than the relevant Manager will
not be entitled directly to enforce their rights under this Agreement, under the
Contracts (Rights of Third Parties) Act 1999 or otherwise.

 
               17.12.3
Any of the Managers, the Company and the Selling Shareholder may agree to
terminate this Agreement in accordance with its terms or vary any of its terms
without the consent of any Indemnified Person and none of the Managers will have
responsibility to any Indemnified Person under or as a result of this Agreement.

 

A17927651

 

40

 

 

 
17.13
Liabilities between Managers

 
Save as set out in Clause 15, none of the Managers shall be liable to the
Company or the Selling Shareholder or (save as may be agreed between themselves)
each other for any failure or default by any other party in relation to any of
such other party’s obligations under this Agreement or in connection with the
Global Offer.
 
17.14
Conflict of interest

 
The Company and the Selling Shareholder understand that each of the Managers is
part of its own financial services group (for the purposes of this Clause
17.14 each referred to as a group). Each of the Managers is a full service
securities firm and commercial bank engaged in various activities and
businesses, including but not limited to, securities, commodities and
derivatives trading, foreign exchange and other brokerage activities, research
publication and principal investments, as well as provision of investment,
corporate and private banking, asset and investment management, financing and
financial advisory services and other commercial services and products to a wide
range of corporations, governments and individuals from whom conflicting
interests or duties, or a perception thereof, may arise. Accordingly, in no
circumstance shall any Manager or any other member of its group have any
liability by reason of members of the group conducting such other businesses or
activities, acting in their own interests or in the interests of other clients
in respect of matters affecting the Company, the Selling Shareholder or their
respective Affiliates or any other company, including where, in so acting,
members of the relevant group act in a manner which is adverse to the interests
of the Company, the Selling Shareholder or their respective Affiliates. In
addition, as a result of duties of confidentiality, a Manager and/or any members
of that Manager’s group may be prohibited from disclosing information to the
Company or the Selling Shareholder, or such disclosure may be inappropriate and
each of the Company and the Selling Shareholder agrees that no member of any of
the respective Managers’ groups will be under a duty to use or to disclose any
non-public information acquired from, or during the course of carrying on
business for, any other person. Each of the Company and the Selling Shareholder
expressly acknowledges and agrees that, in the ordinary course of business, each
of the Managers and other parts of their respective groups at any time: (i) may
invest on a principal basis or manage funds that invest, make or hold long or
short positions, finance positions or trade or otherwise effect transactions,
for their own accounts or the accounts of customers, in equity, debt or other
securities or financial instruments (including derivatives, bank loans or other
obligations) of the Company or any other company that may be involved in any
proposed transaction; and (ii) may provide or arrange financing and other
financial services to other companies that may be involved in any proposed
transaction or a competing transaction, in each case whose interests may
conflict with those of the Company or the Selling Shareholder.
 
17.15
Remedies

 
The rights and remedies of each of the parties and each Indemnified Person
pursuant to this Agreement are cumulative and are in addition and without
prejudice to any other rights and remedies provided by general law or otherwise.
If the Managers (or their agents or delegates) purchase any Offer Shares, the
other parties agree that the Managers (or their agents or delegates, as the case
may be) shall be entitled to the same remedies and rights of action against the
Company and the Selling Shareholder as any other purchaser.
 
18
Process Agent

 
The Company hereby irrevocably appoints Euronext Markets Services of Cannon
Bridge House, 1 Cousin Lane, London EC4R 3XX, United Kingdom, as its agent to
accept service of process in England in any legal action or proceedings arising
out of this Agreement, service upon whom shall be deemed completed whether or
not forwarded to or received by the Company.
 

A17927651

 

41

 

 

 
ICE hereby irrevocably appoints ICE Europe of 5th floor Milton Gate, 60 Chiswell
Street, London EC1Y 4SA, United Kingdom as its agent to accept service of
process in England in any legal action or proceedings arising out of this
Agreement, service upon whom shall be deemed completed whether or not forwarded
to or received by ICE.
 
19
Governing law and jurisdiction

 
19.1
This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with English
law.

 
19.2
Each party to this Agreement irrevocably:

 
 
 19.2.1
agrees that the courts of England are to have exclusive jurisdiction to settle
any disputes (including claims for set-off and counter-claims) in connection
with the creation, validity, effect, interpretation or performance of, or the
legal relationships established by, this Agreement or otherwise arising under or
in connection with this Agreement; and

 
 
 19.2.2
submits to the exclusive jurisdiction of the English courts and agrees that any
proceedings in respect of such claim or matter may be brought in such courts.

 
19.3
Each party to this Agreement irrevocably waives any objection to any such court
as is referred to in Clause 19.2 on grounds of inconvenient forum or otherwise
as regards proceedings in connection with this Agreement and further irrevocably
agree that a judgment or order of any such court in connection with this
Agreement shall be conclusive and binding on it and may be enforced against it
in the courts of any other jurisdiction.

 

A17927651

 

42

 

 


In witness whereof this Agreement has been entered on the date stated at the
beginning.
 
EURONEXT N.V.
 
/s/Anthony Attia            
 
 
/s/Dominique Cerutti    
     
By: Anthony Attia
 
By: Dominique Cerutti
     
Title: Member of the Managing Board
 
Title: Chairman of the Managing Board

 
INTERCONTINENTAL EXCHANGE, INC.
 
/s/Scott A. Hill               
         
By: Scott A. Hill
         
Title: Chief Financial Officer
   

 
ICE EUROPE PARENT LTD
 
/s/Scott A. Hill               
         
By: Scott A. Hill
         
Title: Director
   

 
ABN AMRO BANK N.V.
 
/s/R W Snouckaert        
 
 
/s/GC Van Schuppen     
     
By: R W Snouckaert
 
By: GC Van Schuppen
     
Title: Managing Director
 
Title: Managing Director

 
J.P. MORGAN SECURITIES PLC
 
/s/Nadim Haswani         
     
By: Nadim Haswani
     
Title: Vice President
 

 

A17927651

 

43

 

 

 
SOCIÉTÉ GÉNÉRALE
 
/s/Franck Robard          
 
 
/s/Thierry Bastos          
     
By: Franck Robard
 
By: Thierry Bastos
     
Title: Co-Head of ECM – Financial institutions
 
Title:Co-Head ECM FI

 
GOLDMAN SACHS INTERNATIONAL
 
/s/Antoine de Guillenchmidt
         
By: Antoine de Guillenchmidt
         
Title: Managing Director
   

 
ING BANK N.V.
 
/s/Willem-Jan Meyer     
 
 
/s/Kim Balt                    
     
By: Willem-Jan Meyer
 
By: Kim Balt
     
Title: Managing Director
 
Title: Managing Director

 
MORGAN STANLEY & CO. INTERNATIONAL PLC
 
/s/Adam Pickard          
         
By: Adam Pickard
         
Title: Executive Director
   

 
BANCO BILBAO VIZCAYA ARGENTARIA, S.A.
 
/s/Isabel Bermejo         
 
 
/s/Alberto Arroyo         
     
By: Isabel Bermejo
 
By: Alberto Arroyo
     
Title: Managing Director
 
Title:  Executive Director

 

A17927651

 

44

 

 

 
BANCO PORTUGUÊS DE INVESTIMENTO, S.A.
 
/s/Rui Ribeiro da Silva  
 
 
/s/Miguel Pessanha Moreira 
     
By: Rui Ribeiro da Silva
 
By: Miguel Pessanha Moreira
     
Title: Executive
 
Title: Proxy

 
BMO CAPITAL MARKETS LIMITED
 
/s/Rupert Newall           
 
 
/s/Jeffrey Couch            
     
By: Rupert Newall
 
By: Jeffrey Couch
     
Title: Managing Director
 
Title: Managing Director

 
CM-CIC SECURITIES
 
/s/Eric Le Boulch           
         
By: Eric Le Boulch
         
Title: CEO
   

 
EXECUTION NOBLE & CO LIMITED
 
/s/Erik Anderson           
 
 
/s/John Riddell              
     
By: Erik Anderson
 
By: John Riddell
     
Title: Managing Director ECM
 
Title: Managing Director of FIG, Investment Banking

 
KBC SECURITIES NV
 
/s/Erik de Clippel           
         
By: Erik De Clippel
         
Title: Attorney in fact
   

 

A17927651

 

45

 

 

 
MITSUBISHI UFJ SECURITIES INTERNATIONAL PLC
 
/s/An-chi Chen-Tanner 
     
By: An-chi Chen-Tanner
     
Title: Authorised Signatory
 

 

A17927651

 

46

 

 

 
Schedule 1
Parties
 
Part A
 
(1)
(2)
(3)
Name of Selling Shareholder
Number of
Firm Shares
Maximum
Number of
Option Shares
ICE EUROPE PARENT LTD
42,248,881
4,210,823

 

A17927651

 

47

 

 

 
Part B
Underwriting Commitments
 
(1)
Name of Manager
(2)
Number of
Firm Shares
(3)
Pro rata
proportion (%)
 
ABN AMRO BANK N.V.
9,505,998
22.50
J.P. MORGAN SECURITIES PLC
9,505,998
22.50
SOCIÉTÉ GÉNÉRALE
9,505,998
22.50
GOLDMAN SACHS INTERNATIONAL
3,168,666
7.50
ING BANK N.V.
5,281,108
12.50
MORGAN STANLEY & CO. INTERNATIONAL PLC
3,168,666
7.50
BANCO BILBAO VIZCAYA ARGENTARIA, S.A.
422,489
1.00
BANCO PORTUGUÊS DE INVESTIMENTO, S.A.
211,245
0.5
BMO CAPITAL MARKETS LIMITED
422,489
1.00
CM-CIC SECURITIES
211,245
0.5
EXECUTION NOBLE & CO LIMITED
211,245
0.5
KBC SECURITIES NV
211,245
0.5
MITSUBISHI UFJ SECURITIES INTERNATIONAL PLC
422,489
1.00
Total
42,248,881
100.00

 

A17927651

 

48

 

 

 
Schedule 2
Representations and Warranties
 
Part A
Representations and Warranties by the Company
 
1
Offer Documents

 
1.1
All statements contained in any of the Offer Documents are (or, to the extent
not yet published, will be when published) true and accurate in all material
respects and not misleading. None of the Offer Documents contains (or, to the
extent not yet published, will) contain any untrue statement of a material fact
or omitted (taken together) to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 
1.2
The Company is not aware of any non-public fact or circumstance (excluding, for
the avoidance of doubt, any fact or circumstance disclosed or to be disclosed in
the Offer Documents) (i) that, if made public, would be expected to have a
material effect upon the market price of the Ordinary Shares or upon the Company
or the Group, (ii) that would require it to make a publication and/or
notification or publish a supplement to the Prospectus pursuant to the Dutch
Civil Code (Burgerlijk Wetboek), the Dutch Financial Supervision Act, the
Euroclear Rules, the Listing Rules, the Prospectus Rules, the Disclosure and
Transparency Rules and all other relevant laws and regulations, or (iii) in
respect of which it is relying on a legal exemption from an obligation to
immediately disclose any such information.

 
1.3
All expressions of opinion, intention or expectation contained in each of the
Offer Documents are (or, to the extent not yet published, will be when
published) made in good faith and reasonably arrived at after due and careful
enquiry.

 
1.4
Statements to the AFM or the Exchanges

 
 
 1.4.1
All statements made or information provided by or on behalf of the Company to
the AFM or the Exchanges are (or, when made, will be) true and accurate in all
respects and were and are not (or, when made, will not be) misleading and all
expressions of opinion, intention or expectation made by the Company to the AFM
were or are (or, when made, will be) truly and honestly held and fairly made on
reasonable grounds and/or assumptions after due and careful consideration and
enquiry and there are no facts which have not been disclosed to the AFM or the
Exchanges which by their omission make any such statements misleading or which
are material for disclosure to either of them.

 
 
 1.4.2
There are no matters other than those disclosed in the Prospectus and in the
Disclosure Package or otherwise in writing to the AFM which the Company believes
should be taken into account by the AFM or the Exchanges in considering the
application for approval of the Prospectus, the making of the Global Offer and
the admission of the Ordinary Shares to trading on the Exchanges.

 
1.5
Offering materials

 
The Company has not distributed, and prior to the First Closing Date (or Option
Closing Date, if applicable) the Company will not distribute, any offering
material in connection with the offering and sale of the Offer Shares other than
the Offer Documents or other materials, if any, approved by the Joint Global
Coordinators (on behalf of the Managers).
 

A17927651

 

49

 

 

 
1.6
Presentation Materials and Announcements

 
The information contained in the Presentation Materials and in the Announcements
and other information provided (in writing or orally) by the Company is or will,
when published or made, be consistent with the Prospectus and there is no
material information disclosed in the Presentation Materials or in the
Announcements or provided which is not or will when published or made not be,
disclosed in the Prospectus or in the Disclosure Package.
 
1.7
Analyst information

 
All information supplied by the Group to the analysts in writing for the
purposes of preparation of their research reports in connection with the Global
Offer has been accurately compiled by the Company and was (when supplied or as
subsequently amended by the Company) true and accurate in all material respects
and not by itself or by omission misleading, and all expressions of opinion so
supplied were held in good faith and reasonably arrived at after due and careful
enquiry did not contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Such information is
consistent with the Prospectus and there is no material information disclosed to
analysts which is not disclosed in the Disclosure Package.
 
2
Financial information

 
2.1
Financial Statements

 
The Financial Statements have been prepared in accordance with IFRS consistently
applied and Dutch law and:
 
 
 2.1.1
give a true and fair view of the state of affairs and financial condition of the
Group as at the end of each of the relevant financial periods and of the assets,
liabilities, financial position, results, profit, loss, cash flow and changes in
equity and profit or loss of the Group for each such period;

 
 
 2.1.2
are in accordance with IFRS and its interpretations promulgated by the
International Accounting Standards Board applied on a consistent basis
throughout the periods involved (except as noted therein);

 
 
 2.1.3
make proper provision or, as appropriate, disclosure for all liabilities
(whether actual, deferred, contingent or disputed) or commitments in accordance
with IFRS; and

 
 
 2.1.4
have been prepared after due and careful enquiry by the Company and, where
applicable, its subsidiaries, and is prepared on the basis set out in the
Prospectus and prepared consistently with the accounting principles of the
Group.

 
2.2
Off-balance sheet finance

 
Save as disclosed in the Disclosure Package neither the Company nor any member
of the Group has any off-balance sheet financing, investment or liability.
 
2.3
Adjustments and estimations

 
(i) The estimated derivatives clearing revenue for the financial year ended 31
December 2013; and (ii) the potential for pre-tax operating optimisation and
efficiencies of approximately €60 million by the end of the next three years
(together, the “Adjustments and estimations”) have been fairly computed using
reasonable and all the necessary assumptions. The Company is not aware of any
fact or reason that would render the Adjustments and estimations untrue or
inaccurate.
 

A17927651

 

50

 

 

 
2.4
Targets

 
(i) The target revenue compound annual growth rate of approximately 5%; and (ii)
the target EBITDA margin of approximately 45% (together, the “Targets”) were
prepared by the Company in good faith, based on assumptions believed by it to be
reasonable. The Company is not aware of any fact or reason that would lead it to
revise downwards these Targets.
 
2.5
Independent accountants

 
The Reporting Accountants who audited the Financial Statements and the Statutory
Auditors who prepared the Working Capital Report are independent auditors.
 
2.6
Provision of financial information to the Reporting Accountants and Statutory
Auditors

 
All information supplied by the Group to the Reporting Accountants and/or the
Statutory Auditors in writing for the purposes of preparation of the
Accountants’ Reports, the Working Capital Report and any of the Reporting
Accountants’ or Statutory Auditors’ other reports, documents and letters (and
updates thereto) in connection with the Global Offer and the Admission has been
accurately compiled and was (when supplied or as subsequently amended by the
Company) true and accurate, save, as the case may be, for any de minimis
inaccuracies that would not affect the contents of the report, and not by itself
or by omission misleading, and all expressions of opinion so supplied were held
in good faith and reasonably arrived at after due and careful enquiry.
 
2.7
Information in reports

 
All information contained in the Accountants’ Reports, the Financial Statements,
and the Working Capital Report is and remains accurate, save, as the case may
be, for any de minimis inaccuracies that would not affect the contents of the
report, and not misleading, and no fact or matter has been omitted from any of
these reports which would be necessary to make the information therein not
misleading in any material respect, except to the extent that the same has been
affected by events subsequent to the date of such reports and such events, where
material, have been disclosed accurately and without omission in the Disclosure
Package; and the statements of opinion, intention or expectation attributed to
the Company or the Directors in the Accountants’ Reports, the Financial
Statements, or the Working Capital Report are accurate statements of the
opinions, intentions or expectations held by the Company or the Directors, as
the case may be, are made in good faith and have been reasonably arrived at
after due and careful enquiry.
 
2.8
Financial reporting procedures

 
The Directors have established procedures which provide a reasonable basis for
them to make proper judgements on an ongoing basis as to the financial position
and prospects of the Company and the Group and each of the Company and its
subsidiaries maintains a system of internal accounting controls sufficient to
provide reasonable assurance that:
 
 
 2.8.1
transactions are executed in accordance with management’s general or specific
authorisations;

 
 
 2.8.2
transactions are recorded as necessary to permit preparation of returns and
reports, complete and accurate in all material respects, to regulatory bodies as
and when required by them and financial statements in accordance with IFRS; and

 
 
 2.8.3
access to the Group’s assets is permitted only in accordance with management’s
general or specific authorisation.

 

A17927651

 

51

 

 

 
2.9
Working capital

 
 
 2.9.1
The Company believes that the working capital available to the Group is
sufficient to cover the Group’s current financial obligations, that is, for at
least the next 12 months following the date of the Prospectus.

 
 
 2.9.2
The cash flow and working capital projections contained in the Working Capital
Report have been prepared on a reasonable basis after due and careful enquiry
and take into account all material matters and sensitivities of which the
Company is aware concerning the Company and each of the other members of the
Group.

 
 
 2.9.3
All assumptions on which such projections are based are set out and fairly
presented in the Working Capital Report and are reasonable and, so far as the
Company is aware, there are no other material assumptions which should
reasonably be taken into account in the preparation of such projections.

 
2.10
No significant change and no Material Adverse Change

 
Since the Financial Statements Date and except as disclosed in the Disclosure
Package:
 
 
 2.10.1
there has been no Material Adverse Change; and

 
 
 2.10.2
there have been no transactions entered into by the Company or any member of the
Group, other than those in the ordinary course of business, which are material
in the context of the Group taken as a whole.

 
3
Corporate organisation and business

 
3.1
Due incorporation, power and authority of the Company

 
The Company has been duly incorporated and is validly existing as a public
company with limited liability (naamloze vennootschap) under the laws of the
Netherlands with full power and authority to own, lease and operate its
properties and conduct its business as described in the Disclosure Package and
to enter into and perform its obligations under this Agreement.
 
3.2
Due incorporation, power and authority of each Significant Subsidiary

 
 
 3.2.1
Each Significant Subsidiary has been duly incorporated or organised and is
validly existing under the laws of the jurisdiction of its incorporation or
organisation and has full power and authority to own, lease and operate its
properties and conduct its business as described in the Disclosure Package.

 
 
 3.2.2
All information on all Group Companies which is required to be included in the
Prospectus pursuant to the Prospectus Rules has been so included.

 
 
 3.2.3
Except as otherwise disclosed in the Disclosure Package, all of the issued share
capital of each Significant Subsidiary has been duly and validly authorised and
issued, is fully paid and not subject to any call for the payment of further
capital and, to the extent such share capital is owned by the Company, directly
or through one or more other Group Companies, free and clear of any pre-emptive
rights, security interest, mortgage, pledge, lien, encumbrance, Claim or equity.

 
3.3
Share capital

 
 
 3.3.1
The authorised and issued share capital of the Company and (to the extent
described in the Disclosure Package) each Group Company is, and will be on the
First Closing Date, as described in the Disclosure Package.

 

A17927651

 

52

 

 

 
 
 3.3.2
All issued and outstanding Ordinary Shares have been duly authorised, were
validly issued, fully-paid and are non-assessable and all sums due in respect of
the issued share capital of the Company have been paid to and received by the
Company. None of the issued share capital of the Company was issued in violation
of pre-emptive or other similar rights of any shareholder of the Company. None
of the owners or holders of any of the share capital of the Company has any
pre-emptive or other rights, in his capacity as such, in relation to the Group
other than as set out in the Articles of Association and Dutch law, and no Offer
Share will be issued or delivered in violation of the pre-emptive rights of any
holder of Ordinary Shares. For the purposes of this paragraph, “non-assessable”
means that a holder of Ordinary Shares will not by reason of merely being such a
holder, be subject to assessment or calls by the Company or its creditors for
further payment on such Ordinary Shares.

 
 
 3.3.3
Except as otherwise disclosed in the Disclosure Package, there are no
outstanding securities or warrants convertible into or exchangeable for rights
or options, or agreements to grant warrants, rights or options, to purchase or
to subscribe for, or obligations or commitments of the Company or any Group
Company to create, issue, sell or otherwise dispose of, any securities (or any
such shares, warrants, rights, options or obligations) of the Company or any
Group Company.

 
 
 3.3.4
Except as otherwise disclosed in the Disclosure Package, subject to applicable
law and regulation, no Group Company is currently prohibited, directly or
indirectly, from declaring or paying any dividends or making any other such
distributions, from repaying any loans or advances or from transferring any of
its property or assets to any other member of the Group;

 
 
 3.3.5
There are no restrictions applicable to the Ordinary Shares generally upon the
voting or transfer of any of the Ordinary Shares pursuant to the Articles of
Association or Dutch law or pursuant to any applicable law or any agreement or
other instrument to which the Company or any other Group Company is a party or
by which any of them may be bound, except as described in the Prospectus and in
the Disclosure Package.

 
 
 3.3.6
The statements set forth in the Prospectus under the caption “Description of
Share Capital and Corporate Governance”, insofar as such statements purport to
summarize certain provisions of Dutch law or of the Articles of Association,
constitute a fair summary of such provisions.

 
3.4
Corporate power

 
The Company has full power, capacity and authority to enter into and comply with
its obligations under this Agreement and each agreement entered into, or to be
entered into in connection with the Global Offer and the Admission, to which it
is, or is to be, a party, to publish, despatch or file the Prospectus as
contemplated by this Agreement and the Offer Documents, to make the Global
Offer, to have the Ordinary Shares admitted to listing and trading on the
Exchanges and, except for the consents of the AFM, the Exchanges and Euroclear
(each of which will have been unconditionally obtained prior to, and remain in
full force and effect at, the First Closing Date and the Option Closing Date),
there are no other consents, authorisations, approvals, orders, requisitions,
qualifications, registrations or licences required by the Company for any of the
foregoing which have not been, or will not prior to the First Closing Date be,
unconditionally obtained and which are not or will not be in full force and
effect.
 

A17927651

 

53

 

 

 
3.5
Authorisation

 
This Agreement and each agreement referred to in it to which the Company is
expressed to be a party has been duly authorised, executed and delivered by the
Company and constitutes legal, valid and binding agreements of the Company
enforceable in accordance with their terms.
 
4
Compliance with laws and regulations

 
4.1
Compliance with laws

 
Subject to compliance by the Managers with their obligations hereunder, each of
the making of the Global Offer and the Admission as contemplated by this
Agreement (and the Offer Documents), the issue, publication, despatch or filing
(as the case may be) of the Offer Documents as contemplated by this Agreement
and the Offer Documents and the entry into and performance of this Agreement and
each agreement referred to in it complies or will (as the case may be) comply
with the Articles of Association and all applicable laws and regulations,
including filing and reporting requirements, including, without limitation, the
Dutch Civil Code, the Dutch Financial Supervision Act, the Listing Rules, the
Prospectus Rules, the Euroclear Rules, and the requirements of the AFM and the
Exchanges and all applicable laws and regulations of any other relevant
jurisdictions, except as disclosed in the Disclosure Package under the caption
“Description of the Share Capital and Corporate Governance”, with respect to
certain rules contained in the Dutch Corporate Governance Code.
 
4.2
The Company and the members of the Managing Board or Supervisory Board have at
all times complied with the provisions of the Articles of Association and the
laws and regulations of the Netherlands (to the extent non-compliance would be
material in the context of the Global Offer or Admission).

 
4.3
Anti-trust

 
None of the Company or any other Group Company is a party to any agreement,
arrangement or concerted practice, or carries on any practice which in whole or
in part contravenes or is invalidated by any anti-trust, anti-monopoly,
competition, fair trading, consumer protection or similar legislation or
regulation in any jurisdiction where the Company or any Group Company, as the
case may be, has assets or carries on business; or in respect of which any
filing, registration or notification is required or is advisable pursuant to
such legislation (whether or not the same has in fact been made), except in each
case where such would not reasonably be expected to result in a Material Adverse
Change.
 
4.4
No market abuse

 
The Company has complied and complies with any and all applicable rules relating
to market abuse (including insider trading) and has taken adequate measures and
has adequate procedures in place in order to ensure such compliance, and none of
the allotment of the Offer Shares, the sale of the Offer Shares and the
consummation of the transactions contemplated by this Agreement will constitute
a violation by the Company of any applicable Dutch, Belgian, French, Portuguese,
U.K. or U.S. “insider dealing”, “insider trading” or similar legislation and no
person acting on its behalf or on behalf of any other Group Company (which for
this purpose excludes the Managers) has done any act or engaged in any course of
conduct constituting such violation.
 

A17927651

 

54

 

 

 
4.5
Statutory books and records

 
The statutory books, books of accounts and other records of whatsoever kind of
each member of the Group are up-to-date and contain complete and accurate
records required by law to be dealt with in such books and no notice or
allegation that any is materially  incorrect or should be rectified has been
received. All accounts, documents and returns required by law to be delivered or
made to the Dutch Trade Register (Kamer van Koophandel) or any other authority
have been duly and correctly delivered or made.
 
5
Consents and authorisations

 
5.1
Consents and approvals

 
 
 5.1.1
All consents, approvals, authorisations, orders, registrations, clearances and
qualifications of or with any court or governmental, supranational, regulatory,
Taxation or stock exchange authority, agency or body having jurisdiction over
the Company or any other Group Company or any of their properties, the
Regulators or any stock exchange authorities required for the execution and
delivery by the Company of this Agreement to be duly and validly authorised and
to give effect to the arrangements referred to in or contemplated by this
Agreement have been obtained or made and are in full force and effect.

 
 
 5.1.2
Each Group Company has carried on and is carrying on its businesses and
operations in each jurisdiction in which it operates in accordance with all
applicable laws, regulations and by-laws and all statutory and other licences,
permissions, consents, permits, approvals and authorisations necessary for the
carrying on of the businesses and operations of each such Group Company, as now
carried on, have been obtained and are valid and subsisting, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Change, and with respect to all such Group Companies all conditions
applicable to any such licence, permission, consent, permit, approval or
authorisation have been and are complied with and there are no circumstances
which indicate that any of them is likely to be revoked, rescinded, varied,
limited, subjected to the imposition of conditions or further conditions,
avoided or repudiated or not renewed, in whole or in part, in the ordinary
course of events or otherwise save where any such outcome would not reasonably
be expected to result in a Material Adverse Change.

 
 
 5.1.3
The Company and, to the knowledge of the Company, the Selling Shareholder and
the Reference Shareholders have obtained all necessary declarations of no
objection from the College of Regulators.

 
5.2
Absence of default and conflicts

 
 
 5.2.1
None of the Group Companies is in violation of its constitutional documents.
None of the Group Companies is in default in the performance or observance of
any obligation, agreement, undertaking or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease,
licence or other agreement or instrument to which any Group Company is a party
or by which it or any of them may be bound, or to which any of the property or
assets of any Group Company is subject (collectively, “Agreements and
Instruments”) except where such violations or defaults would not result in a
Material Adverse Change.

 
 
 5.2.2
The performance of this Agreement and the consummation of the transactions
contemplated herein and in the Prospectus and in the Disclosure Package
(including the Global Offer and the use of the proceeds from the Global Offer,
as described in the Prospectus and in the Disclosure Package) and compliance by
the Company with its obligations hereunder, (A) have been and will on or before
Admission be duly authorised by all necessary corporate action, (B) do not and
will not, whether with or without the giving of notice or passage of time or
both, conflict with or constitute a breach of, or default or Repayment Event (as
defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of any Group Company pursuant
to, (i) the Company’s constitutional documents, or (ii) except to the extent it
would not materially and adversely impact the Global Offer, the Agreements and
Instruments and (C) nor will such action result in any violation of any
applicable law, statute, rule, regulation, judgment, order, writ or decree of
any government, government instrumentality or court, domestic or foreign, having
jurisdiction over the Company or such Group Company or any of their assets,
properties or operations.

 

A17927651

 

55

 

 

 
 
 
As used herein, a “Repayment Event” means any event or condition that gives the
holder of any note, debenture or other evidence of indebtedness (or any person
acting on such holder’s behalf) the right to require the repurchase, redemption
or repayment of all or a portion of such indebtedness by the Company or any
Group Company.

 
6
Indebtedness

 
6.1
Except as disclosed in the Disclosure Package, the Company has no indebtedness
outstanding and no outstanding indebtedness of any Group Company has become
repayable before its stated maturity, nor has any security in respect of such
indebtedness become enforceable by reason of default by any Group Company, and
no event has occurred or is, to the Company’s knowledge, impending which, with
the lapse of time or the fulfilment of any condition or the giving of notice or
the compliance with any other formality, may be reasonably expected to result in
any such indebtedness becoming so repayable or any such security becoming
enforceable and no Group Company has received notice from any person to whom any
indebtedness of any Group Company being indebtedness which is repayable on
demand is owed, demanding or threatening to demand repayment of, or to take any
steps to enforce any security for, the same, except where such repayment or
enforceability would not result in a Material Adverse Change.

 
6.2
All the Company’s or the Group’s borrowing facilities, including the €500
million facilities agreement entered into on 6 May 2014 with BNP Paribas S.A.
and ING Bank N.V. as mandated lead arrangers, have been duly executed on behalf
of the relevant Group Company and are in full force and effect and, except as
otherwise disclosed in the Disclosure Package:

 
 
 6.2.1
all undrawn amounts under such borrowing facilities are or, to the Company’s
knowledge, will be capable of drawdown; and

 
 
 6.2.2
there is nothing which could cause any undrawn amounts under any such borrowing
facilities to be unavailable for drawing as required.

 
6.3
Save as disclosed in the Disclosure Package, there are no companies,
undertakings, partnerships or joint ventures in existence whose results are not
(or will not have been) consolidated with the results of the Group, but whose
default would affect the indebtedness or increase the contingent liabilities of
the Group to an extent which would give rise to a Material Adverse Change.

 
7
Insolvency

 
7.1
No order has been made, petition presented, resolution passed or meeting
convened for the winding-up (or other process whereby the business concerned is
terminated and the assets of the company concerned are distributed amongst the
creditors and/or shareholders or other contributories) of the Company or any
Significant Subsidiary and save as aforesaid there are no cases or proceedings
under any applicable insolvency, reorganisation or similar laws in any
jurisdiction concerning the Company or any Significant Subsidiary and no events
have occurred which, under applicable laws, would justify any such cases or
proceedings.

 

A17927651

 

56

 

 

 
7.2
So far as the Company is aware, no petition has been presented or other
proceedings have been commenced for an administration order to be made (or any
other order to be made by which during the period it is in force, the affairs,
business and assets of the company concerned are managed by a person appointed
for the purpose by a court, governmental agency or similar body) in relation to
the Company or any Significant Subsidiary, nor has any such order been made.

 
7.3
No receiver (including an administrative receiver), liquidator, trustee,
administrator, custodian or similar official has been appointed in any
jurisdiction in respect of the whole or any part of the business or assets of
the Company or any Significant Subsidiary and to the Company’s knowledge no step
has been taken for or with a view to the appointment of such a person.

 
7.4
Neither the Company nor any Significant Subsidiary is insolvent or unable to pay
its debts as they fall due.

 
8
Contracts

 
8.1
Except as disclosed in the Disclosure Package, since the Financial Statements
Date, no Group Company has entered into any contract or commitment or incurred
any liability (including a contingent liability) which is outside the ordinary
course of its business or is of an unusual or onerous nature and which might
reasonably be expected to be material with respect to the Group taken as a
whole.

 
8.2
The Group’s business has not been materially and adversely affected by the
termination of, or a change in the terms of, any agreement to which a Group
Company is party and which is material in the context of the Group’s business or
by the loss of a material customer.

 
8.3
No event has occurred or is subsisting or, so far as the Company is aware, is
about to occur, which constitutes or results in, or would, with the giving of
notice and/or lapse of time, constitute or result in, a default or the
acceleration or breach of any obligation which is material in the context of the
Global Offer under any agreement, instrument or arrangement to which a Group
Company is a party or by which it or any of its properties, assets and reserves
are bound.

 
9
Tax

 
9.1
Taxation provisions and reliefs

 
 
 9.1.1
Proper provision or reserve has been made in the Financial Statements in
accordance with IFRS for all Taxation liable to be assessed on each Group
Company or for which it is or may become accountable in respect of:

 
 
 (i)
profits, gains or income (as computed for Taxation purposes) accruing or arising
or deemed to accrue or arise on or before the Financial Statements Date; and

 
 
 (ii)
any transactions effected or deemed to be effected on or before the Financial
Statements Date or provided for in the Financial Statements.

 
 
 9.1.2
Taxation compliance

 
All material information, returns, computations and notices of the Group for
Taxation purposes have been made for all purposes up to and including the date
hereof within the requisite period and on a proper basis and all such
information, returns, computations and notices are up-to-date and correct and as
far as the Company is aware are not, nor are likely to be, the subject of any
dispute between the Group, or claim against the Group, by any Taxation
authority.
 

A17927651

 

57

 

 

 
9.2
Residence

 
Save as disclosed in the Disclosure Package, each member of the Group is and has
been at all times resident for Taxation purposes in its place of incorporation
and is not and has not been treated as either resident or having a permanent
establishment in any other jurisdiction for any Taxation purpose (including any
double tax arrangement).
 
9.3
Arm’s length transactions

 
Save as disclosed in the Disclosure Package, all transactions between any
members of the Group, or between any member of the Group and any third party,
have been and are on fully arm’s length terms.
 
9.4
Secondary liabilities

 
No member of the Group is liable to pay, or make reimbursement or indemnity in
respect of, any Taxation in consequence of the failure by any other person
(other than any other member of the Group) to discharge that Taxation within any
specified period or otherwise, where such Taxation relates to income, profits or
gains, earned, accrued or received, or to any event or circumstance occurring or
arising or deemed to occur or arise (whether wholly or partly) prior to the
First Closing Date.
 
9.5
Withholding and Stamp Taxes

 
No register of any Ordinary Shares is kept in the United Kingdom by or on behalf
of the Company.
 
Other than as described in the Disclosure Package, no Stamp Tax and no
withholding tax imposed by any such government department or other taxing
authority in the Netherlands, France, Belgium, Portugal, the United Kingdom, or
the United States, is payable by the Managers or the purchasers in connection
with the sale of the Offer Shares to purchasers procured by the Managers or,
failing which, to the Managers themselves or in connection with the transactions
contemplated by the Stock Lending Agreement.
 
10
Litigation

 
10.1
Save as disclosed in the Prospectus and in the Disclosure Package, no Group
Company has any claims outstanding against it or is engaged in, or has within
the last 12 months immediately preceding the date of the Prospectus been engaged
in, any litigation or arbitration or similar proceedings or in any governmental,
regulatory or similar investigation or enquiry, which individually or
collectively may have or, during the last 12 months prior to the date of the
Prospectus, has had a material effect on the financial or trading position or
prospects of the Group taken as a whole or which would materially affect the
Global Offer or the consummation of the transactions contemplated by this
Agreement by the Company or any Group Company and as far as the Company is aware
there is no such claim, litigation, proceeding, investigation or enquiry pending
or threatened.

 
10.2
Save as disclosed in the Disclosure Package, neither the Company nor any Group
Company has received notice from any regulator of any current investigation,
enquiry, disciplinary proceedings, prohibition, order, penalty or recent censure
and, as far as the Company is aware, no such investigation, enquiry,
disciplinary proceeding, prohibition, order, penalty or censure is threatened
except as such arise in the ordinary course of the Company’s business and are
not expected to be material in the context of the Global Offer.

 

A17927651

 

58

 

 

 
11
Insurance

 
11.1
The Company and each Significant Subsidiary are covered by insurance in such
amounts and covering such risks as are adequate for the conduct of their
respective businesses and the value of their respective properties and as is
customary for companies engaged in similar businesses in similar industries and
markets and there are no circumstances currently subsisting which would render
any such insurance void or voidable.

 
11.2
The Company believes that, immediately following the completion of the Global
Offer, it and each Significant Subsidiary will continue to be able to be covered
by insurance on substantially the same terms as they are now covered.

 
12
Pension Schemes

 
12.1
Each pension scheme of the Company and each other Group Company, details of
which are set out in the Prospectus (the “Scheme” or collectively, the
“Schemes”), has been properly funded at the rate recommended by the actuary to
each Scheme based on the most recent actuarial valuations for each Scheme, such
valuation and rate of funding being in all material respects in accordance with
any applicable legislation;

 
12.2
proper provision has been made in the Financial Statements for the costs and
liabilities of the Schemes;

 
12.3
the assets of the Schemes are held by persons approved by the trustees of the
Schemes for this purpose; and

 
12.4
neither the Company nor any other Group Company has any material obligation to
contribute towards the pension arrangements of its Directors or employees or
former Directors or employees other than those referred to in the Disclosure
Package.

 
13
Absence of employment disputes

 
Except as disclosed in the Disclosure Package, no material employment problem,
dispute, slowdown, work stoppage or disturbance involving the employees of the
Company or any other Group Company exists or to the knowledge of the Company is
imminent, and there are no existing or imminent employment disturbance by the
employees of any principal supplier to, or customer or contractor of, any Group
Company, in each case which may reasonably be expected to result in a Material
Adverse Change.
 
14
Intellectual Property

 
14.1
All material Intellectual Property required for the carrying on of the
businesses of the Group Companies, as such businesses are carried on at the date
of this Agreement, is either:

 
 
 14.1.1
legally and beneficially owned by a Group Company; or

 
 
 14.1.2
lawfully used by the relevant Group Company with the consent of the owner under
licence.

 
14.2
The material Intellectual Property which is owned by a Group Company is:

 
 
 14.2.1
valid and enforceable;

 
 
 14.2.2
not being infringed by any person; and

 

A17927651

 

59

 

 

 
 
 
 14.2.3
not the subject of any attack, challenge or opposition, or threatened attack,
challenge or opposition, by any person which, if decided against the relevant
Group Company, would result in a Material Adverse Change.

 
14.3
The processes employed and the products and services dealt in by each Group
Company do not materially use, embody or infringe any rights or interests of
third parties in Intellectual Property (other than those licensed to the
relevant Group Company) and no claims of infringement of any such rights or
interests have been made by any third party to the knowledge of the Company.

 
15
Title to Property

 
15.1
Each of the Company and each other Group Company has good and marketable title
to all real property and all fixed assets owned by it and necessary to conduct
the businesses now operated by it, and/or has good and marketable title to or
has valid rights to lease or otherwise use all other items of real property and
all items of personal property, in each case free and clear of all liens,
encumbrances, restrictions, cautions, notices or inhibitions and defects except
such as:

 
 
 15.1.1
are fairly described in Disclosure Package; or

 
 
 15.1.2
do not individually or in aggregate materially affect the value of such property
and do not interfere with the use made and proposed to be made of such property
by the Company or any Group Company; or

 
 
 15.1.3
would not, individually or in aggregate, result in a Material Adverse Change.

 
15.2
Any real property and buildings held under lease by the Company or any other
Group Company are held by them under valid, subsisting and enforceable leases
with such exceptions as are not individually or in aggregate material and do not
interfere with the use made and proposed to be made of such property and
buildings by the Company or any other Group Company or would not, individually
or in aggregate, result in a Material Adverse Change.

 
16
Environmental Laws

 
Except as described in the Disclosure Package and except as would not, singly or
in the aggregate, result in a Material Adverse Change:
 
16.1
neither the Company nor any Significant Subsidiary is in violation of any
applicable statute, law, rule, regulation, ordinance, code, policy or rule of
common law or any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent, decree or judgment, relating to
pollution or protection of human health, the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata) or wildlife, including, without limitation, laws and regulations
relating to the release or threatened release of chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, petroleum or
petroleum products (“Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”); and

 
16.2
there are no pending or threatened administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigation or proceedings relating to any
Environmental Law against the Company or any Significant Subsidiary.

 
A17927651

 

60

 

 

 
17
U.S. requirements

 
17.1
Foreign issuer and no substantial U.S. market interest

 
The Company is a “foreign issuer” (as such term is defined in Regulation S) that
reasonably believes that there is no “substantial U.S. market interest” (as
defined in Regulation S) in the Offer Shares or any securities of the Company of
the same class as the Offer Shares.
 
17.2
No directed selling efforts

 
Neither the Company nor any of its Affiliates, nor any persons acting on its or
their behalf (which, for the avoidance of doubt, shall not include the Managers
and Selling Shareholder and their respective officers and directors in respect
of whom no representation or warranty is made), has engaged or will engage in
any directed selling efforts (as defined in Regulation S) with respect to the
Ordinary Shares.
 
17.3
Rule 144A eligibility

 
The Offer Shares are not of the same class (within the meaning of Rule 144A) as
securities listed on a national securities exchange registered under Section 6
of the Exchange Act.
 
17.4
PFIC

 
The Company is not, and does not expect to become, a “passive foreign investment
company” within the meaning of Section 1297 of the U.S. Internal Revenue Code of
1986.
 
17.5
Investment company

 
The Company is not required to register as an “investment company” under, and as
such term is defined in, the U.S. Investment Company Act of 1940, as amended.
 
17.6
No Registration

 
Neither the Company nor any of its Affiliates, nor any person acting on its or
their behalf (which, for the avoidance of doubt, shall not include the Managers
or the Selling Shareholder), has made offers or sales of any security, or has
solicited offers to buy, or otherwise has negotiated in respect of any security,
under circumstances that would require the registration of the Ordinary Shares
under the Securities Act. Assuming compliance by the Managers with the selling
restrictions set forth in Schedule 5 hereto, no registration of the Ordinary
Shares under the Securities Act will be required for the offer, sale and
delivery of the Offer Shares by the Managers in the manner contemplated by this
Agreement.
 
18
Unlawful Transactions

 
18.1
Anti-Corruption Laws

 
Neither the Company nor any member of the Group, nor any Director or officer
acting for or on behalf of the Company or any member of the Group, or, to the
knowledge of the Company, any of its Associated Person, has, in connection with
all or any part of the business of the Company or any of its subsidiaries,
engaged in any activity or conduct which would constitute an offence under any
Anti-Corruption Laws and have instituted and maintain policies and procedures
designed to ensure, and which are reasonably expected to continue to ensure,
continued compliance with any Anti-Corruption Laws.
 
A17927651

 

61

 

 

 
18.2
Notwithstanding the foregoing, neither the Company nor any director, officer or,
to the knowledge of the Company, any of its Associated Person acting on behalf
of, the Company has: (i) used any corporate funds for any unlawful contribution,
gift, entertainment of unlawful expense relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated any
applicable anti-bribery regulation of any jurisdiction; or (iv) paid any bribe,
rebate, pay-off, influence payment, kick-back or other unlawful payment.

 
18.3
Anti-Money Laundering

 
The operations of each member of the Group and, to the knowledge of the Company,
of any of its Associated Persons are and have been conducted in all respects in
compliance with the applicable money laundering statutes of all jurisdictions,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines issued, administered or enforced by any governmental
agency or regulatory body (collectively, the “Anti-Money Laundering Laws”) and
no action, suit or proceeding by or before any court or governmental agency,
regulatory body or any arbitrator or non-governmental authority involving the
Company or any of its Associated Persons with respect to the Anti-Money
Laundering Laws is pending or, to the Company’s knowledge, threatened.
 
18.4
OFAC/Sanctions

 
 
 18.4.1
None of the Company, nor any member of the Group nor any officer or, to the
knowledge of the Company, any of its Associated Person acting for or on behalf
of the Company or any member of the Group, is a person, or is owned or
controlled by a person that is, described or designated in the most current
version of any relevant Sanctions List or currently subject to any Sanctions;
further, none of the Company or any of its subsidiaries is currently operating
in or from, or organised or resident in, a country or territory that is the
subject of country- or territory-wide Sanctions.

 
 
 18.4.2
Neither the Company nor any member of the Group is in violation of any Sanctions
(as such Sanctions were in effect at the relevant time) or, to its knowledge,
subject to an investigation relating to any Sanctions.

 
 
 18.4.3
The Company and its subsidiaries maintain policies and procedures that they
believe adequate to ensure compliance with applicable Sanctions.

 
18.5
Stabilisation

 
Other than the authorisation of the Stabilisation Manager pursuant to Clause
3.12 of this Agreement, neither the Company nor any of its Associated Persons,
nor any person acting on its or their behalf (which, for the avoidance of doubt,
shall not include the Managers), has taken or will take, directly or indirectly,
any action designed to cause or to result in, or that has constituted or which
might reasonably be expected to cause or result in, the stabilisation, in
violation of applicable laws, or manipulation of the price of any security of
the Company. Neither the Company nor any of its Associated Persons, nor any
person acting on its or their behalf (which, for the avoidance of doubt, shall
not include the Managers), has taken or omitted to take any action nor will take
any action or omit to take any action which may result in the loss by any of the
Managers of the ability to rely on any stabilisation safe harbour provided under
the Buy-back and Stabilisation Regulation and by the AFM under the Dutch
Financial Supervision Act and the price stabilising rules made thereunder.
 
A17927651

 

62

 

 

 
19
Arrangements with Selling Shareholder

 
19.1
Save as disclosed in the Disclosure Package, the Group is capable, and following
Admission will be capable, of carrying on its business independently of the
Selling Shareholder, and all transactions and relationships between the Group
Companies and the Selling Shareholder (and its direct and indirect subsidiaries)
are on arm’s length terms on a normal commercial basis as described in the
Disclosure Package.

 
19.2
The descriptions of arrangements or transactions set out under caption
“Establishment as an Independent Company” of Section “History of the Business
and Establishment as an Independent Company” and under caption “Certain
Relationships and Related Party Transactions” of the Prospectus are accurate
descriptions in all material respects and fairly summarise the relevant
arrangements and transactions.

 
19.3
Save as disclosed in the Disclosure Package, there are no arrangements or
transactions between any shareholder of the Company and any other Group Company
and no person has an interest in or claim against the Company or any other Group
Company that would in either such case be required to be described, but have not
been so described, in the Prospectus under the Dutch Civil Code, the Dutch
Financial Supervision Act, the Listing Rules, the Prospectus Rules or any other
applicable laws and regulations.

 
A17927651

 

63

 

 

 
Part B
Representations and Warranties by the Selling Shareholder
 
 
1
Capacity

 
1.1
The Selling Shareholder has the right, power and authority, and has taken all
action necessary, to sell the Offer Shares to be sold by the Selling Shareholder
and to execute this Agreement and any other documents in relation thereto, to
pay the fees, commissions and costs provided in this Agreement and to execute,
deliver and exercise its rights, and perform its obligations, under this
Agreement and the arrangements contemplated by this Agreement in accordance with
its terms.

 
1.2
All authorisations, consents and approvals required by the Selling Shareholder
in connection with the sale of the Offer Shares to be sold by the Selling
Shareholder, the execution of this Agreement and any other documents in relation
thereto, the performance by the Selling Shareholder of its obligations under
this Agreement and the distribution of the Offer Documents in accordance with
the provisions set out in the Offer Documents have been and are in full force
and effect.

 
1.3
This Agreement, and any other documents in relation thereto, have been duly
authorised, executed and delivered by the Selling Shareholder and constitute
legal, valid, binding and enforceable obligations of the Selling Shareholder.

 
 
2
Title

 
2.1
At the time of settlement and delivery of the Offer Shares on the First Closing
Date and the Option Closing Date, ICE Europe will be the sole legal and
beneficial owner of the Offer Shares to be sold by the Selling Shareholder.

 
2.2
Each of the Reference Shareholders have acquired prior to the Pricing Date the
number of Ordinary Shares it is required to purchase pursuant to the Share
Purchase Agreement.

 
2.3
The Offer Shares are freely transferable by the Selling Shareholder to the
Managers in the manner contemplated in this Agreement and there is no
encumbrance, and there is no agreement, arrangement or obligation to create or
give an encumbrance, in relation to any of the Offer Shares to be sold by the
Selling Shareholder.

 
2.4
Other than this Agreement, there is no agreement, arrangement or obligation
requiring the transfer, redemption or repayment of, or the grant to a person of
the right (conditional or not) to require the transfer, redemption or repayment
of, the Offer Shares to be sold by the Selling Shareholder (including, without
limitation, an option or right of pre-emption or conversion).

 
 
3
Offer Documents

 
3.1
The Selling Shareholder Information contained in any of the Offer Documents is
(or, to the extent not yet published, will be when published) true and accurate
in all material respects and not misleading

 
3.2
The Selling Shareholder is not aware of any non-public fact or circumstance
(excluding, for the avoidance of doubt, any fact or circumstance disclosed or to
be disclosed in the Offer Documents) that, if made public, would be expected to
have a material effect upon the market price of the Ordinary Shares or upon the
Company or the Group.

 
A17927651

 

64

 

 

 
3.3
Offering materials

 
The Selling Shareholder has not distributed, and prior to the First Closing Date
(or Option Closing Date, if applicable) the Selling Shareholder will not
distribute, any offering material in connection with the offering and sale of
the Offer Shares other than the Offer Documents or other materials, if any,
approved by the Joint Global Coordinators (on behalf of the Managers).
 
 
4
Arrangements with Selling Shareholder

 
The Selling Shareholder, to its knowledge, is not in breach of, or in default in
the performance of, any contract with or commitment to the Company or any of its
subsidiaries in circumstances where such breach or default is material to the
conduct of the business of the Company.
 
 
5
Authority

 
5.1
No material default

 
The Global Offer and the compliance by the Selling Shareholder with the
provisions of this Agreement and the Stock Lending Agreement and the
consummation of the transaction herein contemplated will not conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any statute, mortgage, deed of trust, loan agreement
or other agreement or instrument to which any of ICE and ICE Europe is a party
or by which any of ICE and ICE Europe is bound, or to which any of the property
or assets of any of ICE and ICE Europe is subject, nor will such action result
in any violation of the provisions of any of the rules or requirements of the
Regulators, the Exchanges or any statute or any order, rule or regulation of any
relevant regulator or any court, agency, body or other institution having
jurisdiction over any of ICE and ICE Europe or the property of any of ICE and
ICE Europe.
 
 
6
Compliance with laws and regulations

 
6.1
The Selling Shareholder has complied and will comply with all applicable
provisions of the Dutch Civil Code, the Dutch Financial Supervision Act, the
Listing Rules, the Prospectus Rules and with all other relevant rules and
regulations, with respect to anything done by the Selling Shareholder in
relation to the Global Offer and the sale and delivery of the Offer Shares.

 
 
7
Consents and authorisations

 
All consents, approvals, authorisations, filings, orders, registrations,
clearances and qualifications of or with any governmental agency required by the
Selling Shareholder for this Agreement to be duly and validly authorised,
executed and delivered, and to give effect to the arrangements, and perform any
obligations referred to in or contemplated by this Agreement or the Offer
Documents, have been obtained or made and are in full force and effect, or will
be prior to Admission.
 
8
U.S. requirements

 
8.1
No directed selling efforts

 
None of the Selling Shareholder, the Company or any of their Affiliates, or any
persons acting on their behalf (which, for the avoidance of doubt, shall not
include the Managers), has engaged or will engage in any directed selling
efforts (as defined in Regulation S) with respect to the Ordinary Shares.
 
A17927651

 

65

 

 

 
8.2
No Registration

 
None of the Selling Shareholder or any of its Affiliates (other than any Group
Company), or any persons acting on their behalf (which, for the avoidance of
doubt, shall not include the Managers), has made offers or sales of any
security, or has solicited offers to buy, or otherwise has negotiated in respect
of any security, under circumstances that would require the registration of the
Ordinary Shares under the Securities Act. Assuming compliance by the Managers
with the selling restrictions set forth in Schedule 5 hereto, no registration of
the Ordinary Shares under the Securities Act will be required for the offer,
sale and delivery of the Offer Shares by the Managers in the manner contemplated
by this Agreement.
 
9
Unlawful Transactions

 
9.1
Anti-Corruption Laws

 
None of the Selling Shareholder or any Director, or officer or, to the knowledge
of the Selling Shareholder, any of its Associated Person acting for or on behalf
of the Selling Shareholder has, in connection with all or any part of the
business of the Company or any of its subsidiaries, engaged in any activity or
conduct which would constitute an offence under any Anti-Corruption Laws.
 
9.2
The Selling Shareholder has instituted and maintains policies and procedures
designed to ensure, and which are reasonably expected to continue to ensure,
continued compliance with any Anti-Corruption Laws.

 
9.3
Anti-Money Laundering

 
The operations of the Selling Shareholder and, to the knowledge of the Selling
Shareholder, of any of its Associated Persons are conducted in all respects in
compliance with the applicable money laundering statutes of all jurisdictions to
which any of the Selling Shareholder and its Associated Persons is subject, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines issued, administered or enforced by any governmental agency or
regulatory body having jurisdiction over the Selling Shareholder or any of its
Associated Persons (collectively, the “Anti-Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
regulatory body or any arbitrator or non-governmental authority involving the
Selling Shareholder or any of its Associated Persons with respect to the
Anti-Money Laundering Laws is pending or, to the knowledge of the Selling
Shareholder, threatened.
 
9.4
OFAC/Sanctions

 
 
 9.4.1
None of the Selling Shareholder or any officer or, to the knowledge of the
Selling Shareholder, any of its Associated Person acting for or on behalf of the
Selling Shareholder is a person, or is owned or controlled by a person that is,
described or designated in the most current version of any relevant Sanctions
List or currently subject to any Sanctions; further, none of the Selling
Shareholder or any of its subsidiaries, joint venture partners or subdivisions
of such person or entity is currently operating in or from, or organised or
resident in, a country or territory that is the subject of country- or
territory-wide Sanctions.

 
 
 9.4.2
The Selling Shareholder is not in violation of any Sanctions (as such Sanctions
were in effect at the relevant time) or, to its knowledge, subject to an
investigation relating to any Sanctions.

 
A17927651

 

66

 

 

 
9.5
Stabilisation

 
None of the Selling Shareholder or any of its Associated Persons, or any persons
acting on their behalf (which, for the avoidance of doubt, shall not include the
Managers), has taken or will take, directly or indirectly, any action designed
to cause or to result in, or that has constituted or which might reasonably be
expected to cause or result in, the stabilisation, in violation of applicable
laws, or manipulation of the price of any security of the Company. None of the
Selling Shareholder or any of its Associated Persons, or any person acting their
behalf (which, for the avoidance of doubt, shall not include the Managers), has
taken or omitted to take any action nor will take any action or omit to take any
action which may result in the loss by any of the Managers of the ability to
rely on any stabilisation safe harbour provided under the Buy-back and
Stabilisation Regulation and by the AFM under the Dutch Financial Supervision
Act and the price stabilising rules made thereunder.
 
A17927651

 

67

 

 

 
Schedule 3
Delivery of documents
 
Part A
Delivery on the date of this Agreement
 
Documents from the Company
 
On the date of this Agreement, the Company shall deliver, or procure the
delivery, to the Managers (save as where otherwise stated) of:
 
1
A copy of the Prospectus and of the Translated Summaries.

 
2
A copy of the formal approval letter of the AFM for the Prospectus.

 
3
A copy of the Launch Press Announcement.

 
4
A copy of the Pricing Statement.

 
5
A copy of the admission of the Ordinary Shares to listing and trading on the
Exchanges.

 
6
A certified copy of the deed of incorporation of the Company.

 
7
A certified copy of the Articles of Association as at the date of this
Agreement.

 
8
A certified copy of the minutes of the meeting of the Managing Board dated 29
April 2014 resolving to list the Company on Euronext Paris, Euronext Brussels
and Euronext Amsterdam.

 
9
A certified copy of the minutes of the meeting of the Supervisory Board dated 6
May 2014 approving the resolution to list the Company on Euronext Paris,
Euronext Brussels and Euronext Amsterdam.

 
10
A certified copy of the minutes of the general meeting of the Company dated 19
May 2014 approving the resolution to list the Company on Euronext Paris,
Euronext Brussels and Euronext Amsterdam.

 
11
A signed copy of the Share Purchase Agreement and of the Reference Shareholders
Agreement.

 
12
A signed copy of each of the Cornerstone Commitment Letters.

 
Documents from the Selling Shareholder
 
13
A certified copy of the signed minutes of the meetings, or written resolutions
of, the Board of Directors of ICE and ICE Europe, as the case may be, approving
this Agreement and (where appropriate) the other documents referred to in this
Agreement, the Offer Documents (including the Prospectus) and (where
appropriate) the other documents referred to in this Agreement and authorising
the steps to be taken by ICE in connection with the Global Offer including the
sale of the Firm Shares.

 
14
One original letter in the form of Part B of Schedule 4 signed by an authorised
representative of ICE and an authorised representative of ICE Europe and dated
the date of this Agreement.

 
15
An executed copy of the Stock Lending Agreement.

 
Documents from the Reporting Accountants
 
16
One original signed comfort letter addressed to the Company and the Managers and
dated the date of this Agreement, in form and substance satisfactory to the
Managers.

 
A17927651

 

68

 

 

 
17
One copy of the Accountants’ Reports.

 
Documents from the Statutory Auditors
 
18
One signed copy of the Working Capital Report.

 
The Joint Global Coordinators (on behalf of the Managers) may, in their absolute
discretion, elect that delivery of any of the documents referred to in this Part
A of Schedule 3 may be deferred and in lieu of any such delivery require
delivery of the relevant document in a form reasonably satisfactory to it at
another date.
 
A17927651

 

69

 

 

 
Part B
Delivery of documents on the First Closing Date
 
Documents from the Company
 
 
1
One original letter in the form of Part A of Schedule 4 signed by an authorised
representative of the Company and dated the First Closing Date.

 
 
2
To the extent the Selling Shareholder will hold less than 50 per cent. following
the First Closing Date, one certified copy of the declaration as to be submitted
to the Dutch Trade Register as referred to in article 30 of the Articles of
Association immediately after the First Closing Date.

 
Documents from the Selling Shareholder
 
 
3
One original letter in the form of Part B of Schedule 4 signed by an authorised
representative of ICE and an authorised representative of ICE Europe and dated
the First Closing Date.

 
Documents from the Reporting Accountants
 
 
4
One original signed “bring down” comfort letter addressed to the Company and the
Managers and dated the First Closing Date, in form and substance satisfactory to
the Joint Global Coordinators (on behalf of the Managers).

 
 Documents from the Legal Advisers
 
 
5
One original of a signed Rule 10b-5 disclosure letter in the agreed form of each
of (i) Shearman & Sterling LLP and (ii) Linklaters LLP dated the date hereof, in
form and substance satisfactory to the Joint Global Coordinators (on behalf of
the Managers).

 
 
6
One original of a signed opinion of each of (i) Shearman & Sterling LLP and (ii)
Linklaters LLP as to matters of U.S. law dated the date hereof, in form and
substance satisfactory to the Joint Global Coordinators (on behalf of the
Managers).

 
 
7
One original of a signed opinion of each of (i) Shearman & Sterling LLP and (ii)
Linklaters LLP as to matters of English law dated the date hereof, in form and
substance satisfactory to the Joint Global Coordinators (on behalf of the
Managers).

 
 
8
One original of a signed opinion of each of (i) Stibbe and (ii) Linklaters LLP
as to matters of the laws of the Netherlands dated the date hereof, in form and
substance satisfactory to the Joint Global Coordinators (on behalf of the
Managers).

 
Other
 
 
9
Confirmation of the Listing Agent that the Offer Shares have been accepted for
book entry transfers by Euroclear and will be admitted to trading and listing on
the Exchanges (which may be by way of email).

 
The Joint Global Coordinators (on behalf of the Managers) may, in their absolute
discretion, elect that delivery of any of the documents referred to in this Part
D of Schedule 3 may be deferred and in lieu of any such delivery require
delivery of the relevant document in a form reasonably satisfactory to it at
another date.
 
A17927651

 

70

 

 

 
Schedule 4
Certificate from the Company
 
Part A
 
[Letterhead of the Company]
 
To:
ABN AMRO Bank N.V.
Gustav Mahlerlaan 10
1082 PP Amsterdam
The Netherlands
 
 
BMO Capital Markets Limited
95 Queen Victoria Street
London EC4V 4HG
United Kingdom
 
J.P. Morgan Securities plc
25 Bank Street
Canary Wharf
London E14 5JP
United Kingdom
 
 
Banco Português de Investimento, S.A.
Rua Tenente Valadim 284
4100-476 Porto
Portugal
 
Société Générale
29 boulevard Haussmann
75009 Paris
France
 
 
CM-CIC Securities
6, Avenue de Provence
75441 Paris, Cedex 09
France
 
Goldman Sachs International
Peterborough Court
133 Fleet Street
London EC4A 2BB
United Kingdom
 
 
Execution Noble & Co Limited
5 Melville Crescent,
Edinburgh EH3 7JA
United Kingdom
 
ING Bank N.V.
Amsterdamse Poort
Bijlmerplein 888
1102 MG Amsterdam
The Netherlands
 
KBC Securities NV
Havenlaan 12
1080 Brussels
Belgium
 
Morgan Stanley & Co.
International plc
25 Cabot Street
Canary Wharf
London E14 4QA
United Kingdom
 
 
Mitsubishi UFJ Securities International plc
Ropemaker Place
25 Ropemaker Street
London EC2Y 9AJ
United Kingdom
 
 
Banco Bilbao Vizcaya
Argentaria, S.A.
Plaza de San Nicolás, 4
48005 Bilbao (Vizcaya)
Spain
   

 
A17927651

 

71

 

 

 
[•] 2014
 
Dear Sirs
 
Offer of ordinary shares in Euronext N.V. (the “Global Offer”)
 
We refer to the Underwriting Agreement dated 19 June 2014 in which a draft of
this letter appears as Part A of Schedule 4 (the “Underwriting Agreement”).
Words and expressions defined in the Underwriting Agreement have the same
meanings herein.
 
We confirm, with respect to the representations, warranties and undertakings
given by the Company under the Underwriting Agreement, that (subject only to the
giving of this letter):
 
(i)
we have complied with our undertakings and obligations under the Underwriting
Agreement in all respects to the extent that they fall due for performance on or
before the date of this letter;

 
(ii)
none of the representations or warranties referred to in Clause 11 of the
Underwriting Agreement were untrue, inaccurate or misleading when made and none
of such representations or warranties would be breached or be untrue, inaccurate
or misleading were it to be repeated by reference to the facts and circumstances
subsisting at the date hereof; and

 
(iii)
since the date of the Underwriting Agreement, there has been no material adverse
effect or change in or affecting the prospects of the Group taken as a whole, or
any material adverse change in or affecting or any development reasonably likely
to give rise to or involve a material adverse change in the condition
(financial, operational, legal or otherwise) earnings, management, business
affairs, solvency or credit rating of the Company and the Group taken as a
whole, whether or not arising in the ordinary course of business.

 
This letter shall be governed by and construed in accordance with English law.
 
Yours faithfully
 
for and on behalf of Euronext N.V.
 
Name:
Title:

 
A17927651

 

72

 

 

 
Part B
 
[Letterhead of the Selling Shareholder]
 

To:
               
ABN AMRO Bank N.V.
Gustav Mahlerlaan 10
1082 PP Amsterdam
The Netherlands
 
 
BMO Capital Markets Limited
95 Queen Victoria Street
London EC4V 4HG
United Kingdom
 
J.P. Morgan Securities plc
25 Bank Street
Canary Wharf
London E14 5JP
United Kingdom
 
 
Banco Português de Investimento, S.A.
Rua Tenente Valadim 284
4100-476 Porto
Portugal
 
Société Générale
29 boulevard Haussmann
75009 Paris
France
 
 
CM-CIC Securities
6, Avenue de Provence
75441 Paris, Cedex 09
France
 
Goldman Sachs International
Peterborough Court
133 Fleet Street
London EC4A 2BB
United Kingdom
 
 
Execution Noble & Co Limited
5 Melville Crescent,
Edinburgh EH3 7JA
United Kingdom
 
ING Bank N.V.
Amsterdamse Poort
Bijlmerplein 888
1102 MG Amsterdam
The Netherlands
 
 
KBC Securities NV
Havenlaan 12
1080 Brussels
Belgium
 
Morgan Stanley & Co.
International plc
25 Cabot Street
Canary Wharf
London E14 4QA
United Kingdom
 
 
Mitsubishi UFJ Securities International plc
Ropemaker Place
25 Ropemaker Street
London EC2Y 9AJ
United Kingdom
 
 
Banco Bilbao Vizcaya
Argentaria, S.A.
Plaza de San Nicolás, 4
48005 Bilbao (Vizcaya)
Spain
   

 
[•] 2014
 
Dear Sirs
 
A17927651

 

73

 

 

 
Offer of ordinary shares in Euronext N.V. (the “Global Offer”)
 
We refer to the Underwriting Agreement dated 19 June 2014 in which a draft of
this letter appears as Part B of Schedule 4 (the “Underwriting Agreement”).
Words and expressions defined in the Underwriting Agreement have the same
meanings herein.
 
We confirm, with respect to the representations, warranties and undertakings
given by us, on a joint and several basis, in all capacities under the
Underwriting Agreement, that (subject only to the giving of this letter):
 
(i)
we have complied with our undertakings and obligations under the Underwriting
Agreement in all respects to the extent that they fall due for performance on or
before the date of this letter; and

 
(ii)
none of the representations or warranties referred to in Clause 11 of the
Underwriting Agreement given by us were untrue, inaccurate or misleading when
made and none of such representations or warranties would be breached or be
untrue, inaccurate or misleading were it to be repeated by reference to the
facts and circumstances subsisting at the date hereof.

 
This letter shall be governed by and construed in accordance with English law.
 
Yours faithfully
 
for and on behalf of Intercontinental Exchange, Inc.
 
for and on behalf of ICE Europe Parent Ltd.
     
Name:
 
Name:
Title:
 
Title:

 
A17927651

 

74

 

 

 
 
 
 
Schedule 5
 
Selling Restrictions
 
1
  United States

 
Each of the Managers severally represents, warrants and undertakes to the
Company that:
 
1.1
it understands that the Ordinary Shares have not been and will not be registered
under the Securities Act and may not be offered or sold within the United States
except pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act;

 
1.2
it has not offered or sold, and will not offer or sell, any Offer Shares
constituting part of its allotment except in accordance with Rule 903 of
Regulation S or Rule 144A;

 
1.3
neither it, nor any of its Affiliates, nor any persons acting on its or their
behalf, have engaged or will engage in any directed selling efforts with respect
to the Ordinary Shares.

 
1.4
each of the Managers understands that it may, through its US broker-dealer
Affiliates, arrange for the offer and resale of Offer Shares in the United
States only to QIBs in accordance with Rule 144A or another exemption from, or
transaction not subject to, the registration requirements of the Securities Act.

 
Unless otherwise specified, terms used in this paragraph 1 of , have the
meanings given to them by Regulation S.
 
2
  United Kingdom

 
Each of the Joint Global Coordinators and the Managers represents, warrants and
undertakes to the Company that:
 
2.1
it has complied and will comply with all applicable provisions of Financial
Services and Markets Act 2000 with respect to anything done by it in relation to
the Ordinary Shares in, from or otherwise involving the United Kingdom; and

 
2.2
it has only communicated or caused to be communicated and will only communicate
or cause to be communicated in the United Kingdom any invitation or inducement
to engage in investment activity (within the meaning of Section 21 of Financial
Services and Markets Act 2000) received by it in connection with the issue or
sale of the Offer Shares in circumstances in which Section 21(1) of Financial
Services and Markets Act 2000 does not apply to the Company.

 
3
  European Economic Area

 
3.1
In relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (2003/71/EC) (each, a “Relevant Member
State”), each of the Managers severally, and not jointly or jointly and
severally, represents and warrants that it has not made and will not make an
offer to the public of any Offer Shares in that Relevant Member State prior to
the publication of the Prospectus in relation to the Offer Shares which has been
approved by the competent authority in that Relevant Member State or, where
appropriate, approved in another Relevant Member State and notified to the
competent authority in the Relevant Member State, all in accordance with the
Prospectus Directive, other than the offers contemplated in the Prospectus in a
Relevant Member State after the date of such publication or notification, and
except that it may make an offer of any Offer Shares to the public in that
Relevant Member State at any time under the following exemptions under the
Prospectus Directive, if they have been implemented in that Relevant Member
State:

 

A17927651

 

75

 

 

 
 
(a)
to any legal entity which is a qualified investor as defined under the
Prospectus Directive;

 
 
(b)
by the Managers to fewer than 100 or, if the Relevant Member State has
implemented the relevant provision of the 2010 PD Amending Directive, 150,
natural or legal persons (other than qualified investors as defined in the
Prospectus Directive) subject to obtaining the prior consent of the Joint Global
Coordinators for any such offer; or

 
 
(c)
in any other circumstances falling within Article 3(2) of the Prospectus
Directive,

 
provided that no such offer of Offer Shares shall result in a requirement for
the publication by the Company or any Manager of a prospectus pursuant to
Article 3 of the Prospectus Directive and each person who initially acquires
Offer Shares or to whom any offer is made will be deemed to have represented,
warranted and agreed to and with the Managers and the Company that it is a
“qualified investor” within the meaning of the law in that Relevant Member State
implementing Article 2(1)(e) of the Prospectus Directive.
 
For the purposes of this provision, the expression “an offer to the public” in
relation to any Offer Shares in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the Global Offer and any Offer Shares to be offered so as to enable an
investor to decide to acquire any Offer Shares, as the same may be varied in
that Member State by any measure implementing the Prospectus Directive in that
Member State. The expression “Prospectus Directive” means Directive 2003/71/EC
(and the amendments thereto, including the 2010 PD Amending Directive, to the
extent implemented in the Relevant Member State) and includes any relevant
implementing measure in the Relevant Member State and the expression “2010 PD
Amending Directive” means Directive 2010/73/EC.
 

A17927651

 

76

 

 


Schedule 6

Option Exercise Notice
 
[Letterhead of the Joint Global Coordinators]
 
To:  Intercontinental Exchange, Inc.
2100 RiverEdge Parkway
Suite 500
Atlanta
Georgia  30328
United States of America
 
ICE Europe Parent Ltd
5th floor Milton Gate
60 Chiswell Street
London EC1Y 4SA
United Kingdom
 
[•] 2014
 
Dear Sirs
 
OVERALLOTMENT OPTION NOTICE
 
The Joint Global Coordinators (on behalf of the Managers) hereby irrevocably
notify you that they wish to exercise the Overallotment Option as set out in
Clause 3 of the Underwriting Agreement dated 19  June 2014) in respect of an
aggregate number of [NUMBER] Option Shares as set out below:
 
Payment for, and delivery of, the Option Shares shall take place on [•] 2014.
 
Any capitalised terms used in this Option Exercise Notice are as defined in the
Underwriting Agreement.
 
This notice shall be governed by and construed in accordance with English law.
 
Yours faithfully

         
ABN AMRO Bank N.V.
 
J.P. Morgan Securities plc
 
Société Générale
         
By:
 
By:
 
By:
Title:
 
Title:
 
Title:

 

A17927651

 

77

 

 

 
Schedule 7
Managers’ Information

   
In respect of ABN AMRO:
Publicity name
ABN AMRO
   
Legal name
ABN AMRO Bank N.V.
   
Address
Gustav Mahlerlaan 10
1082PP Amsterdam
The Netherlands
   
In respect of J.P. Morgan:
Publicity name
J.P. Morgan
   
Legal name
J.P. Morgan Securities plc
   
Address
25 Bank Street
Canary Wharf
London E14 5JP
United Kingdom
   
In respect of Société Générale:
Publicity name
Société Générale Corporate & Investment Banking
   
Legal name
Société Générale
   
Address
29, Boulevard Haussmann
75009 Paris
France
   
In respect of Goldman Sachs International:
Publicity name
Goldman Sachs International
   
Legal name
Goldman Sachs International
   
Address
Peterborough Court
133 Fleet Street
London EC4A 2BB
United Kingdom
   
In respect of ING:
 
Publicity name
ING
   
Legal name
ING Bank N.V.
   
Address
Bijlmerplein 888
1102 MG Amsterdam
The Netherlands
   
In respect of Morgan Stanley:
Publicity name
Morgan Stanley
   
Legal name
Morgan Stanley & Co. International plc

 

A17927651

 

78

 

 

 

   
Address
25 Cabot Street
Canary Wharf
London E14 4QA
United Kingdom
   
In respect of BBVA:
Publicity name
BBVA
   
Legal name
Banco Bilbao Vizcaya Argentaria, S.A.
   
Address
Plaza de San Nicolás, 4
48005 Bilbao (Vizcaya)
Spain
   
In respect of BMO:
Publicity name
BMO Capital Markets
   
Legal name
BMO Capital Markets Limited
   
Address
95 Queen Victoria Street
London EC4V 4HG
United Kingdom
   
In respect of BPI:
Publicity name
BPI
   
Legal name
Banco Português de Investimento, S.A.
   
Address
Rua Tenente Valadim, n°284
4100-476 Porto
Portugal
   
In respect of CM-CIC Securities:
Publicity name
CM-CIC Securities, a member of ESN
   
Legal name
CM-CIC Securities
   
Address
6, avenue de Provence
75009 Paris
France
   
In respect of Espirito Santo Investment Bank:
Publicity name
Espírito Santo Investment Bank
   
Legal name
Execution Noble & Co Limited
   
Address
10 Paternoster Square
London, EC4M 7AL
United Kingdom
   
In respect of KBCS:
Publicity name
KBC Securities
   
Legal name
KBC Securities NV
   
Address
Havenlaan 12 Avenue du Port
B-1080 Brussels
Belgium

 

A17927651

 

79

 

 

 

   
In respect of Mitsubishi UFJ Securities:
Publicity name
Mitsubishi UFJ Securities
   
Legal name
Mitsubishi UFJ Securities International plc
   
Address
Ropemaker Place
25 Ropemaker Street
London EC2Y 9AJ
United Kingdom

 

A17927651

 

80

 

 


Schedule 8
Selling Shareholder’ Information
 
Acquisition of NYSE Euronext by ICE
 
In December 2012, IntercontinentalExchange, Inc., an operator of global markets
and clearing houses, and NYSE Euronext, Inc. reached an agreement on the
acquisition of NYSE Euronext, Inc. by IntercontinentalExchange, Inc.
IntercontinentalExchange, Inc. formed a new holding company,
IntercontinentalExchange Group, Inc., incorporated as a Delaware corporation, to
facilitate the acquisition. Upon the closing of the transaction on 13 November
2013 and successive merger transactions, both NYSE Euronext, Inc. and
IntercontinentalExchange, Inc. became direct, wholly owned subsidiaries of ICE.
 
Establishment as an Independent Company
 
In connection with its acquisition of NYSE Euronext, ICE announced its intention
to conduct an initial public offering (“IPO”) for Legacy Euronext’s continental
European exchanges as a stand-alone entity, subject to market conditions and
regulatory approvals. After the merger with ICE was completed, various steps
were taken in order to separate the continental European operations of Legacy
Euronext from ICE, and spin off the Group as an independent, publicly traded
company by means of the Offering.
 
In order to effectuate the Separation, ICE completed an internal reorganisation,
pursuant to which ICE contributed the continental European operations of Legacy
Euronext to a newly formed entity, which was subsequently renamed Euronext N.V.,
domiciled in the Netherlands. Accordingly, the legal entities contributed to the
Group have been legally owned and managed by the Group since 15 March 2014. For
a discussion of the historical operations of Old Euronext and its subsidiaries
prior to the effective date of the Separation that are included and excluded in
the Group, please see “Operating and Financial Review—Establishment of Euronext
as an Independent, Publicly Traded Company”.
 
Services Agreements and Related Arrangements between Euronext and ICE
 
In connection with the Separation of Euronext from ICE, we and ICE have entered
into a series of services agreements and related agreements (“SLAs”) to ensure
that Euronext and ICE (including LIFFE) can continue to operate their respective
businesses. Principally, there are three key agreements for the provision of
core services by ICE to Euronext (“ICE Core Services”). Further, there will be
ancillary services to be provided by ICE to us (the “ICE Ancillary Services”)
and we will also provide certain ancillary services in return (“Euronext
Ancillary Services”) (together, “Ancillary Services”).
 
The provision of the ICE Core Services is covered by the following:
 
●  Data Centre Services Agreement;
 
●  Colocation Agreement; and
 
●  Connectivity Agreement.
 
Amongst other things, the ICE Ancillary Services cover market data services and
market operations, communication services to Euronext offices and IT services in
the United States; and the Euronext Ancillary Services cover finance, market
data services and market operations. Both we and ICE may engage third parties to
provide certain services covered by the SLAs. We and ICE will cooperate if we
and ICE identify from time to time in the future any additional services or
transfers of any rights or assets as may be required to ensure that both we and
ICE can continue to operate the respective business in much the same way prior
to the separation of LIFFE from the Euronext group of businesses.
 
The SLAs for the ICE Core Services have been granted a declaration of
non-objection by the College of Euronext Regulators. In relation to the Data
Centre Services Agreement and Colocation Agreement, which are longer term
agreements, there are detailed change management, incident management and exit
management procedures, which are typical arrangements within services agreements
in the financial services sector. With the exception of the Connectivity
Agreement and the SFTI hosting agreement, all other service agreements as
described further in this “Certain Relationships and Related Party Transactions”
section are transitional in nature.
 

A17927651

 

81

 

 

 
The SLAs have become operative on or about 1 April 2014. Some SLAs are
transitional in nature and will continue for a specified initial term until
Euronext develops its own independent capabilities or when ICE no longer
requires such services from Euronext, either because of the completion of the
migration of contracts traded on LIFFE to ICE Futures Europe or otherwise. This
will vary with the types of services to be provided.
 
We will pay ICE mutually agreed-upon fees for the ICE Data Centre Services and
Ancillary Services, and ICE will pay us mutually agreed-upon fees for the
Euronext Ancillary Services during the period for which services are performed
under the agreements. ICE will also pay us a commission on the revenue it earns
from the colocation and connectivity services provided to our customers. If the
term of the agreements were to be extended beyond the duration provided for in
the agreements (including any extension period), such fees may be renegotiated.
For the three months ended 31 March 2014, the transactions with ICE were made on
a basis consistent with these SLAs, and we recognised expenses of €6.3 million
and revenue of €7.3 million. Please refer to note 1 and note 11 to the condensed
interim consolidated financial statements included in this Prospectus. The fees
charged by and and to ICE will vary from quarter to quarter, but we expect that
these fees will decrease after the first year as the Ancillary Services are
transitional in nature. We believe that the terms of the SLAs, including the
fees charged, are reasonable and reflect arm’s length arrangements. However,
these payments made to and from ICE are not necessarily indicative of, and it is
not practical for us to estimate, the level of expenses that we might incur in
procuring these services from alternative sources.
 
Under the SLAs, the performance of a service will not subject the service
provider to any liability whatsoever except to the extent that such failure
directly results from the negligence or wilful default or fraud of the service
provider (or its subsidiaries). Liability is also excluded where the failure to
perform a service is caused or exacerbated by any negligent failure or delay on
the part of the recipient of the service whether it be Euronext or ICE. Under
the agreements providing for a service supplied between Euronext and ICE, the
service provider of each service is indemnified by the recipient against all
third-party claims relating to provision or receipt of the services, except
where the claim is directly caused by the service provider’s negligence or
wilful default or fraud. In respect of SLAs which are longer term in nature,
there is an additional limitation that the liability shall not exceed 12 months
of fees per annum.
 
Data Centre Services Agreement
 
ICE will provide data centre services to Euronext from the Basildon site.
Specifically, ICE will house the data centre equipment in the Data Centre and
provide sub-services, such as power, access, physical security, environment,
fire protection, connectivity, monitoring, support, remote hands, installation,
receiving and warehouse space.
 
The agreement will subsist for an initial term of five years, with automatic
renewal for a further five-year period, unless notice of termination is provided
by either party at least 12 months before expiry of the initial term but no
earlier than 24 months before the end of the initial term. ICE will guarantee to
continue providing the services for a further two-year period from the date on
which notice of non-renewal is received. Accordingly, the minimum period for
this service is five years.
 
Colocation Agreement
 
ICE will provide co-location services directly to Euronext members on terms that
are no worse than the terms on which ICE currently provides equivalent
co-location services to its members. As the service will be provided to members,
there will not be a services agreement between ICE and Euronext but rather a
commitment and payment of commission to Euronext by ICE for the right to provide
the services.
 
This agreement will remain in force for a period of five years unless terminated
earlier with mutual agreement. ICE will commit not to increase the pricing, nor
reduce the service or performance levels of colocation for the initial two-year
period to ensure that Euronext customers receive colocation services at an equal
(or better) standard to that currently provided by Euronext without any adverse
price impact. Euronext will be free to build its own colocation facility after
the end of this two-year period if it wishes to do so, and in that case ICE will
have the right to terminate the agreement on six months’ notice.
 

A17927651

 

82

 

 

 
ICE will pay to Euronext commission in respect of the fees received under the
colocation contracts as follows: 35% of the colocation hosting fee; 35% of any
LCN fees; and 100% of any subscription fees (for specific Euronext exchanges).
 
Connectivity Agreement
 
Euronext’s customers will be connected to the SFTI network either via an SFTI
managed connection, a direct connection, or a third-party connection. ICE will
provide application services, including logical connections to the relevant
Euronext products between the subscriber and host infrastructure. ICE agrees to
provide the SFTI services to Euronext customers on terms (including pricing,
service, and performance) that, in the aggregate, are no worse than the standard
terms on which ICE provides equivalent connectivity services to its customers.
 
This agreement will remain in force for five years unless terminated earlier
with mutual agreement. This agreement contains substantially the same terms as
the colocation agreement, including a general commitment not to raise fees or
reduce services for two years. Euronext will receive a commission based on 50%
of the revenue earned from the access/subscription fees to Euronext markets via
SFTI. ICE shall be entitled, within no less than six months after the
commencement date of this agreement, to increase the pricing under the standard
terms for the use of any access centre that ICE in its discretion, acting
reasonably and in good faith, determines to be unprofitable. ICE shall give
Euronext no less than 30 days prior notice before each such price increase and
during such 30-day period, Euronext shall have the opportunity to avoid the
price increase by  agreeing to subsidise the costs of such unprofitable access
centre at a level that results in such access centre ceasing to be unprofitable.
 
Cannon Bridge House Lease
 
The Group’s Cannon Bridge House facility located at 1 Cousin Lane in London has
historically been occupied by LIFFE. This facility includes a disaster recovery
centre used by both the Group and LIFFE, and office space, primarily used by
LIFFE. The Group’s combined financial statements included elsewhere in the
Prospectus reflect the Group’s share of the costs of using the disaster recovery
centre. On 19 May 2014, in connection with the Separation, (i) the Cannon Bridge
House operating lease was assigned from LIFFE to the Group which, as the new
tenant, became responsible for the rental payments until the expiration of the
noncancellable term of the lease in 2017; and (ii) a short-term sublease
arrangement was put in place between the Group and LIFFE. This sublease
arrangement is expected to terminate by the end of 2014, when LIFFE will have
completed the relocation of its corporate offices and its migration to another
IT platform.
 
ICE Ancillary Services
 
In addition to the ICE Core Services, a transitional services agreement for
internal audit services has been put in place for an interim period to address
the needs of Euronext in the area of internal audit, covering all aspects of
business, support functions and technology and independent assurance to assist
management in identifying significant risks and mitigating measures whilst
Euronext is building its own capabilities.
 
Euronext is currently enhancing its independent capabilities in internal audit
and it is anticipated that this SLA will only need to remain in place for a
short period after the IPO.
 
In addition to the above, the other SLAs cover the following ancillary services:
 
● IT services in the United States: covers the support and development of test
tools and services shared with Euronext.
 
● Corporate systems: covers maintenance, user support, and minor enhancements
(data migration) of Euronext IT systems for corporate functions such as human
resources, finance, accounting and procurement (PeopleSoft, Oracle, Salesforce
software).
 
●  Digital services: covers the development, test and project management of web
services for Euronext and content management and digital strategy for Euronext’s
websites.
 

A17927651

 

83

 

 

 
● Market data systems and services: covers the maintenance of the web site; the
data delivery solution for Euronext’s reference data products; market data
administration system; Euronext store billing information database; and
administrative support and services.
 
● Market operations: covers the maintenance of reference data management
services in respect of the Euronext (continental) derivative markets.
 
Other ancillary agreements, amongst other things, cover the provision of
historical trading data as required by Euronext in relation to continental
derivatives products to be provided by ICE on request.
 
Euronext Ancillary Services
 
The SLAs cover the following services:
 
●Market data administration: account management, operational support,
administration, billing, compliance/audits (vendor reporting analysis,
compliance reviews of combined product sets before product split), and contract
management for LIFFE UK market data.
 
●Finance: primarily relating to the use of the existing European Shared Service
Centre hosted by Euronext Amsterdam N.V.
 
●Market operations: (i) the management of UK Derivative Corporate Actions in
partnership with the LIFFE Database System team at ICE; (ii) the market maker
monitoring support for those market maker schemes that are in place for LIFFE;
and (iii) the general business and Management Information reporting services in
relation to LIFFE. This includes regular activity reports, performance reports
and Liquidity Provider monitoring, inter alia regular (daily, weekly, monthly,
quarterly, annual) and ad hoc reporting provided internally as well as for
external distribution to the website, various regulators and other external
parties at the request of LIFFE.
 
● IT services to LIFFE: Euronext IT teams will support the IT operation and
development of the LIFFE UK and LIFFE U.S. markets and associated local
London-based systems to the end of 2014, which will be coincident with the LIFFE
to ICE migration being complete.
 
Euronext will provide data centre hosting and housing of equipment to ICE for
its SFTI access centre requirements in Amsterdam. This SFTI hosting agreement
for Amsterdam access centre is a long-term arrangement (not an SLA) with a
rolling two-year term.
 
Deed of Separation between Euronext and ICE
 
Euronext and ICE will enter into a deed of separation dealing with the conduct
of various matters between the parties following the IPO. The principal terms of
the deed of separation are as follows:
 
● non-solicitation: neither party may solicit or employ any executive or senior
management personnel of the other party for a twelve month period, subject to
the written consent of the other party;
 
● mutual release and indemnification: each of the parties: (i) releases and
discharges the other party and its group from liability existing or arising in
connection with the Separation and IPO; (ii) indemnifies the other party and its
group against third-party claims arising out of or in connection with the
Separation and the IPO;
 
● indemnification for guarantees provided by ICE: Euronext indemnifies ICE in
respect of guarantees provided by ICE entities of the obligations of the Group;
and
 
● financial reporting, audit and accounting and related covenants: Euronext
covenants to provide certain information to ICE for the purposes of ICE’s
financial reporting, audit and accounting obligations and to act in accordance
with ICE’s contractual obligations and relevant anti-corruption and sanctions
compliance regimes.
 

A17927651

 

84

 

 

 
UTP and Trading Technology Licence Deed
 
The intellectual property in the UTP and other trading technology, including
core software and technology (“Core Items”) and related support items (“Support
Items”) that are currently being used for the continental Euronext market is
licensed by ICE (through NYSE Arca, LLC) to Euronext (through Euronext IP CV)
for the operation of the Euronext trading platforms.
 
Under the licence agreement, Euronext has been granted a perpetual, irrevocable,
worldwide, non-exclusive, royalty-free and fully paid-up licence in respect of
the use, modification and maintenance of the Core Items for any purpose and in
respect of the use, modification and maintenance of the Support Items for the
sole purpose of enabling the use of the Core Items. The licence includes any
improvements or enhancements to the Core Items and the Support Items that are
made before the IPO. Euronext will own improvements or enhancements that it
makes to the Core Items and the Support Items after the IPO, and Euronext and
ICE are not obliged to share their respective improvements or enhancements after
the IPO.
 
Euronext may sub-licence its rights, including through multiple tiers of
sub-licences. However, for a period of two years from the IPO, neither Euronext
nor ICE is entitled to permit a defined list of exchange operators or owners of
registered swap execution facilities or their affiliates to use UTP (though this
will not affect any licences that were already in place as at 13 November 2013).
The restricted list includes any of Nasdaq OMX, CME Group, Inc., BM&F Bovespa,
London Stock Exchange Group Plc, Singapore Exchange Limited, Hong Kong Stock
Exchange, Deutsche Börse Group, BATS Global Markets, Inc., Direct Edge, or Chi-X
Global Holdings LLC; any person that acquires all or substantially all of the
business of any of these entities; any person that at the time of the assignment
or licence operates a registered swap execution facility; and any affiliate of
any
such persons.
 
There are no circumstances in which the licence may be terminated by ICE.
 
Except where there is a breach of warranty by the indemnified parties, Euronext
will indemnify Arca and its affiliates within ICE for all liability incurred
under a third-party claim in connection with use of the UTP by Euronext or any
of its sub-licensees after the IPO.
 
In the event of any infringement of the licensed rights, ICE will have the right
to determine what enforcement action to take. ICE will offer Euronext the right
to participate in any action it takes. If ICE does not take any enforcement
action, Euronext will have the sole right to determine what enforcement action
to take. If Euronext or any sub-licensee of Euronext is sued for infringement,
ICE will provide all such information and assistance as Euronext may reasonably
require.
 
Euronext Equity Index Trademark Licence Agreement
 
Under the licence agreement, LIFFE will be granted a worldwide and non-exclusive
licence in relation to the trademarks and associated logos for the indices
generated by the Euronext Regulated Markets. The licence permits the use of
these trademarks and associated logos in connection with the marketing, listing
and trading of any tradable contract. However, until 1 January 2016, the
licensed use is limited to LIFFE’s current tradeable contracts for listings on
Bclear and only in respect of equity indices for AEX, BEL 20, CAC 40, and PSI
20. This limitation will terminate early where a third-party infrastructure
provider acquires control of any Euronext company, or is granted a licence by
Euronext company to use any of the trademarks for any of the indices generated
by the Euronext Regulated Markets. Subject to appropriate limitations, LIFFE may
sub-license the rights to ICE.
 
For its use of the licensed trademarks and associated logos, LIFFE pays the
greater of (i) 0.05€ per traded contract and (ii) 15% of the exchange and
clearing fees on the traded contracts. If LIFFE elects before 1 January 2016 to
pay an additional sum of €40 million, then LIFFE’s obligation to make any
further royalty payments will cease and Euronext will no longer have any rights
of termination under the licence agreement.
 
LIFFE will indemnify Euronext and its affiliates for all liability incurred
under a third-party claim in connection with ICE’s use of the licensed
trademarks, other than where the third-party claim is for trademark
infringement.
 
The licence agreement recognises that the parties may need to renegotiate the
terms where Euronext is required, by a change in the law, to grant licences at
market rates and on a non-discriminatory basis albeit such renegotiation shall
take due account for the fact that ICE will have already provided value for the
use of the equity indices as part of the acquisition of NYSE Euronext by ICE.
Subject to LIFFE’s election to pay €40 million (as described above), Euronext
may terminate the licence agreement for a material breach by ICE that remains
unremedied.
 

A17927651

 

85

 

 

 
Intellectual Property Agreement
 
Under this agreement, Euronext will be granted a perpetual, irrevocable,
worldwide, non-exclusive, royaltyfree and fully paid-up licence to use and
sub-license the name “Euronext UTP” in connection with its use of the UTP
technology. The licence is not supported by any warranties from ICE. There are
no circumstances in which the licence may be terminated by ICE.
 
To the extent that ICE wishes to use the name “UTP” in connection with its
version of the UTP technology, ICE has agreed that it will use the name “NYSE
UTP”.
 
Also under this agreement, Euronext and ICE have permitted each other’s groups
to have until 1 June 2015 to cease current uses of each other’s trademarks.
 
Also under this agreement, Euronext will be granted a perpetual, irrevocable,
worldwide, non-exclusive, royalty free and fully paid-up license for use and
modify the proprietary software code that is used by ICE to manage Euronext’s
websites as part of the ancillary digital services provided by ICE. Euronext may
only use the software code for its internal business purposes. It may only
sub-license use of the software code to its group companies and to external
service companies that are supporting Euronext’s websites. There are no
circumstances in which the license may be terminated by ICE.
 
Also under this agreement, Euronext will be granted a perpetual, irrevocable,
worldwide, non-exclusive, royalty-free and fully paid-up licence to use for its
internal business purposes certain patent applications relating to exchange for
physicals and relating to auctioning mechanisms for dark order block trading.
Euronext may grant sublicences to its group companies. Euronext may also grant
sub-licences to third parties that have been licensed to use the Core Items
under the UTP and Trading Technology Licence Deed, but may not charge for this
sub-licensing of the  patent applications. There are no circumstances in which
the licence may be terminated by ICE.
 

A17927651

 

86

 

 